Exhibit 10.2

Second Amended and Restated Canadian Loan Agreement

by and between

WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)

formerly known as Congress Financial Corporation (Canada),

as Revolving Lender and Administrative and Collateral Agent

- and -

SMTC MANUFACTURING CORPORATION OF CANADA

/SOCIETE DE FABRICATION SMTC DU CANADA

as Canadian Borrower

Dated: August 7, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page No.

SECTION 1  DEFINITIONS

   2

1.1

   “Accounts”    2

1.2

   “Adjusted Libor Rate”    2

1.3

   “Agent”    3

1.4

   “Amended and Restated Canadian Loan Agreement”    3

1.5

   “Applicable Margin”    3

1.6

   “Approved Fund”    4

1.7

   “Availability Reserves”    4

1.8

   “BIA”    5

1.9

   “Blocked Accounts”    5

1.10

   “Borrowing Base”    5

1.11

   “Borrowing Base Certificate”    6

1.12

   “Business Day”    6

1.13

   “Canadian Borrower”    6

1.14

   “Canadian Dollar Amount”    6

1.15

   “Canadian Excess Availability”    7

1.16

   “Canadian Lenders”    7

1.17

   “Canadian Prime Rate”    7

1.18

   “Canadian Prime Rate Loans”    7

1.19

   “Canadian Reference Bank”    7

1.20

   “Canadian Revolving Maximum Credit”    7

1.21

   “Capital Expenditures”    7

1.22

   “Capital Lease”    8

1.23

   “CCAA”    8

1.24

   “CDOR Rate”    8

1.25

   “Change in Law”    8

1.26

   “Closing Date”    8

1.27

   “Collateral”    8

1.28

   “Combined Eligible Accounts”    8

1.29

   “Control”    9

1.30

   “Debt Offering”    9

1.31

   “Default”    9

1.32

   “Deposit Account Control Agreement”    9

1.33

   “EBITDA”    9

1.34

   “Eligible Accounts”    10

 

- i -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

1.35

   “Eligible Equipment”    12

1.36

   “Eligible Inventory”    12

1.37

   “Eligible WIP Inventory”    13

1.38

   “Enforcement Action”    13

1.39

   “Environmental Laws”    13

1.40

   “Equipment”    14

1.41

   “Equity Offering”    14

1.42

   “Equivalent Amount”    14

1.43

   “Excess Cash Flow”    14

1.44

   “Existing Security”    14

1.45

   “Existing Security Agreements”    15

1.46

   “Event of Default”    15

1.47

   “Financing Agreements”    15

1.48

   “Fixed Charge Coverage Ratio”    15

1.49

   “Fixed Charges”    15

1.50

   “Full Control Notice”    15

1.51

   “GAAP”    15

1.52

   “General Security Agreement”    16

1.53

   “Hazardous Materials”    16

1.54

   “Hedge Agreement”    16

1.55

   “Hedging Liabilities”    16

1.56

   “HTM”    16

1.57

   “Inactive Subsidiaries”    17

1.58

   “Information Certificate”    17

1.59

   “Interest Expense”    17

1.60

   “Interest Payment Date”    17

1.61

   “Interest Period”    17

1.62

   “Interest Rate”    17

1.63

   “Inventory”    18

1.64

   “ISDA”    18

1.65

   “ITA”    18

1.66

   “Junior Participation”    18

1.67

   “Leased Real Property”    18

1.68

   “Letter of Credit Accommodations”    18

1.69

   “Libor Rate”    19

1.70

   “Libor Rate Loan”    19

1.71

   “Lien”    19

1.72

   “Loans”    19

 

- ii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

1.73

   “Major Customer”    19

1.74

   “Major Customer Designated Facilities”    19

1.75

   “Mark to Market Exposure”    20

1.76

   “Material Adverse Effect”    20

1.77

   “Maturity Date”    20

1.78

   “Measurement Date”    20

1.79

   “Mexican Negative Pledge Agreement”    20

1.80

   “Mexican Obligor Collateral”    20

1.81

   “Mexican Obligors”    21

1.82

   “Mexican Security Documents”    21

1.83

   “Mexican Undertaking”    21

1.84

   “Monroe”    21

1.85

   “Moody’s”    21

1.86

   “Net Amount of Eligible Accounts”    21

1.87

   “Obligations”    21

1.88

   “Obligor”    22

1.89

   “Officer’s Compliance Certificate”    22

1.90

   “Original Canadian Loan Agreement”    22

1.91

   “Payment Account”    22

1.92

   “Pension Plans”    22

1.93

   “Person” or “person”    22

1.94

   “PPSA”    22

1.95

   “Priority Event”    23

1.96

   “Priority Payables Reserve”    23

1.97

   “Real Property”    23

1.98

   “Records”    23

1.99

   “Reference Rate”    24

1.100

   “Reference Rate Loans”    24

1.101

   “Register”    24

1.102

   “Registered Tranche B Loan”    24

1.103

   “Registered Tranche B Loan Note”    24

1.104

   “Required Lenders”    24

1.105

   “Required Tranche B Lenders”    24

1.106

   “Resignation”    24

1.107

   “Revolving Lender”    24

1.108

   “Revolving Loan Priority Collateral”    25

1.109

   “Revolving Loans”    25

1.110

   “S&P”    25

 

- iii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

1.111

   “SMTC Corporation”    25

1.112

   “SMTC Mex Holdings”    25

1.113

   “SMTC Mex Holdings Inventory”    25

1.114

   “Solvent”    25

1.115

   “Special Agent Advances”    26

1.116

   “Special Tranche B Agent Advances”    26

1.117

   “Spot Rate”    26

1.118

   “Subsidiaries”    26

1.119

   “Term Loan”    26

1.120

   “Total Debt”    26

1.121

   “Total Excess Availability”    26

1.122

   “Total Leverage Ratio”    27

1.123

   “Tranche B Agent”    27

1.124

   “Tranche B Lenders”    27

1.125

   “Tranche B Loan”    27

1.126

   “Tranche B Loan Action Default”    27

1.127

   “Tranche B Loan Action Default Notice”    27

1.128

   “Tranche B Loan Interest Rate”    27

1.129

   “Tranche B Loan Fee Letter”    28

1.130

   “Tranche B Loan Payout”    28

1.131

   “Tranche B Loan Priority Collateral”    28

1.132

   “US”    28

1.133

   “US Advances”    28

1.134

   “US Agent”    28

1.135

   “US Availability Reserves”    28

1.136

   “US Borrowers”    28

1.137

   “US Borrowing Base”    29

1.138

   “US Dollar Amount”    29

1.139

   “US Eligible Accounts”    29

1.140

   “US Excess Availability”    29

1.141

   “US Financing Agreements”    29

1.142

   “US Hedge Agreements”    29

1.143

   “US Hedging Liabilities”    29

1.144

   “US Lenders”    29

1.145

   “US Letter of Credit Accommodations”    30

1.146

   “US Loan Agreement”    30

1.147

   “US Loans”    30

1.148

   “US Mark to Market Exposure”    30

 

- iv -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

1.149

   “US Obligations”    30

1.150

   “US Prime Rate”    30

1.151

   “US Priority Event”    30

1.152

   “US Revolving Lender”    30

1.153

   “US Revolving Loans”    30

1.154

   “US Revolving Maximum Credit”    31

1.155

   “US Tranche B Agent”    31

1.156

   “US Special Agent Advances”    31

1.157

   “US Special Tranche B Agent Advances”    31

1.158

   “US Tranche B Loan”    31

1.159

   “US Tranche B Lenders”    31

1.160

   “Value”    31

1.161

   “Wachovia”    31

SECTION 2  CREDIT FACILITIES

   32

2.1

   Revolving Loans    32

2.2

   Letter of Credit Accommodations    33

2.3

   Tranche B Loan    37

2.4

   Availability Reserves    40

2.5

   Taxes    40

2.6

   Hedge Agreements    41

2.7

   Term Loan    43

SECTION 3  INTEREST AND FEES

   44

3.1

   Interest    44

3.2

   Closing Fee    46

3.3

   Servicing Fee    46

3.4

   Unused Line Fee    46

3.5

   Commitment Fee    46

3.6

   Increased Costs and Changes in Law    46

SECTION 4  CONDITIONS PRECEDENT

   49

4.1

   Intentionally Deleted    49

4.2

   Conditions Precedent to All Loans and Letter of Credit Accommodations    49

SECTION 5  COLLECTION AND ADMINISTRATION

   50

5.1

   Canadian Borrower’s Loan Account    50

5.2

   Statements    50

5.3

   Collection of Accounts    50

5.4

   Payments    52

5.5

   Authorization to Make Loans and Letter of Credit Accommodations    57

5.6

   Use of Proceeds    57

 

- v -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

5.7

   Obligations Several; Independent Nature of Canadian Lenders’ Rights    58

SECTION 6  COLLATERAL REPORTING AND COVENANTS

   58

6.1

   Collateral Reporting    58

6.2

   Accounts Covenants    59

6.3

   Inventory Covenants    61

6.4

   Equipment Covenants    61

6.5

   Power of Attorney    62

6.6

   Right to Cure    62

6.7

   Access to Premises    63

SECTION 7  REPRESENTATIONS AND WARRANTIES

   63

7.1

   Corporate Existence, Power and Authority; Subsidiaries    63

7.2

   Financial Statements; No Material Adverse Change    64

7.3

   Name; State of Organization; Chief Executive Office; Collateral Locations   
64

7.4

   Priority of Liens; Title to Properties    65

7.5

   Tax Returns    65

7.6

   Litigation    65

7.7

   Compliance with Other Agreements and Applicable Laws    65

7.8

   Bank Accounts    66

7.9

   Accuracy and Completeness of Information    66

7.10

   Status of Pension Plans    66

7.11

   Environmental Compliance    67

7.12

   Intellectual Property    68

7.13

   Subsidiaries; Affiliates; Capitalization; Solvency    68

7.14

   Survival of Warranties; Cumulative    69

7.15

   Inactive Subsidiaries    69

7.16

   Labour Disputes    69

7.17

   Intentionally Deleted    70

SECTION 8  AFFIRMATIVE AND NEGATIVE COVENANTS

   70

8.1

   Maintenance of Existence    70

8.2

   New Collateral Locations    70

8.3

   Compliance with Laws, Regulations, Etc.    71

8.4

   Payment of Taxes and Claims    72

8.5

   Insurance    72

8.6

   Financial Statements and Other Information    73

8.7

   Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.    76

8.8

   Encumbrances    76

8.9

   Indebtedness    76

8.10

   Loans, Investments, Guarantees, Etc.    77

 

- vi -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

8.11

   Dividends and Redemptions    78

8.12

   Transactions with Affiliates    78

8.13

   Intellectual Property    79

8.14

   Additional Bank Accounts    79

8.15

   Applications under the Companies’ Creditors Arrangement Act or BIA    79

8.16

   Operation of Pension Plans    79

8.17

   Costs and Expenses    80

8.18

   Further Assurances    80

8.19

   EBITDA    81

8.20

   Inactive Subsidiaries    82

8.21

   End of Fiscal Years; Fiscal Quarters    82

8.22

   Change in Business    82

8.23

   Fixed Charge Coverage Ratio    82

8.24

   Maximum Total Debt    83

8.25

   Maximum Capital Expenditures    84

8.26

   After Acquired Real Property    85

SECTION 9  EVENTS OF DEFAULT AND REMEDIES

   85

9.1

   Events of Default    85

9.2

   Remedies    89

SECTION 10 JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

   97

10.1

   Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver    97

10.2

   Waiver of Notices    99

10.3

   Amendments and Waivers    99

10.4

   Waiver of Counterclaim    100

10.5

   Indemnification    100

SECTION 11 TERM OF AGREEMENT; MISCELLANEOUS

   101

11.1

   Term    101

11.2

   Notices    101

11.3

   Partial Invalidity    102

11.4

   Successors and Assignment    102

11.5

   Entire Agreement    105

11.6

   Headings    105

11.7

   Judgment Currency    105

11.8

   Interpretative Provisions    105

11.9

   Counterparts    106

11.10

   Tranche B Lenders Purchase Option    106

11.11

   Revolving Lender Purchase Option    109

 

- vii -



--------------------------------------------------------------------------------

Table of Contents (cont’d.)         Page No.

11.12

   Competing Purchase Options    110

11.13

   US Obligation Purchase Requirement    110

11.14

   Limitation on Gross Up for Withholding Tax    110

11.15

   Tranche B Agent and Tranche B Lender    111

SECTION 12 THE AGENT AND THE TRANCHE B AGENT

   111

12.1

   Appointment, Powers and Immunities    111

12.2

   Reliance By Agent and Tranche B Agent    112

12.3

   Events of Default    112

12.4

   Agents in their Individual Capacity    113

12.5

   Indemnification    113

12.6

   Non-Reliance on Agent, Tranche B Agent and Other Lenders    114

12.7

   Failure to Act    114

12.8

   Concerning the Collateral and the Related Financing Agreements    115

12.9

   Field Audit, Examination Reports and other Information; Disclaimer by Lenders
   115

12.10

   Collateral Matters    115

12.11

   Agency for Perfection    117

12.12

   Successor Agent and Tranche B Agent    117

12.13

   Existing Security held for Obligations    118

SECTION 13 ACKNOWLEDGEMENT AND RESTATEMENT

   118

13.1

   Existing Obligations    118

13.2

   Acknowledgment of Security Interests    119

13.3

   Amended and Restated Canadian Loan Agreement    119

13.4

   Restatement    119

 

- viii -



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A   -    Information Certificate Schedule 1.11   -    Form of Borrowing
Base Certificate Schedule 1.34(f)   -    Form of Billing Authorization Letter
re: Accounts Schedule 1.34(g)   -    Form of No-Offset Agreement re: Accounts
Schedule 1.36   -    Form of Inventory Purchase Agreement Schedule 1.45   -   
Existing Security Agreements Schedule 1.74   -    Major Customer Designated
Facilities Schedule 1.82   -    Mexican Security Documents Schedule 7.4   -   
Existing Liens Schedule 7.8   -    Bank Accounts Schedule 7.16   -    Labour
Disputes Schedule 8.9   -    Existing Indebtedness Schedule 8.10   -    Existing
Loans, Advances and Guarantees

 

- ix -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CANADIAN LOAN AGREEMENT

This Second Amended and Restated Canadian Loan Agreement dated August 7, 2008 is
entered into by and between Wachovia Capital Finance Corporation (Canada),
formerly known as Congress Financial Corporation (Canada), an Ontario
corporation, in its capacity as lender of Revolving Loans hereunder (in such
capacity together with its successors and assigns, “Revolving Lender”) and in
its capacity as agent (in such capacity together with its successors and
assigns, “Agent”), the Tranche B Agent as may be appointed by the Tranche B
Lenders, the lenders party hereto from time to time as lenders of the Tranche B
Loan (in such capacity together with their respective successors and assigns,
collectively, “Tranche B Lenders” and individually a “Tranche B Lender”), and
SMTC Manufacturing Corporation of Canada/Societe de Fabrication SMTC Du Canada,
an Ontario corporation (“Canadian Borrower”).

W I T N E S S E T H:

WHEREAS Canadian Borrower, Revolving Lender and Agent are parties to the
Canadian Loan Agreement dated as of June 1, 2004 (as amended pursuant to a first
amending agreement dated March 31, 2005, a second amending agreement dated
August 17, 2005, a third amending agreement dated June 12, 2006, an extension
letter dated August 1, 2006 and a fourth amending agreement dated September 20,
2006, the “Original Canadian Loan Agreement”) pursuant to which Revolving Lender
has made and may make loans and provide other financial accommodations to
Canadian Borrower;

WHEREAS Canadian Borrower, Revolving Lender, Agent and Monroe Capital Management
Advisors LLC (“Monroe”), as Tranche B Lender and Tranche B Agent, amended and
restated the Original Canadian Loan Agreement pursuant to an Amended and
Restated Canadian Loan Agreement dated August 3, 2007 (the “Amended and Restated
Canadian Loan Agreement”) pursuant to which Revolving Lender and Tranche B
Lender have made and may make loans and provide other financial accommodations
to Canadian Borrower;

WHEREAS Monroe assigned all of its rights, title and interest in the Tranche B
Loan, the Financing Agreements and the Collateral (as Tranche B Lender) to each
of MC Funding USTRS II, LLC (“MC II”) and MC Funding USTRS, LLC (“MC”) pursuant
to assignment agreements dated August 10, 2007;

WHEREAS MC II and MC assigned all of their respective rights, title and interest
in the Tranche B Loan, the Financing Agreements and the Collateral (as Tranche B
Lenders) to Garrison Funding 2008-1 Ltd. (“Garrison”) pursuant to assignment
agreements dated June 2, 2008;

WHEREAS Canadian Borrower has paid Garrison, as Tranche B Lender, in full all
Obligations owing to Garrison with respect to the Tranche B Loan and Garrison
has released all its rights, title and interest in the Tranche B Loan, the
Financing Agreements and the Collateral pursuant to a payout letter dated as of
the date hereof (the “Tranche B Loan Payout”);

WHEREAS as a result of the Tranche B Loan Payout Monroe has resigned (the
“Resignation”) as Tranche B Agent pursuant to a resignation letter dated as of
the date hereof;

 



--------------------------------------------------------------------------------

WHEREAS as of the date hereof and as a result of the Tranche B Loan Payout and
the Resignation there is no Tranche B Lender and Tranche B Agent;

WHEREAS Agent, Revolving Lender and Canadian Borrower are willing to amend and
restate the Amended and Restated Canadian Loan Agreement on the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

Section 1 Definitions

All terms used herein which are defined in the PPSA (as hereinafter defined)
shall have the meanings given therein unless otherwise defined in this
Agreement. All references to the plural herein shall also mean the singular and
to the singular shall also mean the plural unless the context otherwise
requires. All references to Canadian Borrower, Revolving Lender, Tranche B
Lender and Agent pursuant to the definitions set forth in the recitals hereto,
or to any other person herein, shall include their respective successors and
assigns. The words “hereof”, “herein”, “hereunder”, “this Agreement” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced. The word “including” when used in this Agreement
shall mean “including, without limitation”. References herein to any statute or
any provision thereof include such statute or provision as amended, revised,
re-enacted, and/or consolidated from time to time and any successor statute
thereto. An Event of Default (as hereinafter defined) shall exist or continue or
be continuing until such Event of Default is waived in accordance with
Section 10.3 or is cured in a manner satisfactory to the Required Lenders (as
hereinafter defined), if such Event of Default is capable of being cured as
determined by the Required Lenders. Any accounting term used herein unless
otherwise defined in this Agreement shall have the meanings customarily given to
such term in accordance with GAAP. “Canadian Dollars” and the sign “C$” mean
lawful money of Canada. “US Dollars” and the sign “US$” mean lawful money of the
US. All monetary amounts referred to in this Agreement are in US Dollars unless
otherwise stated. For purposes of this Agreement, the following terms shall have
the respective meanings given to them below:

 

1.1 “Accounts”

“Accounts” shall mean all present and future rights of Canadian Borrower to
payment for goods sold or leased or for services rendered, which are not
evidenced by instruments or chattel paper, and whether or not earned by
performance.

 

1.2 “Adjusted Libor Rate”

“Adjusted Libor Rate” shall mean, with respect to each Interest Period for any
Libor Rate Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16th) of one percent (1%)) determined by dividing:

 

  (a) the Libor Rate for such Interest Period by:

 

- 2 -



--------------------------------------------------------------------------------

  (b) a fraction equal to:

 

  (i) one (1); minus

 

  (ii) the Reserve Percentage.

For purposes hereof, “Reserve Percentage” shall mean the reserve percentage,
expressed as a decimal, prescribed by any Canadian or foreign banking authority
for determining the reserve requirement which is or would be applicable to
deposits of Canadian Dollars in a non-Canadian or an international banking
office of the Canadian Reference Bank, used to fund a Libor Rate Loan or any
Libor Rate Loan made with the proceeds of such deposit, whether or not the
Canadian Reference Bank actually holds or has made any such deposits or loans.
The Adjusted Libor Rate shall be adjusted on and as of the effective day of any
change in the Reserve Percentage.

 

1.3 “Agent”

“Agent” shall have the meaning set forth in the preamble to this Agreement.

 

1.4 “Amended and Restated Canadian Loan Agreement”

“Amended and Restated Canadian Loan Agreement” shall have the meaning set forth
in the preamble to this Agreement.

 

1.5 “Applicable Margin”

“Applicable Margin” shall mean the corresponding percentages per annum as set
forth in the table below. The Applicable Margin shall be determined and adjusted
quarterly on the date (each, a “Calculation Date”) on which Canadian Borrower
provides (or is required to provide) an Officer’s Compliance Certificate
pursuant to Section 8.6(a)(ii) for the most recently ended fiscal quarter of
SMTC Corporation; provided, however, that (a) the Applicable Margin shall be
based on Level I for the first full year following the August 3, 2007 and
thereafter the Level shall be determined by reference to the Total Leverage
Ratio as of the last day of the most recently ended fiscal quarter of SMTC
Corporation preceding the applicable Calculation Date and (b) if Canadian
Borrower fails to provide the Officer’s Compliance Certificate as required by
Section 8.6(a)(ii) for the most recently ended fiscal quarter of SMTC
Corporation preceding the applicable Calculation Date, the Applicable Margin for
such Calculation Date shall be based on Level I until such time as such
Officer’s Compliance Certificate is provided, at which time the Level shall be
determined by reference to the Total Leverage Ratio as of the last day of the
most recently ended fiscal quarter of SMTC Corporation preceding such
Calculation Date.

 

- 3 -



--------------------------------------------------------------------------------

Level

  

Total Leverage Ratio

   Applicable
Margin for
Libor Rate
Loans     Applicable
Margin for
Reference Rate
Loans   Level I    Greater than or equal to 2.50x    4.00 %   1.25 % Level II   
Less than 2.50x but greater than or equal to 2.00x    3.50 %   0.75 % Level III
   Less than 2.00x but greater than or equal to 1.50x    3.25 %   0.50 % Level
IV    Less than 1.50x    3.00 %   0.25 %

 

1.6 “Approved Fund”

“Approved Fund” shall mean with respect to any Canadian Lender that is a fund or
similar investment vehicle that makes or invests in commercial loans, any other
fund or similar investment vehicle that invests in commercial loans which is
managed or advised by the same investment advisor as such Canadian Lender or by
an affiliate of such investment advisor.

 

1.7 “Availability Reserves”

“Availability Reserves” shall mean, as of any date of determination, such
amounts as Agent may from time to time establish and revise reducing the amount
of the Revolving Loans and Letter of Credit Accommodations which would otherwise
be available to Canadian Borrower under the lending formula(s) provided for
herein: (a) to reflect events, conditions, contingencies or risks which, as
determined by Agent, do or, with the giving of notice or passage of time would,
affect either (i) the Collateral or any other property which is security for the
Obligations or its value, (ii) the assets, business or prospects of Canadian
Borrower or any Obligor or (iii) the Liens and other rights of Agent, Tranche B
Agent and Canadian Lenders in the Collateral (including the enforceability,
perfection and priority thereof) or (b) to reflect Agent’s belief that any
collateral report or financial information furnished by or on behalf of Canadian
Borrower or any Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect outstanding Letter of
Credit Accommodations as provided in Section 2.2 hereof or (d) to reflect
Agent’s estimate of the amount of any Priority Payables Reserve, or (e) in
respect of any state of facts which Agent determines constitutes an Event of
Default or may, with notice or passage of time or both, constitute an Event of
Default or (f) to reflect Agent’s good faith estimate of the amount of any
reserve necessary to reflect changes or fluctuations in applicable currency
exchange markets and exchange rates or to reflect the Mark to Market Exposure of
any Hedge Agreement of Canadian Borrower.

 

- 4 -



--------------------------------------------------------------------------------

1.8 “BIA”

“BIA” shall mean the Bankruptcy and Insolvency Act (Canada).

 

1.9 “Blocked Accounts”

“Blocked Accounts” shall have the meaning set forth in Section 5.3(a) hereof.

 

1.10 “Borrowing Base”

“Borrowing Base” shall mean, at any time, the US Dollar Amount equal to:

 

  (a) ninety (90%) percent (less the trailing three (3) month average dilution
with respect to Eligible Accounts (based on the ratio of (1) the aggregate
amount of reductions in Eligible Accounts other than as a result of payments in
cash to (2) the aggregate amount of total sales) expressed as a percentage and
calculated to the nearest one-tenth of one (0.1%) percent by Agent in its sole
discretion on the first Business Day of each month) of the Net Amount of
Eligible Accounts; plus

 

  (b) the least of: (i) fifty (50%) percent of the Value of Eligible Inventory
consisting of raw materials and finished goods; or (ii) eighty-five
(85%) percent of the appraised value of the Eligible Inventory expressed as a
percentage of cost value, net of liquidation expenses, with appraisals conducted
on an orderly liquidation basis at the expense of Canadian Borrower by
independent appraisers acceptable to Agent and otherwise in accordance with
Section 6.3; or (iii) twenty-five (25%) percent of the Canadian Revolving
Maximum Credit, plus

 

  (c) the least of: (1) thirty-two (32%) percent of the Value of Eligible WIP
Inventory; or (2) eighty-five (85%) percent of the appraised value of the
Eligible WIP Inventory expressed as a percentage of cost value, net of
liquidation expenses, with appraisals conducted on an orderly liquidation basis
at the expense of US Borrowers by independent appraisers acceptable to Agent and
otherwise in accordance with Section 6.3 or (3) US$2,500,00; provided that:

 

  (i) the Borrowing Base on the Closing Date shall not include any Eligible WIP
Inventory based on this lending formula and no advance of a Revolving Loan based
on this lending formula with respect to Eligible WIP Inventory shall be made on
the Closing Date;

 

  (ii) the Borrowing Base shall not include any Eligible WIP Inventory based on
this lending formula and no advance of a Revolving Loan based on this lending
formula with respect to Eligible WIP Inventory shall be made until Agent
receives an appraisal as to the Eligible WIP Inventory in form, scope and
methodology acceptable to Agent in its sole discretion and by an appraiser
acceptable to Agent in its sole discretion, addressed to Agent or upon which
Agent is expressly permitted to rely; and

 

- 5 -



--------------------------------------------------------------------------------

 

(iii)

the percentages in paragraph (c)(1) and (2) above and the US Dollar Amount in
paragraph (c)(3) above shall be reduced by twenty-five (25%) percent on the
first day of the third (3rd) month following the date of inclusion of Eligible
WIP Inventory in the Borrowing Base in accordance with paragraph (c)(ii) above
and a further twenty-five (25%) percent on the first day of every three
(3) months thereafter until reduced to zero; minus

 

  (d) any Availability Reserves.

For purposes only of applying the sub-limit on Revolving Loans based on Eligible
Inventory pursuant to paragraph (b)(iii) immediately above, Agent may treat the
then un-drawn amounts of outstanding Letter of Credit Accommodations for the
purpose of purchasing Eligible Inventory as Revolving Loans to the extent Agent
is in effect basing the issuance of the Letter of Credit Accommodations on the
Value of the Eligible Inventory being purchased with such Letter of Credit
Accommodations. In determining the actual amounts of such Letter of Credit
Accommodations to be so treated for purposes of the sub-limit in
paragraph (b)(iii) immediately above, the outstanding Revolving Loans and
Availability Reserves shall be attributed first to any components of the lending
formulas in the Borrowing Base that are not subject to such sub-limit, before
being attributed to the components of the lending formulas subject to such
sub-limit.

 

1.11 “Borrowing Base Certificate”

“Borrowing Base Certificate” shall mean a certificate executed by Canadian
Borrower, in substantially the form attached hereto as Schedule 1.11, setting
forth the Revolving Loans available to Canadian Borrower.

 

1.12 “Business Day”

“Business Day” shall mean a day (other than a Saturday, Sunday or statutory
holiday in Ontario, Illinois or New York) on which Agent’s Toronto office, US
Agent’s Chicago office, Tranche B Agent’s Chicago office and banks in Toronto,
Chicago, New York City and, with respect to Libor Rate Loans, London, England,
are open for business in the normal course.

 

1.13 “Canadian Borrower”

“Canadian Borrower” shall have the meaning set forth in the preamble to this
Agreement.

 

1.14 “Canadian Dollar Amount”

“Canadian Dollar Amount” shall mean, at any time, (a) as to any amount
denominated in Canadian Dollars, the amount thereof at such time, and (b) as to
any amount denominated in any other currency, the Equivalent Amount in Canadian
Dollars.

 

- 6 -



--------------------------------------------------------------------------------

1.15 “Canadian Excess Availability”

“Canadian Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the Borrowing
Base subject to the sublimits and Availability Reserves established by Agent
from time to time hereunder and (ii) the Canadian Revolving Maximum Credit (less
the Mark to Market Exposure of Canadian Borrower under all its Hedge Agreements)
minus (b) the sum of: (i) the US Dollar Amount of all then outstanding and
unpaid Revolving Loans and Letter of Credit Accommodations plus (ii) the
aggregate amount of (x) all due but unpaid tax obligations as of such time and
(y) all trade payables of Canadian Borrower that are past due for more than 60
days as of such time.

 

1.16 “Canadian Lenders”

“Canadian Lenders” shall mean collectively, Revolving Lender and Tranche B
Lender.

 

1.17 “Canadian Prime Rate”

“Canadian Prime Rate” shall mean, at any time, the greater of: (a) the rate from
time to time publicly announced by the Canadian Reference Bank as its prime rate
in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada; and (b) the annual rate of interest equal to the sum
of: (i) the CDOR Rate at such time; and (ii) one (1%) percent per annum.

 

1.18 “Canadian Prime Rate Loans”

“Canadian Prime Rate Loans” shall mean any Revolving Loans or portion thereof
denominated in Canadian Dollars and on which interest is payable based on the
Canadian Prime Rate in accordance with the terms hereof.

 

1.19 “Canadian Reference Bank”

“Canadian Reference Bank” shall mean Bank of Montreal, or its successors and
assigns, or such other bank as Lender may from time to time designate.

 

1.20 “Canadian Revolving Maximum Credit”

“Canadian Revolving Maximum Credit” shall mean US$45,000,000 minus the
outstanding US Revolving Loans, US Letter of Credit Accommodations and US Mark
to Market Exposure of US Borrowers under all their US Hedge Agreements. For
greater certainty, the aggregate of the US Revolving Maximum Credit and the
Canadian Revolving Maximum Credit shall at no time exceed US$45,000,000.

 

1.21 “Capital Expenditures”

“Capital Expenditures” shall mean all expenditures for, or contracts for
expenditures for, any fixed or capital assets or improvements, or for
replacements, substitutions or additions thereto, which have a useful life of
more than one (1) year, including the direct or indirect acquisition of such
assets by way of offset items or otherwise and shall include the principal
amount of payments under Capital Leases during the applicable period.

 

- 7 -



--------------------------------------------------------------------------------

1.22 “Capital Lease”

“Capital Lease” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any assets or property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.

 

1.23 “CCAA”

“CCAA” shall mean the Companies’ Creditors Arrangement Act (Canada).

 

1.24 “CDOR Rate”

“CDOR Rate” shall mean, on any day, the annual rate of interest which is the
rate based on an average 30 day rate applicable to Canadian Dollar bankers’
acceptances appearing on the “Reuters Screen CDOR Page” (as defined in the
International Swap Dealer Association, Inc., definitions, as modified and
amended from time to time) as of 10:00 a.m. (Eastern Standard Time) on such day;
provided that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be the 30 day rate applicable
in Canadian Dollar bankers’ acceptances quoted by any major Schedule I chartered
bank selected by Agent as of 10:00 a.m. on such day.

 

1.25 “Change in Law”

“Change in Law” shall mean the occurrence of any of the following: (a) the
adoption or taking effect of any law, rule, regulation or treaty or (b) any
change in law, rule, regulation or treaty or in the administration ,
interpretation or application thereof by any governmental authority.

 

1.26 “Closing Date”

“Closing Date” shall mean August 7, 2008 or such later date as the conditions
precedent to effectiveness hereof are satisfied in the sole discretion of Agent
and Tranche B Agent.

 

1.27 “Collateral”

“Collateral” shall mean all of the undertaking, property and assets, present and
future, real and personal, of Canadian Borrower and any other Obligor now or
hereafter pledged, charged, assigned, transferred and/or encumbered to secure,
either directly or indirectly, repayment of any of the Obligations.

 

1.28 “Combined Eligible Accounts”

“Combined Eligible Accounts” shall mean, collectively, US Eligible Accounts and
Eligible Accounts.

 

- 8 -



--------------------------------------------------------------------------------

1.29 “Control”

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities or by contract or otherwise and,
when determining control based on ownership of voting securities, means, with
respect to control of a body corporate by a Person, the holding (other than by
way of security only) by or for the benefit of that Person, or affiliates of
that Person of securities of such body corporate or the right to vote or direct
the voting of securities of such body corporate to which, in the aggregate, are
attached more that 50% of the votes that may be cast to elect directors of the
body corporate, provided that the votes attached to those securities are
sufficient, if exercised, to elect a majority of the directors of the body
corporate.

 

1.30 “Debt Offering”

“Debt Offering” shall mean any incurrence of indebtedness by SMTC Corporation
and its Subsidiaries on terms and conditions approved in writing by Agent and
Tranche B Agent including that such indebtedness is fully subordinated in right
of payment to the Obligations and the US Obligations.

 

1.31 “Default”

“Default” shall mean an event, circumstance or omission which, with any of the
giving of notice, a lapse of time or a failure to remedy the event, circumstance
or omission within a lapse of time, would constitute an Event of Default.

 

1.32 “Deposit Account Control Agreement”

“Deposit Account Control Agreement” shall have the meaning set forth in
Section 5.3(a) hereof.

 

1.33 “EBITDA”

“EBITDA” shall mean, as to any Person, with respect to any period, an amount
equal to the net income of such Person for such period determined in accordance
with GAAP, plus or minus, to the extent deducted or added in determining such
net income for such period, without duplication:

 

  (i) depreciation, amortization and other non-cash charges (including mark to
market adjustments for deferred stock units);

 

  (ii) interest expenses;

 

  (iii) the provision of taxes for such period; and

 

  (iv)

cash restructuring charges, extraordinary gains or losses and other one-time
cash charges as agreed to in writing by Agent (provided that up to US$1,000,000
of such cash restructuring and other one-time cash charges per fiscal year

 

- 9 -



--------------------------------------------------------------------------------

 

of SMTC Corporation do not need to be agreed to in writing by Agent provided
same are disclosed on the quarterly and/or annual financial statements reviewed
by external auditors). Any cash restructuring charges set out in the June 2008
projections provided by US Borrowers to Agent in June 2008 shall be deemed to be
cash restructuring charges agreed to in writing by Agent for purposes of this
paragraph (iv).

 

1.34 “Eligible Accounts”

“Eligible Accounts” shall mean Accounts created by Canadian Borrower which are
and continue to be acceptable to Agent based on the criteria set forth below. In
general, Accounts shall be Eligible Accounts if:

 

  (a) such Accounts arise from the actual and bona fide sale and delivery of
goods by Canadian Borrower or rendition of services by Canadian Borrower in the
ordinary course of its business which transactions are completed in accordance
with the terms and provisions contained in any documents related thereto;

 

  (b) such Accounts are not unpaid for more than: (i) sixty (60) days after the
original due date; or (ii) ninety (90) days after the date of the original
invoice for them; or (iii) one hundred twenty (120) days after the date of the
original invoice for such Accounts agreed to in writing by Agent in its sole
discretion;

 

  (c) such Accounts comply with the terms and conditions contained in
Section 6.2(c) of this Agreement;

 

  (d) such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;

 

  (e) the chief executive office of the account debtor with respect to such
Accounts is located in the US or Canada and the Account is payable in Canadian
Dollars or US Dollars or, if the chief executive office of the account debtor
with respect to such Accounts is not located in the US or Canada, at Agent’s
option, if either: (i) the account debtor has delivered to Canadian Borrower an
irrevocable letter of credit issued or confirmed by a bank satisfactory to Agent
and payable only in Canada in the currency in which the Account is denominated,
sufficient to cover such Account, in form and substance satisfactory to Agent
and, if required by Agent, the original of such letter of credit has been
delivered to Agent and the issuer thereof notified of the assignment of the
proceeds of such letter of credit to Agent; or (ii) such Account is subject to
credit insurance payable to Agent issued by an insurer and on terms and in an
amount acceptable to Agent; or (iii) such Account is otherwise acceptable in all
respects to Agent (subject to such lending formula with respect thereto as Agent
may determine); or (iv) if the account debtor is a non-Canadian or non-US
affiliate or subsidiary of a Major Customer, the Major Customer issues a
guarantee in writing, in favor of Canadian Borrower and Agent, in form and
substance satisfactory to Agent, guaranteeing payment of the applicable Account
to Canadian Borrower and Agent;

 

- 10 -



--------------------------------------------------------------------------------

  (f) such Accounts do not consist of progress billings, bill and hold invoices
or retainage invoices, except as to bill and hold invoices, if Agent shall have
received an agreement (each, a “Billing Authorization Letter re: Accounts”), in
writing, from the account debtor in substantially the form attached as
Schedule 1.34(f) hereto and in form and substance satisfactory to Agent,
confirming the unconditional obligation of the account debtor to take delivery
of the goods related thereto and pay such invoice without set-off of any kind;

 

  (g) the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and does not have, and does not engage in
transactions which may give rise to, any right of set-off against such Accounts;
provided, however (i) the portion of the Accounts of such account debtor in
excess of the amount at any time and from time to time owed by Canadian Borrower
to such account debtor or claimed owed by such account debtor may be deemed
Eligible Accounts and (ii) if Agent shall have received an agreement (each, a
“No-Offset Agreement re: Accounts”), in writing, from the account debtor in
substantially the form attached as Schedule 1.34(g) hereto and in form and
substance satisfactory to Agent, waiving any and all rights of set-off of or in
respect of such Accounts, such Accounts may be deemed Eligible Accounts;

 

  (h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts or reduce the amount payable
or delay payment thereunder;

 

  (i) such Accounts are subject to the first priority, valid and perfected Lien
in favour of Agent and any goods giving rise thereto are not, and were not at
the time of the sale thereof, subject to any Liens except those permitted in
this Agreement;

 

  (j) neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee or agent of or
affiliated with Canadian Borrower directly or indirectly by virtue of family
membership, ownership, control, management or otherwise;

 

  (k) the account debtors with respect to such Accounts are not any foreign
government, the federal government of Canada, any Province, political
subdivision, department, agency or instrumentality thereof unless, upon Agent’s
request, the Financial Administration Act (Canada) or any similar, federal,
provincial or local law, if applicable, has been complied with in a manner
satisfactory to Agent;

 

  (l) there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change in any such account debtor’s financial condition;

 

  (m) such Accounts of:

 

  (i) except as provided in sub-paragraph (ii) below, a single account debtor or
its affiliates do not constitute more than twenty-five (25%) percent of all
Combined Eligible Accounts; provided, however, that the portion of the Accounts
not in excess of such twenty-five (25%) percent threshold may be deemed Eligible
Accounts; and

 

- 11 -



--------------------------------------------------------------------------------

  (ii) Ingenico SA or its affiliates and Harris Corporation or its affiliates do
not constitute more than thirty-five (35%) percent of all Combined Eligible
Accounts; provided, however, that the portion of the Accounts not in excess of
such thirty-five (35%) percent threshold may be deemed Eligible Accounts;

 

  (n) such Accounts are not owed by an account debtor who has Accounts unpaid
more than ninety (90) days after the date of the original invoice for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;

 

  (o) such Accounts are owed by account debtors whose total indebtedness to
Canadian Borrower does not exceed the credit limit with respect to such account
debtors as determined by Agent from time to time (but the portion of the
Accounts not in excess of such credit limit may still be deemed Eligible
Accounts);

 

  (p) such Accounts are owed by account debtors deemed creditworthy at all times
by Agent, as determined by Agent.

General criteria for Eligible Accounts may be established and revised from time
to time by Agent. Any Accounts which are not Eligible Accounts shall
nevertheless be part of the Collateral.

 

1.35 “Eligible Equipment”

“Eligible Equipment” shall mean Equipment owned by Canadian Borrower which is
acceptable to Agent based on the criteria set forth below. In general, Eligible
Equipment shall not include: (a) fixtures; (b) Equipment subject to a Lien in
favour of any person other than Agent except those permitted in this Agreement;
(c) Equipment which is not subject to the first priority, valid and perfected
Lien of Agent; (d) leased Equipment; or (e) worn-out or obsolete Equipment.

General criteria for Eligible Equipment may be established and revised from time
to time by Agent. Any Equipment which is not Eligible Equipment shall
nevertheless be part of the Collateral.

 

1.36 “Eligible Inventory”

“Eligible Inventory” shall mean Inventory consisting of finished goods held for
resale in the ordinary course of the business of Canadian Borrower and raw
materials for such finished goods which are acceptable to Agent based on the
criteria set forth below. In general, Eligible Inventory shall not include
(a) work-in-process including components which are not part of finished goods;
(b) spare parts for equipment; (c) packaging and shipping materials;
(d) supplies used or consumed in Canadian Borrower’s business; (e) Inventory at
premises which are not owned and controlled by Canadian Borrower, except if:
(A) in respect of Inventory located at

 

- 12 -



--------------------------------------------------------------------------------

Major Customer Designated Facilities, Agent shall have received, in writing,
inventory purchase agreements (each, an “Inventory Purchase Agreement”), in
substantially the form attached as Schedule 1.36 hereto and in form and
substance satisfactory to Agent, executed by the relevant Major Customer,
Canadian Borrower, Agent and any other necessary party; and (B) in respect of
all other Inventory at premises which are not owned and controlled by Canadian
Borrower, Agent shall have received an agreement in writing from the person in
possession of such Inventory and/or the owner or operator of such premises in
form and substance satisfactory to Agent acknowledging Agent’s first priority
Lien in the Inventory, waiving all Liens and claims by such person against the
Inventory and permitting Agent access to, and the right to remain on, the
premises so as to exercise Agent’s and/or Lender’s rights and remedies and
otherwise deal with the Collateral; (f) Inventory subject to a Lien in favour of
any person other than Agent except those permitted in this Agreement; (g) bill
and hold goods; (h) unserviceable, obsolete, expired or slow moving Inventory;
(i) Inventory which is not subject to the first priority, valid and perfected
Lien of Agent; (j) returned, damaged and/or defective Inventory; (k) Inventory
purchased or sold on consignment; and (l) subject to paragraph (e)(A)
immediately above, Inventory located outside of Canada including Inventory
located in Chihuahua, Mexico.

General criteria for Eligible Inventory may be established and revised from time
to time by Agent. Any Inventory which is not Eligible Inventory shall
nevertheless be part of the Collateral.

 

1.37 “Eligible WIP Inventory”

“Eligible WIP Inventory” shall mean Inventory that is excluded from the
definition of Eligible Inventory by reason only of being work-in-process
including components which are not part of finished goods and which are
acceptable to Agent. General criteria for Eligible WIP Inventory may be
established and revised from time to time by Agent. Any Inventory which is not
Eligible WIP Inventory shall nevertheless be part of the Collateral.

 

1.38 “Enforcement Action”

“Enforcement Action” shall mean the exercise by Agent (or its assignee,
designee, affiliates or agents) in good faith and in a commercially reasonable
manner of any of its material enforcement rights and remedies as a secured
creditor under this Agreement or other Financing Agreements, applicable law or
otherwise, in respect of any of the Collateral including the Mexican Obligor
Collateral, at any time following the occurrence of an Event of Default.

 

1.39 “Environmental Laws”

“Environmental Laws” shall mean with respect to any Person all federal (US and
Canada), state, provincial, district, local, municipal and foreign laws,
statutes, rules, regulations, ordinances, orders, directives, permits, licenses
and consent decrees relating to health, safety, hazardous, dangerous or toxic
substances, waste or material, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to such Person and/or its business and
facilities (whether or not owned by it), including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes into
the environment (including ambient air, surface water, ground water, land
surface or subsurface

 

- 13 -



--------------------------------------------------------------------------------

strata) or otherwise relating to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals, or hazardous, toxic or dangerous
substances, materials or wastes. The term “Environmental Laws” includes (i) the
Canadian Environmental Assessment Act, the Canadian Environmental Protection
Act, the Environmental Assessment Act (Ontario) and the Environmental Protection
Act (Ontario), (ii) applicable state or provincial counterparts to such laws and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.

 

1.40 “Equipment”

“Equipment” shall mean all of Canadian Borrower’s now owned and hereafter
acquired equipment, machinery, computers and computer hardware and software
(whether owned or licensed), vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

 

1.41 “Equity Offering”

“Equity Offering” shall mean any issuance of shares or equity interests of SMTC
Corporation on terms and conditions approved in writing by Agent and Tranche B
Agent.

 

1.42 “Equivalent Amount”

“Equivalent Amount” in one currency on any day means the amount of that currency
into which a specified amount of another currency can be converted at the Spot
Rate (or if such rate is not available, such other rate as the Lender may
determine).

 

1.43 “Excess Cash Flow”

“Excess Cash Flow” shall mean, in respect of any fiscal year of SMTC
Corporation, EBITDA for SMTC Corporation and its Subsidiaries, calculated on a
consolidated basis and in accordance with GAAP, less, to the extent not already
deducted in determining such EBITDA: (A) interest and loan servicing fees paid
or payable in respect of indebtedness during such period; (B) income taxes paid
or payable for such period; (C) principal payments in respect of term
indebtedness during such period; and (D) capital expenditures made in such
fiscal year (plus capital expenditures permitted to be carried forward to the
next fiscal year pursuant to Section 8.25) pursuant to the Financing Agreements
and US Financing Agreements during such period.

 

1.44 “Existing Security”

“Existing Security” shall mean the Liens granted pursuant to the Existing
Security Agreements.

 

- 14 -



--------------------------------------------------------------------------------

1.45 “Existing Security Agreements”

“Existing Security Agreements” shall mean the security agreements described on
Schedule 1.45 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.46 “Event of Default”

“Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 9.1 hereof.

 

1.47 “Financing Agreements”

“Financing Agreements” shall mean, collectively, this Agreement, the General
Security Agreement, the Mexican Negative Pledge Agreement, the Mexican
Undertaking, the Mexican Security Documents, the Hedge Agreements, Tranche B
Loan Fee Letter and all notes, guarantees, security agreements, charges,
mortgages, pledges, assignments and other agreements, documents and instruments
now or at any time hereafter executed and/or delivered by Canadian Borrower or
any Obligor in connection with this Agreement, as the same now exist or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.48 “Fixed Charge Coverage Ratio”

“Fixed Charge Coverage Ratio” shall mean, with respect to SMTC Corporation and
its Subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, the ratio of (a) EBITDA for such period less unfunded capital
expenditures for such period to (b) the sum of all Fixed Charges for such
period.

 

1.49 “Fixed Charges”

“Fixed Charges” shall mean, with respect to SMTC Corporation and its
subsidiaries on a consolidated basis for any period determined in accordance
with GAAP, (a) the aggregate of all Interest Expense payable in cash for such
period, plus (b) the cash portion of dividends paid by SMTC Corporation and its
Subsidiaries during such period, plus (c) scheduled principal payments, Capital
Lease payments, deferred obligations to reimburse a letter of credit issuing
bank after a draw on such letter of credit and redemption obligations of
indebtedness which, in each case, were originally scheduled to be paid in cash
during such period, plus (d) taxes payable in cash for such period.

 

1.50 “Full Control Notice”

“Full Control Notice” shall have the meaning set forth in Section 5.3 hereof.

 

1.51 “GAAP”

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time as set forth in the opinions and pronouncements of the
relevant US public and private accounting boards and institutes which are
applicable to the circumstances as of the date of determination consistently
applied.

 

- 15 -



--------------------------------------------------------------------------------

1.52 “General Security Agreement”

“General Security Agreement” shall mean the general security agreement dated
June 1, 2004 given by Canadian Borrower in favour of Agent in respect of the
Obligations, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.53 “Hazardous Materials”

“Hazardous Materials” shall mean any hazardous, toxic or dangerous substances,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).

 

1.54 “Hedge Agreement”

“Hedge Agreement” shall mean a contract with Revolving Lender or its Affiliates
for the purchase of any currency with any other currency at an agreed rate of
exchange on a specified date, an interest rate or currency swap or any other
interest or exchange rate exposure management arrangements.

 

1.55 “Hedging Liabilities”

“Hedging Liabilities” shall mean, with respect to Canadian Borrower and with
respect to Revolving Lender or its Affiliates at any date of calculation, an
amount equal to the aggregate of all amounts that would be owing to it by
Canadian Borrower, on an aggregate basis under all Hedge Agreements if those
agreements were terminated on the date of calculation. Unless netting or setting
off is not permitted as a result of the operation of law or judicial authority,
the Hedging Liabilities of Canadian Borrower shall equal the amount so
determined after netting or setting off any amounts which might be owing under
the Hedge Agreements by Revolving Lender or its Affiliates to Canadian Borrower
on that date. If netting or setting off is not permitted as a result of the
operation of law or judicial authority, the Hedging Liabilities of Canadian
Borrower shall equal the amount owing by Canadian Borrower to Revolving Lender
or its Affiliates under all such Hedge Agreements without netting or setting off
any amounts which might be owing by Revolving Lender or its Affiliates to
Canadian Borrower under the Hedge Agreements on that date.

 

1.56 “HTM”

“HTM” shall mean HTM Holdings, Inc., a Delaware corporation.

 

- 16 -



--------------------------------------------------------------------------------

1.57 “Inactive Subsidiaries”

“Inactive Subsidiaries” shall mean, collectively, SMTC Manufacturing Corporation
of Colorado, a Colorado corporation, Qualtron Inc., a Massachusetts corporation,
SMTC Ireland Company, an Irish corporation, SMTC Manufacturing Corporation of
Ireland Limited, an Irish corporation, SMTC Teoranta, an Irish corporation, SMTC
R&D Teoranta, an Irish corporation, SMTC Mexico, S.A. de C.V., a Mexican
corporation, 940862 Ontario Inc., an Ontario corporation, SMTC Manufacturing
Corporation of Wisconsin, a Wisconsin corporation, SMTC Manufacturing
Corporation of North Carolina, a North Carolina corporation, and SMTC
Manufacturing Corporation of Texas, a Texas corporation and “Inactive
Subsidiary” shall mean any one of them individually.

 

1.58 “Information Certificate”

“Information Certificate” shall mean the Information Certificate of Canadian
Borrower constituting Exhibit A hereto containing information with respect to
Canadian Borrower and each Obligor, their respective business and assets
provided by or on behalf of Canadian Borrower to Agent, Tranche B Agent, US
Agent, US Tranche B Agent and Canadian Lenders in connection with the
preparation of this Agreement and the other Financing Agreements and the
financing arrangements provided for herein.

 

1.59 “Interest Expense”

“Interest Expense” shall mean, with respect to SMTC Corporation and its
Subsidiaries, on a consolidated basis for any period, interest expense (whether
cash or non-cash) as to any Person, as determined in accordance with GAAP.

 

1.60 “Interest Payment Date”

“Interest Payment Date” shall mean the first Business Day of each calendar
month, the first Interest Payment Date being September 3, 2007 and the last
Interest Payment Date being the Maturity Date.

 

1.61 “Interest Period”

“Interest Period” shall mean a period, the first being the period from and
including August 3, 2007 to and including September 3, 2007 and thereafter being
each period of one month from and including the Interest Payment Date except
that Canadian Borrower may not elect an Interest Period which will end after the
Maturity Date.

 

1.62 “Interest Rate”

“Interest Rate” shall mean an annual rate of interest equal to (a) the Canadian
Prime Rate for Revolving Loans and other non-contingent Canadian Dollar
denominated Obligations (other than the Tranche B Loan and the Term Loan),
(b) the US Prime Rate for Revolving Loans and other non-contingent US Dollar
denominated Obligations (other than the Tranche B Loan and the Term Loan) and
(c) the US Prime Rate plus one (1%) percent per annum for the Term Loan;
provided that “Interest Rate” shall mean an annual

 

- 17 -



--------------------------------------------------------------------------------

rate of interest of three (3%) percent per annum in excess of the applicable
Interest Rate, at Agent’s option, without notice, (A) on non-contingent
Obligations (i) for the period on and after the date of termination or
non-renewal of the Revolving Loans or the Term Loan until such time as Revolving
Lender and Agent have received full and final payment of all such Obligations
and (ii) for the period from and after the date of the occurrence of an Event of
Default so long as such Event of Default is continuing as determined by Agent
(notwithstanding entry of any judgment against Canadian Borrower) and, (B) on
the Revolving Loans at any time outstanding in excess of the amounts available
to Canadian Borrower under Section 2 hereof (whether or not such excess(es)
arise or are made with or without Agent’s knowledge or consent and whether made
before or after an Event of Default) (a “Revolving Loans Excess Position”) until
such time as the Revolving Loans outstanding are no longer in a Revolving Loans
Excess Position; provided however, in the event the Revolving Loans are in a
Revolving Loans Excess Position solely as a result of a subjective exercise of
Agent’s discretion to revise the Availability Reserves pursuant to Section 2
hereof and absent objective circumstances or events to justify same, the
Interest Rate for the purposes of subparagraph (B) shall come into effect on the
fifth (5) Business Day following written notice of same given by Agent to
Canadian Borrower.

 

1.63 “Inventory”

“Inventory” shall mean all of Canadian Borrower’s now owned and hereafter
existing or acquired raw materials, work in process, finished goods and all
other inventory of whatsoever kind or nature, wherever located.

 

1.64 “ISDA”

“ISDA” shall mean International Swaps and Derivatives Association, Inc.

 

1.65 “ITA”

“ITA” shall mean the Income Tax Act (Canada), as amended, supplemented, restated
and superseded, in whole or in part, from time to time.

 

1.66 “Junior Participation”

“Junior Participation” shall have the meaning set forth in Section 5.4(b)
hereof.

 

1.67 “Leased Real Property”

“Leased Real Property” means, collectively, all real property which is subject
to a lease, agreement to lease, tenancy, license and/or other occupancy
agreement with respect to all or any part of such real property and in respect
of which Canadian Borrower and/or any Obligor is a tenant, lessee, licensee
and/or occupant.

 

1.68 “Letter of Credit Accommodations”

“Letter of Credit Accommodations” shall mean the letters of credit, merchandise
purchase or other guarantees denominated in US Dollars which are from time to
time either (a) issued or opened by Revolving Lender for the account of Canadian
Borrower or any Obligors or (b) with respect to which Revolving Lender has
agreed to indemnify the issuer or guaranteed to the issuer the performance by
Canadian Borrower of its obligations to such issuer.

 

- 18 -



--------------------------------------------------------------------------------

1.69 “Libor Rate”

“Libor Rate” shall mean, for each Interest Period, the rate of interest per
annum (expressed as a percentage on the basis of a 360-day year) being the rate
published as the London interbank offered rate in The Wall Street Journal,
Eastern Edition on the day which is two (2) Business Days before the first day
of such Interest Period for offering deposits in US Dollars for a period
comparable to the applicable Interest Period and if for any reason, the London
interbank offered rate is not available in the Wall Street Journal, Eastern
Edition, then the Libor Rate will be the rate of interest per annum (expressed
as a percentage calculated on the basis of a 360-day year) equal to the average
(rounded upward to the nearest whole multiple of 1/16 of one (1%) percent per
annum) of the rates per annum which leading banks in the London interbank
markets are offering deposits in US Dollars and for the said amount for a period
equal to the relevant Interest Period appearing on the Reuters Screen LIBO Page
(at or about 11:00 a.m. London time) on the day which is two (2) Business Days
before the first day of such Interest Period.

 

1.70 “Libor Rate Loan”

“Libor Rate Loan” shall mean any portion of the Tranche B Loan on which interest
is payable based on the Adjusted Libor Rate in accordance with the terms hereof.

 

1.71 “Lien”

“Lien” shall mean any mortgage, deed of trust, pledge, fixed or floating charge,
lien, security interest, hypothec or encumbrance or security arrangement of any
nature whatsoever, whether arising by written or oral agreement or by operation
of law, including but not limited to any conditional sale or title retention
arrangement, and any assignment, deposit arrangement or lease intended as, or
having the effect of, security.

 

1.72 “Loans”

“Loans” shall mean the Revolving Loans, the Tranche B Loan and the Term Loan.

 

1.73 “Major Customer”

“Major Customer” shall mean Harris Corporation, MEI, Inc., Ingenico SA and IBM
subject to Agent being satisfied, in its sole discretion, with the
creditworthiness of such Person.

 

1.74 “Major Customer Designated Facilities”

“Major Customer Designated Facilities” means the business locations owned,
leased and/or operated by a Major Customer as more particularly set forth in
Schedule 1.74.

 

- 19 -



--------------------------------------------------------------------------------

1.75 “Mark to Market Exposure”

“Mark to Market Exposure” in connection with Canadian Borrower’s liability under
its Hedge Agreements means, as at the Measurement Date, the “Early Termination
Amount” that would be payable by Canadian Borrower under such Hedge Agreements
as though such day was an “Early Termination Date” and the “Transaction” was a
“Terminated Transaction” in accordance with the payment measures provided for in
Section 6(e)(i) of the 2002 ISDA Master Agreement as published by ISDA as
amended or replaced from time to time. For the purposes of this Agreement, such
liability shall be expressed in the US Dollar Amount as at the end of any such
month. Furthermore, the amount of such liability shall be established by Agent
in good faith after consultation with the relevant counterparties to such Hedge
Agreements who themselves shall determine same in accordance with the
aforementioned payment measures.

 

1.76 “Material Adverse Effect”

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, assets, operations, prospects or financial condition of Canadian
Borrower or any Obligor; (b) Canadian Borrower’s or any Obligor’s ability to pay
any of the Loans or any of the other Obligations in accordance with the terms of
this Agreement; (c) the Agent’s Liens in the Collateral or the priority,
effectiveness or enforceability of such Liens; or (d) Agent’s or Canadian
Lenders’ or Tranche B Agent’s rights or remedies under this Agreement and the
other Financing Agreements.

 

1.77 “Maturity Date”

“Maturity Date” shall mean the date which is the earlier to occur of
(i) August 12, 2012 and (ii) the termination of this Agreement following an
Event of Default pursuant to the terms hereof.

 

1.78 “Measurement Date”

“Measurement Date” shall mean the last Business Day of the prior calendar month
or such other date as Agent may determine in its sole discretion.

 

1.79 “Mexican Negative Pledge Agreement”

“Mexican Negative Pledge Agreement” shall mean the negative pledge agreement
dated June 1, 2004 made by Mexican Obligors in favour of certain US Lenders and
Canadian Revolving Lender, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

 

1.80 “Mexican Obligor Collateral”

“Mexican Obligor Collateral” shall mean (a) all of the undertaking, property and
assets, present and future, real and personal, of each of the Mexican Obligors,
(b) inventory, real estate, machinery, equipment, shares and leasehold
improvements owned by SMTC Mex Holdings located in Mexico (excluding however any
Account of SMTC Mex Holdings arising from the sale of SMTC Mex Holdings
Inventory sold in the ordinary course of its business before the occurrence of a
Priority Event) and (c) inventory owned by SMTC Mex Holdings located in China
(excluding however any Account of SMTC Mex Holdings arising from the sale of
SMTC Mex Holdings Inventory sold in the ordinary course of business before the
occurrence of a Priority Event), in each case now or hereafter pledged, charged,
assigned, transferred and/or encumbered to secure, either directly or
indirectly, repayment of any of the Obligations.

 

- 20 -



--------------------------------------------------------------------------------

1.81 “Mexican Obligors”

“Mexican Obligors” shall mean each of SMTC de Chihuahua, S.A. de C.V. and Radio
Componentes de Mexico, S.A. de C.V.

 

1.82 “Mexican Security Documents”

“Mexican Security Documents” shall mean the security documents set forth on
Schedule 1.82 attached hereto, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

1.83 “Mexican Undertaking”

“Mexican Undertaking” shall mean the undertaking dated June 1, 2004 given by
SMTC Corporation and others in favour of certain US Lenders with respect to
Mexican Obligors, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.84 “Monroe”

“Monroe” shall have the meaning set forth in the preamble to this Agreement.

 

1.85 “Moody’s”

“Moody’s” shall mean Moody’s Investor Services, Inc., or any successor thereto.

 

1.86 “Net Amount of Eligible Accounts”

“Net Amount of Eligible Accounts” shall mean the gross US Dollar Amount of
Eligible Accounts less: (a) sales, excise or similar taxes included in the
amount thereof; and (b) returns, discounts, claims, credits and allowances of
any nature at any time issued, owing, granted, outstanding, available or claimed
with respect to such Eligible Accounts; provided that the amounts deducted under
clause (a) shall not duplicate items for which Availability Reserves have been
established by Agent.

 

1.87 “Obligations”

“Obligations” shall mean any and all Loans, Letter of Credit Accommodations,
Hedging Liabilities and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Canadian Borrower or any Obligor to
any of Agent, Tranche B Agent or Canadian Lenders (and/or their affiliates with
respect to Hedging Liabilities), including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether arising under this Agreement and the other
Financing Agreements or applicable laws whether now existing or hereafter
arising, whether

 

- 21 -



--------------------------------------------------------------------------------

arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any proceeding with respect to Canadian
Borrower or any Obligor under the BIA or CCAA or any similar statute in any
jurisdiction (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such proceeding, whether or
not such amounts are allowed or allowable in whole or in part in such
proceeding), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated,
secured or unsecured.

 

1.88 “Obligor”

“Obligor” shall mean any guarantor, endorser, acceptor, surety or other person
liable on or with respect to the Obligations or who is the owner of any property
which is security for the Obligations, other than Canadian Borrower.

 

1.89 “Officer’s Compliance Certificate”

“Officer’s Compliance Certificate” shall have the meaning set forth in
Section 8.6(a) hereof.

 

1.90 “Original Canadian Loan Agreement”

“Original Canadian Loan Agreement” shall have the meaning set forth in the
preamble to this Agreement.

 

1.91 “Payment Account”

“Payment Account” shall have the meaning set forth in Section 5.3(a) hereof.

 

1.92 “Pension Plans”

“Pension Plans” shall mean each of the pension plans, if any, registered in
accordance with the ITA which Canadian Borrower sponsors or administers or into
which Canadian Borrower makes contributions.

 

1.93 “Person” or “person”

“Person” or “person” shall mean any individual, sole proprietorship,
partnership, limited partnership, corporation, limited liability company,
business trust, unincorporated association, joint stock corporation, trust,
joint venture or other entity or any government or any agency or instrumentality
or political subdivision thereof.

 

1.94 “PPSA”

“PPSA” shall mean the Personal Property Security Act (Ontario), as amended,
supplemented, restated and superseded, in whole or in part, from time to time,
provided that, if the attachment, perfection or priority of Agent’s security in
respect of any Collateral is governed by the laws of any jurisdiction other than
Ontario, PPSA shall mean those other laws for the purposes hereof relating to
attachment, perfection or priority.

 

- 22 -



--------------------------------------------------------------------------------

1.95 “Priority Event”

“Priority Event” shall mean the occurrence of any one or more of the following:
(i) the occurrence and continuance of an Event of Default under Section 9.1(a)
hereof with respect to Canadian Borrower’s failure to pay any of the Obligations
arising pursuant to the Revolving Loans (including principal, interest, fees and
expenses attributable thereto); (ii) the occurrence and continuance of an Event
of Default under Sections 9.1(f), 9.1(g), 9.1(h) or hereof; (iii) the occurrence
of any other Event of Default and the acceleration by Agent of the payment of
all or a material portion of the Obligations; (iv) Agent shall have received a
Tranche B Loan Action Default Notice; (v) Canadian Borrower failure to make a
repayment of the Tranche B Loan from Excess Cash Flow within thirty (30) days
pursuant to Section 2.3(b)(ii) hereof; or (vi) the occurrence and continuance of
a US Priority Event.

 

1.96 “Priority Payables Reserve”

“Priority Payables Reserve” shall mean, at any time, the full amount of the
liabilities at such time which have a trust imposed to provide for payment or
Lien ranking or capable of ranking senior to or pari passu with Liens or charges
securing the Obligations on any of the Collateral under federal, provincial,
state, county, municipal, or local law including, but not limited, to claims for
unremitted and accelerated rents, taxes, wages, vacation pay, workers’
compensation obligations, government royalties or pension fund obligations,
together with the aggregate value, determined in accordance with GAAP, of all
Eligible Inventory which Agent considers may be or may become subject to a right
of a supplier to recover possession thereof under any federal, provincial,
state, county, municipal or local law, where such supplier’s right may have
priority over the Liens securing the Obligations including Eligible Inventory
subject to a right of a supplier to repossess goods pursuant to Section 81.1 of
the BIA, CCAA or any applicable reorganization or insolvency legislation.

 

1.97 “Real Property”

“Real Property” shall mean all now owned and hereafter acquired real property of
Canadian Borrower and Obligors, including leasehold interests, together with all
buildings, structures, and other improvements located thereon and all licenses,
easements and appurtenances relating thereto, wherever located.

 

1.98 “Records”

“Records” shall mean all of Canadian Borrower’s and any Obligor’s present and
future books of account of every kind or nature, purchase and sale agreements,
invoices, ledger cards, bills of lading and other shipping evidence, statements,
correspondence, memoranda, credit files and other data relating to the
Collateral or any account debtor, together with the tapes, disks, diskettes and
other data and software storage media and devices, file cabinets or containers
in or on which the foregoing are stored (including any rights of Canadian
Borrower and any Obligor with respect to the foregoing maintained with or by any
other person).

 

- 23 -



--------------------------------------------------------------------------------

1.99 “Reference Rate”

“Reference Rate” means, for any day, the rate of interest in effect for such day
as publicly announced by a commercial bank selected by Tranche B Agent from time
to time at such location as selected by Tranche B Agent as its “prime rate” (the
“prime rate” being a rate (which is not necessarily the lowest of such rates)
based upon various factors including such commercial bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate).

 

1.100 “Reference Rate Loans”

“Reference Rate Loans” shall mean any portion of a Tranche B Loan thereof on
which interest is payable based on the Reference Rate in accordance with the
terms hereof.

 

1.101 “Register”

“Register” shall have the meaning set forth in Section 11.4(e) hereof.

 

1.102 “Registered Tranche B Loan”

“Registered Tranche B Loan” shall have the meaning set forth in Section 2.3(d)
hereof.

 

1.103 “Registered Tranche B Loan Note”

“Registered Tranche B Loan Note” shall have the meaning set forth in
Section 2.3(d) hereof.

 

1.104 “Required Lenders”

“Required Lenders” shall mean, at any time, (a) Canadian Lenders who hold at
least 50.1% of the commitment to make Revolving Loans or, if the commitment to
make Revolving Loans has been terminated, the principal amount of the Revolving
Loans, (b) Canadian Lenders who hold at least 50.1% of the principal amount of
the Tranche B Loan and (c) Canadian Lenders who hold at least 50.1% of the
principal amount of the Term Loan.

 

1.105 “Required Tranche B Lenders”

“Required Tranche B Lenders” shall mean, at any time, Tranche B Lenders who hold
at least 50.1% of the principal amount of the Tranche B Loan.

 

1.106 “Resignation”

“Resignation” shall have the meaning set forth in the preamble to this
Agreement.

 

1.107 “Revolving Lender”

“Revolving Lender” shall have the meaning set forth in the preamble to this
Agreement.

 

- 24 -



--------------------------------------------------------------------------------

1.108 “Revolving Loan Priority Collateral”

“Revolving Loan Priority Collateral” shall mean all of the undertaking, property
and assets, present and future, real and personal, of Canadian Borrower and each
Obligor including the Accounts and Inventory but excluding (a) the Mexican
Obligor Collateral, (b) any Accounts arising from the sale of Tranche B Loan
Priority Collateral (excluding however any Account of SMTC Mex Holdings arising
from the sale of SMTC Mex Holdings Inventory sold in the ordinary course of
business before the occurrence of a Priority Event) and (c) the Equipment of US
Borrowers located in the United States of America and Mexico.

 

1.109 “Revolving Loans”

“Revolving Loans” shall mean the loans now or hereafter made by Canadian
Revolving Lender to or for the benefit of Canadian Borrower on a revolving basis
(including advances, repayments and readvances) as set forth in Section 2.1
hereof.

 

1.110 “S&P”

“S&P” shall mean Standard & Poor’s Ratings Group, a division of McGraw-Hill,
Inc., or any successor thereto.

 

1.111 “SMTC Corporation”

“SMTC Corporation” shall mean SMTC Corporation, a Delaware corporation.

 

1.112 “SMTC Mex Holdings”

“SMTC Mex Holdings” shall mean SMTC Mex Holdings, Inc.

 

1.113 “SMTC Mex Holdings Inventory”

“SMTC Mex Holdings Inventory” shall mean SMTC Mex Holdings’ now owned or
hereafter existing or acquired raw materials, work in process, finished goods
and all other inventory of whatsoever kind or nature, located in Mexico or
China.

 

1.114 “Solvent”

“Solvent” shall mean, at any time with respect to any Person, that at such time
such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Closing Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

- 25 -



--------------------------------------------------------------------------------

1.115 “Special Agent Advances”

“Special Agent Advances” shall have the meaning set forth in Section 12.10(a)
hereof.

 

1.116 “Special Tranche B Agent Advances”

“Special Tranche B Agent Advances” shall have the meaning set forth in
Section 12.10(b) hereof.

 

1.117 “Spot Rate”

“Spot Rate” shall mean, with respect to a currency, the rate quoted by the
Canadian Reference Bank as the spot rate for the purchase by the Canadian
Reference Bank of such currency with another currency at approximately 10:00
a.m. (Toronto time) on the date two (2) Business Days prior to the date as of
which the foreign exchange computation is made.

 

1.118 “Subsidiaries”

“Subsidiaries” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person.

 

1.119 “Term Loan”

“Term Loan” shall mean the term loan denominated in US Dollars made by Revolving
Lender to Canadian Borrower as set forth in Section 2.7 hereof.

 

1.120 “Total Debt”

“Total Debt” shall mean, at any time, the outstanding amount of the Obligations
and all other obligations, liabilities and indebtedness of SMTC Corporation and
its Subsidiaries, calculated on a consolidated basis and in accordance with
GAAP, secured by valid and perfected first priority Liens on any property,
assets or undertaking of such Persons.

 

1.121 “Total Excess Availability”

“Total Excess Availability” shall mean the US Dollar Amount, as determined by
Agent calculated at any time, of the sum of Canadian Excess Availability and US
Excess Availability.

 

- 26 -



--------------------------------------------------------------------------------

1.122 “Total Leverage Ratio”

“Total Leverage Ratio” shall mean, at any time, the ratio of Total Debt to the
rolling four (4) quarter EBITDA of SMTC Corporation and its Subsidiaries
calculated on a consolidated basis and in accordance with GAAP.

 

1.123 “Tranche B Agent”

“Tranche B Agent” shall mean the Person as may be appointed by the Tranche B
Lenders as agent for the Tranche B Lenders together with it successors and
assigns in such capacity.

 

1.124 “Tranche B Lenders”

“Tranche B Lenders” shall have the meaning set forth in the preamble to this
Agreement.

 

1.125 “Tranche B Loan”

“Tranche B Loan” shall mean the term loan made by Tranche B Lenders to Canadian
Borrower pursuant to Section 2.3 hereof.

 

1.126 “Tranche B Loan Action Default”

“Tranche B Loan Action Default” shall mean an Event of Default under
Section 9.1(a) with respect to the failure to pay when due any of the
Obligations, Sections 9.1(d), 9.1(f), 9.1(g), 9.1(h), 9.1(i), 9.1(j), 9.1(k),
9.1(q) or 9.1(t) or 9.1(a) with respect to the failure to perform any terms,
covenants, conditions or provisions contained in this Agreement or any of the
other Financing Agreements (to the extent arising as a result of the failure to
comply with Section 8.1(a) with respect to the failure to preserve, renew and
keep in full force and effect is corporate existence, Sections 8.4, 8.5, 8.6,
8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.18, 8.19, 8.22, 8.23, 8.24, or 8.26 hereof)
in each case after giving effect to all applicable cure periods, if any.

 

1.127 “Tranche B Loan Action Default Notice”

“Tranche B Loan Action Default Notice” shall mean a written notice executed and
delivered by Tranche B Agent to Agent of a Tranche B Loan Action Default and
requesting that Agent demand payment of the Obligations and commence Enforcement
Actions.

 

1.128 “Tranche B Loan Interest Rate”

“Tranche B Loan Interest Rate” shall mean: (a) the Adjusted Libor Rate for the
applicable Interest Period plus the Applicable Margin for Libor Rate Loans; and
(b) the Reference Rate plus the Applicable Margin for Reference Rate Loans;
provided that “Tranche B Loan Interest Rate” shall mean an annual rate of
interest of four (4%) percent per annum in excess (x) of the Adjusted Libor Rate
for the applicable Interest Period plus the Applicable Margin for Libor Rate
Loans or (y) the Reference Rate plus the Applicable Margin for Reference Rate
Loans, as the case may be, at Tranche B Agent’s option, without notice, on all
Obligations for the payment of money (i) for the period on and after the date of
termination or non-renewal hereof until such time as Tranche B Agent has
received full and final payment of all such Obligations and (ii) for the period
from and after the date of the occurrence of an Event of Default so long as such
Event of Default is continuing as determined by Tranche B Agent (notwithstanding
entry of any judgment against Canadian Borrower).

 

- 27 -



--------------------------------------------------------------------------------

1.129 “Tranche B Loan Fee Letter”

“Tranche B Loan Fee Letter” shall mean the fee letter dated August 3, 2007
between Canadian Borrower and Tranche B Agent, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

 

1.130 “Tranche B Loan Payout”

“Tranche B Loan Payout” shall have the meaning set forth in the preamble to this
Agreement.

 

1.131 “Tranche B Loan Priority Collateral”

“Tranche B Loan Priority Collateral” shall mean (a) the Mexican Obligor
Collateral, (b) any Accounts arising from the sale of Tranche B Loan Priority
Collateral (excluding however any Account of SMTC Mex Holdings arising from the
sale of SMTC Mex Holdings Inventory sold in the ordinary course of business
before the occurrence of a Priority Event) and (c) the Equipment of US Borrowers
located in the United States of America and Mexico.

 

1.132 “US”

“US” shall mean the United States of America.

 

1.133 “US Advances”

“US Advances” shall mean, collectively, as of the date of determination, the
aggregate outstanding amount of all loans and advances under the US Loan
Agreement as of such date.

 

1.134 “US Agent”

“US Agent” shall mean Wachovia Capital Finance Corporation (Central), formerly
known as Congress Financial Corporation (Central), in its capacity as agent,
pursuant to the terms of the US Loan Agreement and any replacement or successor
agent thereunder.

 

1.135 “US Availability Reserves”

“US Availability Reserves” shall mean “Availability Reserves” as such term is
defined under the US Loan Agreement.

 

1.136 “US Borrowers”

“US Borrowers” shall mean, collectively, SMTC Manufacturing Corporation of
California, a California corporation, SMTC Manufacturing Corporation of
Massachusetts, a Massachusetts corporation, and SMTC Mex Holdings, a Delaware
corporation, and “US Borrower” shall mean any one of them individually.

 

- 28 -



--------------------------------------------------------------------------------

1.137 “US Borrowing Base”

“US Borrowing Base” shall mean the “Borrowing Base” as such term is defined
under the US Loan Agreement.

 

1.138 “US Dollar Amount”

“US Dollar Amount” shall mean, at any time, (a) as to any amount denominated in
US Dollars, the amount thereof at such time and (b) as to any amount denominated
in any other currency, the Equivalent Amount in US Dollars.

 

1.139 “US Eligible Accounts”

“US Eligible Accounts” shall mean “Eligible Accounts” as such term is defined
under the US Loan Agreement.

 

1.140 “US Excess Availability”

“US Excess Availability” shall mean the US Dollar Amount, as determined by
Agent, calculated at any time, equal to: (a) the lesser of: (i) the US Borrowing
Base subject to the sublimits and US Availability Reserves established by US
Agent from time to time under the US Loan Agreement and (ii) the US Revolving
Maximum Credit (less the Mark to Market Exposure of US Borrowers under all their
Hedge Agreements) minus (b) the sum of: (i) the US Dollar Amount of all then
outstanding and unpaid US Revolving Loans and US Letter of Credit Accommodations
plus (ii) the aggregate amount of (x) all due but unpaid tax obligations as of
such time and (y) all trade payables of US Borrowers that are past due for more
than 60 days as of such time.

 

1.141 “US Financing Agreements”

“US Financing Agreements” shall mean “Financing Agreements” as such term is
defined under the US Loan Agreement.

 

1.142 “US Hedge Agreements”

“US Hedge Agreements” shall mean “Hedge Agreements” as such term is defined
under the US Loan Agreement.

 

1.143 “US Hedging Liabilities”

“US Hedging Liabilities” shall mean “Hedging Liabilities” as such term is
defined under the US Loan Agreement.

 

1.144 “US Lenders”

“US Lenders” shall collectively mean Wachovia Capital Finance Corporation
(Central) and US Tranche B Lenders as lenders pursuant to the US Loan Agreement.

 

- 29 -



--------------------------------------------------------------------------------

1.145 “US Letter of Credit Accommodations”

“US Letter of Credit Accommodations” shall mean letters of credit, merchandise
purchase or other guarantees issued or arranged by US Revolving Lender for US
Borrowers or any Obligor under or in connection with the US Financing
Agreements.

 

1.146 “US Loan Agreement”

“US Loan Agreement” shall mean the Second Amended and Restated US Loan Agreement
dated the date hereof between US Borrowers, US Agent, US Tranche B Agent and US
Lenders, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

1.147 “US Loans”

“US Loans” shall mean the “Loans” as such term is defined under the US Loan
Agreement.

 

1.148 “US Mark to Market Exposure”

“US Mark to Market Exposure” shall mean “Mark to Market Exposure” as such term
is defined under the US Loan Agreement.

 

1.149 “US Obligations”

“US Obligations” shall mean the “Obligations” as such term is defined under the
US Loan Agreement.

 

1.150 “US Prime Rate”

“US Prime Rate” shall mean the rate announced by Wachovia Bank, National
Association, or its successors, from time to time as its prime rate in effect
for US Dollar denominated commercial loans, whether or not such announced rate
is the best rate available at such bank.

 

1.151 “US Priority Event”

“US Priority Event” shall mean the “Priority Event” as such term is defined
under the US Loan Agreement.

 

1.152 “US Revolving Lender”

“US Revolving Lender” shall mean “Revolving Lender” as such term is defined
under the US Loan Agreement.

 

1.153 “US Revolving Loans”

“US Revolving Loans” shall mean “Revolving Loans” as such term is defined in the
US Loan Agreement.

 

- 30 -



--------------------------------------------------------------------------------

1.154 “US Revolving Maximum Credit”

“US Revolving Maximum Credit” shall mean US$45,000,000 minus the outstanding
Revolving Loans, Letter of Credit Accommodations and Mark to Market Exposure of
Canadian Borrower under all its Hedge Agreements. For greater certainty, the
aggregate of the US Revolving Maximum Credit and the Canadian Revolving Maximum
Credit shall at no time exceed US$45,000,000.

 

1.155 “US Tranche B Agent”

“US Tranche B Agent” shall mean Export Development Canada as agent for the US
Tranche B Lenders together with its successors and assigns in such capacity.

 

1.156 “US Special Agent Advances”

“US Special Agent Advances” shall mean “Special Agent Advances” as such term is
defined in the US Loan Agreement.

 

1.157 “US Special Tranche B Agent Advances”

“US Special Tranche B Agent Advances” shall mean “Special Tranche B Agent
Advances” as such term is defined in the US Loan Agreement.

 

1.158 “US Tranche B Loan”

“US Tranche B Loan” shall mean “Tranche B Loan” as such term is defined in the
US Loan Agreement.

 

1.159 “US Tranche B Lenders”

“US Tranche B Lenders” shall mean “Tranche B Lenders” as such term is defined
under the US Loan Agreement.

 

1.160 “Value”

“Value” shall mean the US Dollar Amount, as determined by Agent, with respect to
Inventory, of the lower of (a) cost computed on a first-in-first-out basis in
accordance with GAAP or (b) market value.

 

1.161 “Wachovia”

“Wachovia” shall mean Wachovia Capital Finance Corporation (Canada).

 

- 31 -



--------------------------------------------------------------------------------

Section 2 Credit Facilities

 

2.1 Revolving Loans

 

  (a) Subject to, and upon the terms and conditions contained herein, Revolving
Lender agrees to make Revolving Loans to Canadian Borrower from time to time in
amounts requested by Canadian Borrower; provided that the aggregate outstanding
US Dollar Amount of Revolving Loans and Letter of Credit Accommodations to
Canadian Borrower at any time do not exceed the lesser of: (i) the Borrowing
Base at such time or (ii) the Canadian Revolving Maximum Credit less the Mark to
Market Exposure of Canadian Borrower under all its Hedge Agreements.

 

  (b) Agent may, in its reasonable credit judgment, from time to time:
(i) reduce the lending formula with respect to Eligible Accounts to the extent
that Agent determines that: (A) the dilution with respect to the Accounts for
any period (based on the ratio of (1) the aggregate amount of reductions in
Accounts other than as a result of payments in cash to (2) the aggregate amount
of total sales) has increased in any material respect or may be anticipated to
increase in any material respect above historical levels or exceeds five
(5%) percent; or (B) the general creditworthiness of account debtors has
declined; or (ii) reduce the lending formula(s) with respect to Eligible
Inventory to the extent that Agent determines that: (A) the number of days of
the turnover of the Inventory for any period has changed in any material respect
or (B) the liquidation value of the Eligible Inventory, or any category thereof,
has decreased, or (C) the nature and quality of the Inventory has deteriorated.
In determining whether to reduce the lending formula(s), Agent may consider
events, conditions, contingencies or risks which are also considered in
determining Eligible Accounts, Eligible Inventory or in establishing
Availability Reserves.

 

  (c) Except in Agent’s discretion pursuant to Section 12.10 with respect to
Special Agent Advances, the aggregate amount of the Revolving Loans and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
Canadian Revolving Maximum Credit less the Mark to Market Exposure of Canadian
Borrower under all its Hedge Agreements. In the event that the outstanding
amount of any component of the Revolving Loans, or the aggregate amount of the
outstanding Loans and Letter of Credit Accommodations, exceed the amounts
available under the lending formulas, the sublimits for Letter of Credit
Accommodations set forth in Section 2.2(d) or the Canadian Revolving Maximum
Credit (less the Mark to Market Exposure of Canadian Borrower under all its
Hedge Agreements), as applicable, such event shall not limit, waive or otherwise
affect any rights of Revolving Lender or Agent in such circumstances or on any
future occasions and Canadian Borrower shall (except as otherwise provided
herein), immediately repay to Agent the entire amount of any such excess(es) for
which payment is demanded.

 

- 32 -



--------------------------------------------------------------------------------

2.2 Letter of Credit Accommodations

 

  (a) Subject to, and upon the terms and conditions contained herein, at the
request of Canadian Borrower, Agent, on behalf of Revolving Lender, agrees to
provide or arrange for Letter of Credit Accommodations for the account of
Canadian Borrower in US Dollars containing terms and conditions acceptable to
Agent and the issuer thereof. Any payments made by Agent, on behalf of Revolving
Lender, to any issuer thereof and/or related parties in connection with the
Letter of Credit Accommodations shall constitute additional Revolving Loans to
such US Borrower pursuant to this Section 2. Canadian Borrower requesting such
Letter of Credit Accommodation shall give Agent two (2) Business Days’ prior
written notice of Canadian Borrower’s request for the issuance of a Letter of
Credit Accommodation. Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit Accommodation requested, the
effective date (which date shall be a Business Day and in no event shall be a
date less than ten (10) days prior to the end of the then current term of this
Agreement) of issuance of such requested Letter of Credit Accommodation, whether
such Letter of Credit Accommodations may be drawn in a single or in partial
draws, the date on which such requested Letter of Credit Accommodation is to
expire (which date shall be a Business Day), the purpose for which such Letter
of Credit Accommodation is to be issued, and the beneficiary of the requested
Letter of Credit Accommodation. A Canadian Borrower requesting the Letter of
Credit Accommodation shall attach to such notice the proposed terms of the
Letter of Credit Accommodation.

 

  (b) In addition to any actual charges, fees or expenses charged by any bank or
issuer in connection with the Letter of Credit Accommodations, Canadian Borrower
shall pay to Agent, for the benefit of Revolving Lender, a letter of credit fee
at a rate equal to one (1.0%) percent per annum on the daily outstanding balance
of the Letter of Credit Accommodations for the immediately preceding month (or
part thereof), payable in arrears as of the first day of each succeeding month,
except that Canadian Borrower shall pay to Agent, for the benefit of Revolving
Lender, such letter of credit fee, at Agent’s option, without notice, at a rate
equal to three (3%) percent per annum on such daily outstanding balance for:
(i) the period from and after the date of termination or non-renewal hereof
until Agent and Revolving Lender have received full and final payment of all
Obligations (notwithstanding entry of a judgment against Canadian Borrower) and
(ii) the period from and after the date of the occurrence of an Event of Default
for so long as such Event of Default is continuing as determined by Agent. Such
letter of credit fee shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed and the obligation of Canadian Borrower
to pay such fee shall survive the termination or non-renewal of this Agreement.

 

  (c)

In addition to being subject to the satisfaction of the applicable conditions
precedent contained in Section 4 hereof and the other terms and conditions
contained herein, no Letter of Credit Accommodations shall be available unless
on the date of the proposed issuance of any Letter of Credit Accommodations,
each of the following conditions precedent have been

 

- 33 -



--------------------------------------------------------------------------------

 

satisfied in a manner satisfactory to Agent: (i) Canadian Borrower requesting
such Letter of Credit Accommodation shall have delivered to the proposed issuer
of such Letter of Credit Accommodation at such times and in such manner as such
proposed issuer may require, an application, in form and substance satisfactory
to such proposed issuer, for the issuance of the Letter of Credit Accommodation
and such other documents as may be required pursuant to the terms thereof, and
the form and terms of the proposed Letter of Credit Accommodation shall be
satisfactory to Agent and such proposed issuer, in each case of the foregoing,
in the Agent’s and/or proposed issuer’s reasonable credit judgment, as
applicable (ii) as of the date of issuance, no order of any court, arbitrator or
other governmental authority shall purport by its terms to enjoin or restrain
money center banks generally from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit Accommodation, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any governmental
authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed issuer of such Letter of Credit Accommodation refrain
from, the issuance of letters of credit generally or the issuance of such
Letters of Credit Accommodation, (iii) the Revolving Loans available to Canadian
Borrower (subject to the Canadian Revolving Maximum Credit (less the Mark to
Market Exposure of Canadian Borrower under all its Hedge Agreements) and any
Availability Reserves) are equal to or greater than: (A) if the proposed Letter
of Credit Accommodation is for the purpose of purchasing Eligible Inventory and
all negotiable documents of title with respect to such Eligible Inventory have
been consigned to Agent or the issuer of the Letter of Credit Accommodation, the
sum of (1) the percentage equal to one hundred (100%) percent minus the then
applicable percentage (with reference to Sections 1.10 and 2.1(b) hereof) with
respect to Eligible Inventory set forth in the definition of the term “Borrowing
Base” multiplied by the Value of such Eligible Inventory, plus (2) freight,
taxes, duty and other amounts which Agent estimates must be paid in connection
with such Inventory upon arrival and for delivery to one of Canadian Borrower’s
locations for Eligible Inventory within Canada and (B) if the proposed Letter of
Credit Accommodation is for any other purpose or the documents of title are not
consigned to the issuer in connection with a Letter of Credit Accommodation for
the purpose of purchasing Inventory, an amount equal to one hundred
(100%) percent of the face amount thereof and all other commitments and
obligations made or incurred by Agent and Revolving Lender with respect thereto.
Effective on the issuance of each Letter of Credit Accommodation, an
Availability Reserve shall be established in the applicable amount set forth in
Section 2.2(c)(iii)(A) or Section 2.2(c)(iii)(B).

 

  (d)

Except in Agent’s discretion, (i) the amount of all outstanding Letter of Credit
Accommodations and all other commitments and obligations made or incurred by
Agent and Revolving Lender in connection therewith, shall not at any time exceed
US$1,000,000. At any time an Event of Default exists or has occurred and is
continuing, upon Agent’s request, Canadian Borrower will either furnish cash
collateral to secure the reimbursement obligations to the issuer in

 

- 34 -



--------------------------------------------------------------------------------

 

connection with any Letter of Credit Accommodations or furnish cash collateral
to Agent for the Letter of Credit Accommodations, and in either case, the
Revolving Loans otherwise available to Canadian Borrower shall not be reduced as
provided in Section 2.2(c) to the extent of such cash collateral.

 

  (e) Canadian Borrower shall indemnify and hold Agent and Revolving Lender
harmless from and against any and all losses, claims, damages, liabilities,
costs and expenses which each may suffer or incur in connection with any Letter
of Credit Accommodations and any documents, drafts or acceptances relating
thereto, including, but not limited to, any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit Accommodation, unless the
losses, claims, damages, liabilities, costs and expenses suffered or incurred by
Agent and/or Revolving Lender are due to the gross negligence or willful
misconduct of Agent and/or Revolving Lender and/or its employees, officers,
directors and authorized agents, as determined pursuant to a final
non-appealable order of a court of competent jurisdiction. Canadian Borrower
assumes all risks with respect to the acts or omissions of the drawer under or
beneficiary of any Letter of Credit Accommodation and for such purposes the
drawer or beneficiary shall be deemed Canadian Borrower’s agent. Canadian
Borrower assumes all risks for, and agrees to pay, all foreign, federal, state,
provincial, municipal and local taxes, duties and levies relating to any goods
subject to any Letter of Credit Accommodations or any documents, drafts or
acceptances thereunder. Save and except to the extent that same arise or are due
to the gross negligence or willful misconduct of Agent and/or Revolving Lender
and/or its employees, officers, directors and authorized agents, as determined
pursuant to a final non-appealable order of a court of competent jurisdiction,
Canadian Borrower hereby releases and holds Agent and Revolving Lender harmless
from and against any acts, waivers, errors, delays or omissions, whether caused
by Canadian Borrower, by any issuer or correspondent or otherwise with respect
to or relating to any Letter of Credit Accommodation. The provisions of this
Section 2.2(e) shall survive the payment of Obligations and the termination or
non-renewal of this Agreement.

 

  (f)

Canadian Borrower hereby irrevocably authorizes and directs any issuer of a
Letter of Credit Accommodation to name Canadian Borrower as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by issuer pursuant to the Letter of Credit Accommodations
and to accept and rely upon Agent’s instructions and agreements with respect to
all matters arising in connection with the Letter of Credit Accommodations or
the applications therefor. Nothing contained herein shall be deemed or construed
to grant Canadian Borrower any right or authority to pledge the credit of Agent
and/or Revolving Lender in any manner. Agent and Revolving Lender shall have no
liability of any kind with respect to any Letter of Credit Accommodation
provided by an issuer other than Revolving Lender unless Revolving Lender has
duly executed and delivered to such issuer the application or a guarantee or
indemnification in writing with respect to such Letter of Credit Accommodation.
Canadian Borrower shall be bound by any interpretation made, in good faith by
Agent, or any other issuer or correspondent under or in connection with any

 

- 35 -



--------------------------------------------------------------------------------

 

Letter of Credit Accommodation or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of a Canadian Borrower. Agent shall have the sole and exclusive
right and authority to, and Canadian Borrower shall not: (i) at any time an
Event of Default exists or has occurred and is continuing, (A) approve or
resolve any questions of non-compliance of documents, (B) give any instructions
as to acceptance or rejection of any documents or goods or (C) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, and (ii) at all times, (A) grant any extensions of the maturity of, time
of payment for, or time of presentation of, any drafts, acceptances, or
documents, and (B) agree to any amendments, renewals, extensions, modifications,
changes or cancellations of any of the terms or conditions of any of the
applications, Letter of Credit Accommodations, or documents, drafts or
acceptances thereunder or any letters of credit included in the Collateral.
Agent may take such actions either in its own name or in Canadian Borrower’s
name.

 

  (g) Any rights, remedies, duties or obligations granted or undertaken by
Canadian Borrower to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by Canadian Borrower to Agent. Any duties or
obligations undertaken by Agent and Revolving Lender to any issuer or
correspondent in any application for any Letter of Credit Accommodation, or any
other agreement by Agent and Revolving Lender in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall, except
where Agent and Revolving Lender and/or its employees, officers, directors and
authorized agents have been grossly negligent or have acted with willful
misconduct, as determined pursuant to a final non-appealable order of a court of
competent jurisdiction, be deemed to have been undertaken by Canadian Borrower
to Agent and Revolving Lender and to apply in all respects to Canadian Borrower.

 

  (h) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Canadian Borrower shall, at Agent’s request (as determined or
exercised in its reasonable credit judgment), instruct all suppliers, carriers,
forwarders, customs brokers, warehouses or others receiving or holding cash,
checks, Inventory, documents or instruments in which Agent holds a Lien to
deliver them to Agent and/or subject to Agent’s order, and if they shall come
into a Canadian Borrower’s possession, to deliver them, upon Agent’s request, to
Agent in their original form. Canadian Borrower shall also, at Agent’s request
(as determined or exercised in its reasonable credit judgment), designate Agent
as the consignee on all bills of lading and other negotiable and non-negotiable
documents.

 

- 36 -



--------------------------------------------------------------------------------

2.3 Tranche B Loan

 

  (a) Subject to and upon the terms and conditions contained herein, each
Tranche B Lender agrees to make its Tranche B Loan to Canadian Borrower in US
Dollars on August 3, 2007. The aggregate of each Tranche B Lender’s Tranche B
Loan is US$5,000,000.

 

  (b) If a Priority Event has occurred and is continuing, all payments shall be
applied in accordance with Section 5.4. In the absence of a continuing Priority
Event, the following payments shall be made:

 

  (i) Repayment of the Tranche B Loan shall be made by Canadian Borrower to
Agent, for the benefit of Tranche B Lenders, in a single payment due in respect
thereof (together with all outstanding interest thereon) payable on the Maturity
Date.

 

  (ii) Fifty (50%) percent of Excess Cash Flow for each fiscal year of SMTC
Corporation ending December 31, 2008 and thereafter, calculated using the
audited consolidated financial statements of SMTC Corporation delivered pursuant
to Section 8.6(a)(iii), shall be applied as a permanent repayment of the Tranche
B Loan; provided that, the foregoing repayment shall not be made in the event
that:

 

  (A) Total Excess Availability would be less than US$3,000,000 immediately
after giving effect to such repayment or the average Total Excess Availability
is less than US$3,000,000 for the fifteen (15) days immediately preceding such
repayment, provided that, at such time as Total Excess Availability would be
equal to or greater than US$3,000,000 immediately after giving effect to such
repayment and the average Total Excess Availability is equal to or greater than
US$3,000,000 for the fifteen (15) days immediately preceding such payment, SMTC
Corporation shall make such payment and such payment shall be applied as a
permanent repayment of the Tranche B Loan; provided further that if SMTC
Corporation fails to make such repayment as a result of the failure to meet the
foregoing Total Excess Availability Tests within thirty (30) days of it
otherwise being due and payable the failure to make such payment may be deemed a
“Priority Event” by Tranche B Agent, in its sole discretion;

 

  (B) a Priority Event shall have occurred and be continuing or would result
from such repayment; or

 

  (C) payment of such amount has been made under the US Loan Agreement.

 

  (iii) The proceeds of any Debt Offering or Equity Offering shall be applied as
a permanent repayment of the Tranche B Loan provided a Priority Event shall not
have occurred and be continuing or would result from such repayment.

 

- 37 -



--------------------------------------------------------------------------------

  (iv) The proceeds of any sale of the Tranche B Loan Priority Collateral shall
be applied as a permanent repayment of the Tranche B Loan; provided that:

 

  (A) prior to a Priority Event, Agent shall apply such proceeds in accordance
with this paragraph (iv) if Agent has received such proceeds and (a) on or after
its receipt and prior to applying such proceeds to the Revolving Loans Agent has
actual knowledge that such proceeds are proceeds of any sale of the Tranche B
Loan Priority Collateral or (b) at any time after Agent has applied such
proceeds to the Revolving Loans upon (x) Agent obtaining actual knowledge that
it has received such proceeds of any sale of Tranche B Loan Priority Collateral
and applied such proceeds to the Revolving Loans and (y) Total Excess
Availability is equal to or greater than US$1,000,000; and

 

  (B) after a Priority Event, Agent shall apply such proceeds in accordance with
this paragraph (iv) upon Agent’s receipt of such proceeds.

 

  (v) The proceeds of any sale of Mexican Obligor Collateral (other than, in the
absence of a continuing Priority Event, sales of Inventory of the Mexican
Obligors and SMTC Mex Holdings in the ordinary course of business) shall be
applied as a permanent repayment of the Tranche B Loan.

 

  (vi) Canadian Borrower may make voluntary prepayments of the Tranche B Loan
upon the satisfaction of each of the following conditions: (a) Total Excess
Availability would not be less than US$3,000,000 immediately after giving effect
to such prepayment, (b) the average Total Excess Availability is not less than
US$3,000,000 for the fifteen (15) days immediately preceding such repayment and
(c) as of the date of any such prepayment and after giving effect thereto, no
Default or Event of Default shall exist or have occurred and be continuing or
would result from such prepayment.

 

  (vii) Any amounts repaid in respect of the Tranche B Loan may not be
reborrowed and shall be applied to permanently reduce the aggregate amount of
the Tranche B Loan.

 

  (c) Tranche B Loan Interest:

 

  (i) Canadian Borrower shall pay to Agent, for the benefit of Tranche B
Lenders, interest on the outstanding principal amount of the Tranche B Loan at
the Tranche B Loan Interest Rate. All interest accruing with respect to the
Tranche B Loan hereunder on and after the Maturity Date or during the occurrence
of any Event of Default or termination hereof shall be payable on demand in
accordance with Section 5.4 hereof.

 

- 38 -



--------------------------------------------------------------------------------

  (ii) All interest charges related to the Tranche B Loan shall (A) be
calculated based upon the applicable Tranche B Loan Interest Rate, (B) be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed, (C) be paid monthly in arrears to Agent, for the benefit of Tranche B
Lenders, on the first Business Day of each calendar month, or at Agent’s option,
charged to Canadian Borrower’s loan account(s) maintained by Agent as of the
first Business Day of each calendar month and (D) accrue from August 3, 2007.

 

  (iii) In no event shall charges constituting interest payable by Canadian
Borrower to Agent, for the benefit of Tranche B Lenders, exceed the maximum
amount or the rate permitted under any applicable law or regulation, and if any
such part or provision of this Agreement or any of the other Financing
Agreements is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

 

  (iv) To the extent that the US Tranche B Lender buys a Junior Participation in
Revolving Loans pursuant to the US Loan Agreement, without any further action,
that portion of Revolving Loans shall bear interest at the rate of interest for
the Tranche B Loan.

 

  (d) Canadian Borrower agrees to pay Agent, for the benefit of Tranche B
Lenders, the fees, including any prepayment premium, and other amounts set forth
in the Tranche B Loan Fee Letter in the amounts and at the time specified
therein.

 

  (e) Agent, on behalf of Canadian Borrower, agrees to record the Tranche B Loan
on the Register referred to in Section 11.4(e) hereof. The Tranche B Loan
recorded on the Register (the “Registered Tranche B Loan”) may not be evidenced
by a promissory note other than a Registered Tranche B Loan Note (as defined
below). Upon the registration of such Tranche B Loan, any promissory note (other
than a Registered Tranche B Loan Note) evidencing the same shall be null and
void and shall be returned to Canadian Borrower. Canadian Borrower agrees, at
the request of a Tranche B Lender, to execute and deliver to such Tranche B
Lender a promissory note in registered form reasonably acceptable to such
Tranche B Lender to evidence the Tranche B Loan (that is, containing registered
note language) and registered as provided in Section 11.4(e) hereof (a
“Registered Tranche B Loan Note”), payable to such Tranche B Lender and
otherwise duly completed. Once recorded on the Register, the Obligations
evidenced by such Registered Tranche B Loan Note may not be removed from the
Register so long as it remains outstanding and a Registered Tranche B Loan Note
may not be exchanged for a promissory note that is not a Registered Tranche B
Loan Note.

 

- 39 -



--------------------------------------------------------------------------------

2.4 Availability Reserves

All Revolving Loans otherwise available to Canadian Borrower pursuant to the
lending formulas are subject to the Canadian Revolving Maximum Credit and other
applicable limits hereunder and shall be subject to Agent’s continuing right to
apply, establish and revise Availability Reserves.

 

2.5 Taxes

 

  (a) Any and all payments by Canadian Borrower and any Obligor hereunder or
under any other Financing Agreement shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all interest, penalties, additions to tax or other
liabilities with respect thereto, excluding taxes that are imposed on overall
net income of Agent, Tranche B Agent and any Canadian Lender (and franchise
taxes imposed in lieu thereof) by (i) the state or jurisdiction under the laws
of which Agent, Tranche B Agent and any Canadian Lender is organized or any
political subdivision thereof, or (ii) a jurisdiction in which such Agent,
Tranche B Agent or Canadian Lender is resident, carries on trade or business or
has a permanent establishment (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings, interest, penalties, additions to tax and
liabilities in respect of payments hereunder or under the other Financing
Agreements being hereinafter referred to as “Taxes”). If Canadian Borrower or
any Obligor shall be required by law to deduct or pay any Taxes from or in
respect of any sum payable hereunder or under any other Financing Agreements,
(i) the sum payable by such Person shall be increased as may be necessary so
that after such Person has made all required deductions and payments (including
deductions and payments applicable to additional sums payable under this
Section 2.5) such Agent, Tranche B Agent or Canadian Lender receives an amount
equal to the sum it would have received had no such deductions or payments been
made, (ii) such Person shall make all such required deductions and (iii) such
Person shall pay the full amount required to be deducted to the relevant
taxation authority or other authority in accordance with applicable law.

 

  (b) In addition, and without limiting the provisions of Section 2.5(a) above,
Canadian Borrower and each Obligor shall timely pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made by such Person hereunder or
under any other Financing Agreements or from the execution, delivery or
registration or recordation of, performance under, or otherwise with respect to,
this Agreement or the other Financing Agreements (hereinafter referred to as
“Other Taxes”) to the relevant taxation authority or other authority in
accordance with applicable law.

 

  (c)

Canadian Borrower and each Obligor shall indemnify Agent, Tranche B Agent and
each Canadian Lender for and hold it harmless against the full amount of any
Taxes or Other Taxes, and for the full amount of taxes of any kind imposed or

 

- 40 -



--------------------------------------------------------------------------------

 

asserted by any jurisdiction on amounts payable under this Section 2.5, imposed
on or paid by such Person and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto, whether
or not such Taxes, Other Taxes, or taxes were correctly or legally imposed or
asserted by the relevant taxing authority. This indemnification shall be made
within thirty (30) days from the date Agent, Tranche B Agent or a Canadian
Lender makes written demand therefor. A certificate as to the amount of such
liability or payment delivered by Agent, Tranche B Agent or a Canadian Lender to
Canadian Borrower or any Obligor shall be conclusive absent manifest error.

 

  (d) Within thirty (30) days after the date of any payment of Taxes or Other
Taxes, Canadian Borrower or the applicable Obligor, as the case may be, shall
furnish to applicable Agent, Tranche B Agent or Canadian Lender, at its address
referred to in Section 11.2, the original or a certified copy of a receipt
evidencing such payment issued by the applicable taxing authority, to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to such Agent, Tranche B Agent or Canadian
Lender.

 

  (e) In the event that Agent, Tranche B Agent or Canadian Lender determines, in
its sole discretion, that is has received a refund of any Taxes or Other Taxes
as to which it has been indemnified by Canadian Borrower or with respect to
which Canadian Borrower has paid additional amounts pursuant to Section 2.5(a),
it shall pay to Canadian Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by Canadian
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of Agent, Tranche B Agent or
Canadian Lender, as the case may be, and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided that Canadian Borrower, upon request of Agent, Tranche B Agent
or Canadian Lender, agrees to repay the amount paid over to Canadian Borrower
(plus any penalties, interest or other charges imposed by the relevant
governmental authority) to Agent, Tranche B Agent or Canadian Lender in the
event Agent, Tranche B Agent or Canadian Lender is required to repay such refund
to such governmental authority. Nothing herein shall interfere with the right of
Agent, Tranche B Agent or Canadian Lender to arrange its tax affairs in whatever
manner it thinks fit.

 

  (f) The provisions of this Section 2.5 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

2.6 Hedge Agreements

 

  (a) Procedure. Canadian Borrower may enter into Hedge Agreements from time to
time over the telephone with representatives of Revolving Lender’s trading unit
(or that of its Affiliates), the terms of which shall be confirmed in writing in
accordance with the procedures established by the trading unit of Revolving
Lender or its Affiliates, as applicable.

 

- 41 -



--------------------------------------------------------------------------------

  (b) Terms and Conditions. Each Hedge Agreement is governed by the terms and
conditions set out in the confirmation forwarded by Revolving Lender to Canadian
Borrower on entering into the Hedge Agreement and any applicable ISDA agreement.
If there is a conflict between the terms and conditions set out in the
confirmation or ISDA agreement and this Agreement with respect to the terms of
the hedge, the confirmation or ISDA agreement shall govern unless otherwise
expressly provided herein.

 

  (c) Maturity. Hedge Agreements may, at the discretion of Revolving Lender,
have contract periods extending beyond the Maturity Date.

 

  (d) Uncommitted. Revolving Lender and its Affiliates may, at their sole
discretion, decline to enter into any Hedge Agreement available to Canadian
Borrower at any time.

 

  (e) Hedging. Hedge Agreements may be entered into for hedging purposes only
and not for speculative purposes.

 

  (f) Limitations.

 

  (i) Hedge Agreements may not be entered into at any time when the aggregate
Mark to Market Exposure of all existing Hedge Agreements of Canadian Borrower,
in the aggregate, exceeds US$1,000,000. If, at any time, the Mark to Market
Exposure of all Hedge Agreements of Canadian Borrower, in the aggregate, exceeds
US$1,000,000, Canadian Borrower shall take such measures as may be necessary to
reduce the Mark to Market Exposure by the amount of such excess within five
(5) Business Days.

 

  (ii) The notional amount of any and all Hedge Agreements of Canadian Borrower
shall not exceed US$10,000,000 in the aggregate.

 

  (g) Notice. Canadian Borrower shall provide Agent and Tranche B Agent with
written notice forthwith upon entering into a Hedge Agreement. Such notice shall
specify Revolving Lender (or Affiliate of Revolving Lender) and the aggregate
Mark to Market Exposure immediately prior to entering into such Hedge Agreement.
Canadian Borrower shall advise Agent and Tranche B Agent in writing of the
aggregate Mark to Market Exposure of its outstanding Hedge Agreements as at the
end of each month by the next following Business Day, and such other times as
Agent or Tranche B Agent shall request. For greater certainty, Revolving Lender
(or each Affiliate of Revolving Lender) that makes a Hedge Agreement available
to Canadian Borrower agrees to provide within five (5) Business Days of a
written request therefor by Canadian Borrower, a determination of the Mark to
Market Exposure of each Hedge Agreement that Revolving Lender (or such Affiliate
of Revolving Lender) has with Canadian Borrower.

 

- 42 -



--------------------------------------------------------------------------------

2.7 Term Loan

 

  (a) Subject to, and upon the terms and conditions contained herein, Revolving
Lender agrees to make the Term Loan to Canadian Borrower available once only in
a single advance on or around the date Agent determines the amount of the Term
Loan pursuant to Section 2.7(b).

 

  (b) The Term Loan shall not exceed the lesser of:

 

  (i) US$1,500,000; or

 

  (ii) the US Dollar Amount of eighty (80%) percent of the appraised value of
the Eligible Equipment expressed as a percentage of cost value, net of
liquidation expenses, with appraisals conducted on an orderly liquidation basis
at the expense of Canadian Borrower by independent appraisers acceptable to
Agent and otherwise in accordance with Section 6.4(g); or

 

  (iii) the US Dollar Amount of ninety (90%) percent of the appraised value of
the Eligible Equipment, net of liquidation expenses, with appraisals conducted
on an auction value basis at the expense of Canadian Borrower by independent
appraisers acceptable to Agent and otherwise in accordance with Section 6.4(g).

 

  (c) The Term Loan is (a) evidenced by a term promissory note (the “Term Note”)
in such original principal amount duly executed and delivered by Canadian
Borrower to Revolving Lender concurrently herewith; (b) to be repaid, together
with interest and other amounts, in accordance with this Agreement, the Term
Note, and the other Financing Agreements and (c) secured by all of the
Collateral.

 

  (d) Canadian Borrower shall make equal quarterly payments of US$75,000 on
account of principal on the Term Loan to the Agent, for the benefit of Revolving
Lender, on the first Business Day of each quarter commencing on October 1, 2008
and ending on the Maturity Date and otherwise in accordance with the Term Note.
On the Maturity Date or earlier on demand if an Event of Default occurs, the
remaining unamortized balance of the Term Loan together with all other
Obligations with respect thereto (including accrued and unpaid interest therein)
shall be due and be payable. The Term Loan may be prepaid in whole or in part at
any time without notice or penalty. Any prepayment received will be applied
against scheduled payments in reverse order of maturity. All repayments on
account of the Term Loan made from time to time shall be applied to permanently
reduce the aggregate amount of the Term Loan.

 

- 43 -



--------------------------------------------------------------------------------

Section 3 Interest and Fees

 

3.1 Interest

 

  (a) Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender,
interest on the outstanding principal amount of the non-contingent Obligations
(other than the Tranche B Loan) at the Interest Rate.

 

  (b) Interest shall be payable by Canadian Borrower to Agent, for the benefit
of Revolving Lender, monthly in arrears not later than the first Business Day of
each calendar month and shall be calculated on the basis of a three hundred and
sixty (360) day year and actual days elapsed in the case of Revolving Loans and
the Term Loan. The Interest Rate shall increase or decrease by an amount equal
to each increase or decrease in the Canadian Prime Rate, US Prime Rate or CDOR
Rate, as applicable, effective on the first day of the month after any change in
such rate is announced. The increase or decrease shall be based on the Canadian
Prime Rate, US Prime Rate or CDOR Rate, as applicable, in effect on the last day
of the month in which any such change occurs. All interest accruing hereunder on
and after an Event of Default or termination or non-renewal hereof shall be
payable on demand. In no event shall charges constituting interest payable by
Canadian Borrower to Canadian Lenders exceed the maximum amount or the rate
permitted under any applicable law or regulation, and if any part or provision
of this Agreement is in contravention of any such law or regulation, such part
or provision shall be deemed amended to conform thereto.

 

  (c) For purposes of disclosure under the Interest Act (Canada), where interest
is calculated pursuant hereto at a rate based upon a 360 day year (the “First
Rate”), it is hereby agreed that the rate or percentage of interest on a yearly
basis is equivalent to such First Rate multiplied by the actual number of days
in the year divided by 360.

 

  (d) Notwithstanding the provisions of this Section 3 or any other provision of
this Agreement, in no event shall the aggregate “interest” (as that term is
defined in Section 347 of the Criminal Code (Canada)) exceed the effective
annual rate of interest on the “credit advanced” (as defined therein) lawfully
permitted under Section 347 of the Criminal Code (Canada). The effective annual
rate of interest shall be determined in accordance with generally accepted
actuarial practices and principles over the term of the Loans, and in the event
of a dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Agent or Tranche B Agent will be conclusive for the purposes of
such determination.

 

  (e) A certificate of an authorized signing officer of Agent or Tranche B
Agent, as the case may be, as to each amount and/or each rate of interest
payable hereunder from time to time shall be conclusive evidence of such amount
and of such rate, absent manifest error.

 

- 44 -



--------------------------------------------------------------------------------

  (f) For greater certainty, whenever any amount is payable under this Agreement
or any other Financing Agreement by Canadian Borrower as interest or as a fee
which requires the calculation of an amount using a percentage per annum, each
party to this Agreement acknowledges and agrees that such amount shall be
calculated as of the date payment is due without application of the “deemed
reinvestment principle” or the “effective yield method”. As an example, when
interest is calculated and payable monthly, the rate of interest payable per
month is 1/12 of the stated rate of interest per annum.

 

  (g) Upon the occurrence of a Default or an Event of Default that is
continuing, or if Canadian Borrower repays or prepays a Libor Rate Loan on a day
other than the last day of the applicable Interest Period, Canadian Borrower
shall indemnify Tranche B Agent and/or Tranche B Lenders for any loss or expense
suffered or incurred by Tranche B Agent and/or Tranche B Lenders including any
loss of profit or expenses Tranche B Agent and/or Tranche B Lenders incur by
reason of the liquidation or redeployment of deposits or other funds acquired by
it to effect or maintain any and all Libor Rate Loans, or any interest or other
charges payable to lenders of funds borrowed by Tranche B Agent and/or Tranche B
Lenders in order to maintain such Libor Rate Loans, together with any other
charges, costs or expenses incurred by Tranche B Agent and/or Tranche B Lenders
relative thereto.

 

  (h) Canadian Borrower may from time to time request Libor Rate Loans or that
any existing Libor Rate Loans continue for an additional Interest Period. Such
request from Canadian Borrower shall specify the amount of the Libor Rate Loans
or the amount of the Libor Rate Loans to be continued (subject to the limits set
forth below). Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Tranche B Agent of such a request from
Canadian Borrower, such Libor Rate Loans shall be made or such Libor Rate Loans
shall continue, as applicable; provided, that, (i) no party hereto shall have
sent any notice of termination of this Agreement; (ii) Canadian Borrower shall
have complied with such customary procedures as are generally established by
Tranche B Agent for all customers and specified by Tranche B Agent to Canadian
Borrower from time to time for requests by Canadian Borrower for Libor Rate
Loans; (iii) no more than one (1) Interest Period (for all outstanding Libor
Rate Loans) may be in effect at any one time; (iv) the aggregate amount of the
Libor Rate Loans must be in an amount not less than US$1,000,000 or an integral
multiple of US$1,000,000 in excess thereof; and (v) Tranche B Agent shall have
determined that the Interest Period or Adjusted Libor Rate is available to
Tranche B Agent and can be readily determined as of the date of the request for
such Libor Rate Loan by Canadian Borrower. Any request by Canadian Borrower for
Libor Rate Loans or to continue Libor Rate Loans shall be irrevocable.
Notwithstanding anything to the contrary contained herein, Tranche B Lenders
and/or Tranche B Agent shall not be required to purchase US Dollar deposits in
the London interbank market to fund any Libor Rate Loans, but the provisions
hereof shall be deemed to apply as if Tranche B Lenders and/or Tranche B Agent
had purchased such deposits to fund the Libor Rate Loans. Tranche B Agent shall
advise Agent of the Tranche B Loan Interest Rate payable by Canadian Borrower
hereunder.

 

- 45 -



--------------------------------------------------------------------------------

  (i) To the extent that the US Revolving Lender buys a Junior Participation in
the Tranche B Loan pursuant to the US Loan Agreement, without any further
action, that portion of Tranche B Loans shall bear interest at the rate of
interest for the Revolving Loan.

 

3.2 Closing Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender, as a
closing fee the amount of US$75,000, which shall be fully earned as of and
payable on the Closing Date.

 

3.3 Servicing Fee

Canadian Borrower shall pay to Agent, for the benefit of Agent, monthly a
servicing fee in an amount equal to US$1,500 in respect of Agent’s services for
each month (or part thereof) while this Agreement remains in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
fully earned as of and payable in advance on August 3, 2007 and on the first day
of each month hereafter.

 

3.4 Unused Line Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender,
monthly an unused line fee in US Dollars at a rate equal to one quarter of one
(0.25%) percent per annum calculated upon the amount by which US$30,000,000
exceeds the US Dollar Amount of the aggregate of the average daily principal
balance of the outstanding Revolving Loans, Letter of Credit Accommodations, US
Revolving Loans and US Letter of Credit Accommodations during the immediately
preceding month (or part thereof) while this Agreement is in effect and for so
long thereafter as any of the Obligations are outstanding, which fee shall be
payable on the first day of each month in arrears.

 

3.5 Commitment Fee

Canadian Borrower shall pay to Agent, for the benefit of Revolving Lender, for
the third (3rd) and fourth (4th) year of the term of this Agreement, a
commitment fee in an amount equal to US$25,000, which US$25,000 fee shall be
fully earned as of and payable on the first day of the second (2nd) anniversary
hereof and the third (3rd) anniversary hereof.

 

3.6 Increased Costs and Changes in Law

 

  (a)

If, after the Closing Date, either: (i) any change in, or in the interpretation
of, any law or regulation is introduced, including with respect to reserve
requirements, applicable to a Canadian Lender or any banking or financial
institution from whom Canadian Lender borrows funds or obtains credit (a
“Funding Bank”); or (ii) a Funding Bank or Canadian Lender complies with any
future guideline or request from any central bank or other Governmental
Authority; or (iii) a Funding

 

- 46 -



--------------------------------------------------------------------------------

 

Bank or Canadian Lender determines that the adoption of any applicable law, rule
or regulation regarding capital adequacy, or any change therein, or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof has or would have the effect described below, or a
Funding Bank or Canadian Lender complies with any request or directive regarding
capital adequacy (whether or not having the force of law where customarily
complied with by responsible financial institutions) of any such authority,
central bank or comparable agency, and in the case of any event set forth in
this clause (iii), such adoption, change or compliance has, or would have, the
direct or indirect effect of reducing the rate of return on a Canadian Lender’s
capital as a consequence of its obligations hereunder to a level below that
which such Canadian Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Funding Bank’s or such Canadian
Lender’s policies with respect to capital adequacy) by an amount deemed by such
Canadian Lender to be material, and the result of any of the foregoing events
described in clauses (i), (ii) or (iii) is, or results in, an increase in the
cost to such Canadian Lender of funding or maintaining the Loans and/or Letter
of Credit Accommodations, then Canadian Borrower shall from time to time upon
demand by such Canadian Lender pay to such Canadian Lender additional amounts
sufficient to indemnify such Canadian Lender against such increased cost on an
after-tax basis (after taking into account applicable deductions and credits in
respect of the amount indemnified). A certificate as to the amount of such
increased cost shall be submitted to Canadian Borrower by Agent and shall be
conclusive, absent manifest error.

 

  (b)

If, prior to the first day of any Interest Period: (i) Tranche B Agent shall
have determined (which determination shall be conclusive and binding upon
Canadian Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
Libor Rate for such Interest Period; (ii) Tranche B Agent has determined that
the Adjusted Libor Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to Tranche B Agent and/or
Tranche B Lenders of making or maintaining Libor Rate Loans during such Interest
Period; or (iii) US Dollar deposits in the principal amounts of the Libor Rate
Loans to which such Interest Period is to be applicable are not generally
available in the London interbank market, Tranche B Agent shall give notice
thereof to Canadian Borrower as soon as practicable thereafter (which notice
shall be withdrawn whenever such circumstances no longer exist). If such notice
is given: (A) any Libor Rate Loans requested to be made on the first day of such
Interest Period shall be made as Reference Rate Loans; (B) any Reference Rate
Loans that were to have been converted on the first day of such Interest Period
to or continue as Libor Rate Loans shall be converted to or continued as
Reference Rate Loans; and (C) each outstanding Libor Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to
Reference Rate Loans. Until such notice has been withdrawn by Tranche B Agent,
no further Libor Rate Loans shall be made or continued as such, nor shall a
Canadian Borrower have the right to convert Reference Rate Loans to Libor Rate
Loans. Upon such notice being withdrawn by Tranche B Agent, Canadian Borrower
may convert

 

- 47 -



--------------------------------------------------------------------------------

 

Reference Rate Loans to Libor Rate Loans. Any conversion under this
Section 3.6(b) shall not constitute a repayment, disposition or novation of the
original Loan and the Loan following the conversion will continue to be the same
debt obligation as the original Loan prior to the conversion

 

  (c) Notwithstanding any other provision herein, if the adoption of, or any
change in, any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the Closing Date shall
make it unlawful for Tranche B Agent or Tranche B Lenders to make or maintain
Libor Rate Loans as contemplated by this Agreement: (i) Tranche B Agent shall
promptly give written notice of such circumstances to Canadian Borrower (which
notice shall be withdrawn whenever such circumstances no longer exits); (ii) the
commitment of Tranche B Agent and/or Tranche B Lenders hereunder to make Libor
Rate Loans, continue Libor Rate Loans and convert Reference Rate Loans to Libor
Rate Loans shall forthwith be cancelled and, until such time as it shall no
longer be unlawful for Tranche B Agent and/or Tranche B Lenders to make or
maintain Libor Rate Loans, Tranche B Agent and/or Tranche B Lenders shall then
only have a commitment to make Reference Rate Loans when a Libor Rate Loan is
requested; and (iii) the Tranche B Loan then outstanding as Libor Rate Loans, if
any, shall be converted automatically to Reference Rate Loans on the respective
last days of the then current Interest Periods or within such earlier period as
required by law. If any such conversion of a Libor Rate Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, Canadian Borrower shall pay to Agent, for the benefit of Tranche B
Lenders, such amounts, if any, as may be required pursuant to Section 3.6(d)
below. Any conversion under this Section 3.6(c) shall not constitute a
repayment, disposition or novation of the original Loan and the Loan following
the conversion will continue to be the same debt obligation as the original Loan
prior to the conversion

 

  (d)

Canadian Borrower shall indemnify Tranche B Agent and Tranche B Lenders and
shall hold Tranche B Agent and Tranche B Lenders harmless from any loss or
expense which Tranche B Agent or Tranche B Lenders may sustain or incur as a
consequence of: (i) default by Canadian Borrower in making a borrowing of,
conversion into or extension of Libor Rate Loans after Canadian Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement; or (ii) the making of a prepayment of any Libor Rate Loans on a day
which is not the last day of an Interest Period with respect thereto; or
(iii) any conversion of a Libor Rate Loan into a Reference Rate Loan pursuant to
the terms hereof on a day which is not the last day of the then current Interest
Period with respect thereto. With respect to Libor Rate Loans such
indemnification may include an amount equal to the greater of: (i) the excess,
if any, of (1) the amount of interest which would have accrued on the amount so
prepaid, or not so borrowed, converted or extended, for the period from the date
of such prepayment or of such failure to borrow, convert or extend to the last
day of the applicable Interest Period (or, in the case of a failure to borrow,
convert or extend, the Interest Period that would have commenced on the date

 

- 48 -



--------------------------------------------------------------------------------

 

of such failure), in each case at the applicable rate of interest for such Libor
Rate Loans provided for herein over (2) the amount of interest (as determined by
Tranche B Agent) which would have accrued to Tranche B Lenders on such amount by
placing such amount on deposit for a comparable period with leading banks in the
London interbank market; and (ii) an amount equal to the interest that would
have been payable if the Libor Rate Loans had been a Reference Rate Loan. This
covenant shall survive the termination or non-renewal of this Agreement and the
payment of the Obligations.

Section 4 Conditions Precedent

 

4.1 Intentionally Deleted.

 

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations

Each of the following is an additional condition precedent to making Loans
and/or providing Letter of Credit Accommodations to Canadian Borrower, including
the initial Loans and Letter of Credit Accommodations and any future Loans and
Letter of Credit Accommodations:

 

  (a) all representations and warranties contained herein and in the other
Financing Agreements and US Financing Agreements shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of the making of each such Loan
or providing each such Letter of Credit Accommodation and after giving effect
thereto;

 

  (b) no Event of Default (as defined hereunder and as defined under the US Loan
Agreement) and no Default (as defined hereunder and as defined under the US Loan
Agreement), shall exist or have occurred and be continuing on and as of the date
of the making of such Loan or providing each such Letter of Credit Accommodation
and after giving effect thereto; and

 

  (c) no law, regulation, order, judgment or decree of any governmental
authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or governmental authority, which purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letter of Credit
Accommodations, or (B) the consummation of the transactions contemplated
pursuant to the terms hereof or the other Financing Agreements or US Financing
Agreements.

 

- 49 -



--------------------------------------------------------------------------------

Section 5 Collection and Administration

 

5.1 Canadian Borrower’s Loan Account

Agent shall maintain one or more loan account(s) on its books in which shall be
recorded (a) all Loans, Letter of Credit Accommodations and other Obligations
and the Collateral, (b) all payments made by or on behalf of Canadian Borrower
and (c) all other appropriate debits and credits as provided in this Agreement,
including fees, charges, costs, expenses and interest. All entries in the loan
account(s) shall be made in accordance with Agent’s customary practices as in
effect from time to time.

 

5.2 Statements

Agent shall render to Canadian Borrower and Tranche B Agent each month a
statement setting forth the balance in Canadian Borrower’s loan account(s)
maintained by Agent for Canadian Borrower pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Agent but shall, absent
manifest errors or omissions, be considered correct and deemed accepted by
Canadian Borrower and conclusively binding upon Canadian Borrower as an account
stated except to the extent that Agent receives a written notice from Canadian
Borrower or Tranche B Agent of any specific exceptions thereto within thirty
(30) days after the date such statement has been mailed by Agent. Until such
time as Agent shall have rendered to Canadian Borrower a written statement as
provided above, the balance in Canadian Borrower’s loan account(s) shall be
presumptive evidence of the amounts due and owing to Agent and Canadian Lenders
by Canadian Borrower.

 

5.3 Collection of Accounts

 

  (a) Canadian Borrower shall establish and maintain, at its expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”) as Required Lenders may specify, and Agent may establish and maintain
bank accounts of Agent (“Payment Accounts”) in each case with such banks as are
acceptable to Agent, into which Blocked Accounts Canadian Borrower shall
promptly deposit, and direct their accounts debtors that remit payments by
electronic funds transfers to directly remit, all payments on Accounts and all
payments constituting proceeds of Inventory or other Collateral in the identical
form in which such payments are made or received, whether by cash, cheque or
other manner. The parties hereto agree that:

 

  (i) Canadian Borrower has access to all funds in its bank accounts including
the Blocked Accounts until an Event of Default exists or has occurred and is
continuing; and

 

  (ii) as of the date of this Agreement, Canadian Borrower is freely choosing to
deposit, and direct its account debtors that remit payments by electronic funds
transfer to directly remit, all payments on Accounts and all payments
constituting proceeds of Inventory or other Collateral into the Blocked
Accounts.

 

- 50 -



--------------------------------------------------------------------------------

The banks at which the Blocked Accounts are established, Canadian Borrower and
Agent shall enter into “springing” deposit account control agreements (each, a
“Deposit Account Control Agreement”), in form and substance satisfactory to
Required Lenders, acting reasonably, providing that:

 

  (iii) the depository bank has no Lien upon, or right to set-off against, the
Blocked Accounts, the items received for deposit therein, or the funds from time
to time on deposit therein; and

 

  (iv) at any time an Event of Default exists or has occurred and is continuing,
Agent may (and at the direction of Tranche B Agent shall) provide notice to the
depository bank (such notice being the “Full Control Notice”) to wire, or
otherwise transfer, in immediately available funds, on a daily basis, all funds
received or deposited into the Blocked Accounts to the Payment Accounts.

Canadian Borrower agrees that, at any time an Event of Default exists or has
occurred and is continuing and a Full Control Notice has been delivered by Agent
to the depository bank, all payments made to such Blocked Accounts or Payment
Accounts or other funds received and collected by Agent, whether on the Accounts
or as proceeds of Inventory or other Collateral or otherwise, shall be the
property of Agent, for the benefit of Canadian Lenders, and shall be applied by
Agent to the Obligations in accordance with Section 5.4.

 

  (b) For purposes of calculating the amount of the Revolving Loans available to
Canadian Borrower, such payments referred to in Section 5.3(a) above will be
applied (conditional upon final collection) to the Obligations in accordance
with Section 5.4 on the Business Day of receipt by Agent of immediately
available funds in the Payment Account provided such payments and notice thereof
are received in accordance with Agent’s usual and customary practices as in
effect from time to time and within sufficient time to credit applicable
Canadian Borrower’s loan account on such day, and if not, then on the next
Business Day. For the purposes of calculating interest on the Obligations, such
payments or other funds received will be applied (conditional upon final
collection) to the Obligations on the date of receipt of immediately available
funds by Agent in the Payment Accounts provided such payments or other funds and
notice thereof are received in accordance with Agent’s usual and customary
practices as in effect from time to time and within sufficient time to credit
applicable Canadian Borrower’s loan account on such day, and if not, then on the
next Business Day. If Agent receives funds in a Payment Account at any time at
which no Obligations are payable pursuant to Section 5.4 or in excess of such
outstanding Obligations payable pursuant to Section 5.4, Agent shall transfer
such funds to Canadian Borrower at such account as Canadian Borrower may direct,
provided that Canadian Borrower shall, at Agent’s request, deposit such funds to
an account maintained at the bank at which the Payment Accounts are maintained
and, prior to such transfer, shall execute and deliver to Agent a cash
collateral agreement in form and substance satisfactory to Agent providing to
Agent a first priority Lien over such account.

 

  (c)

At any time an Event of Default exists or has occurred and is continuing,
Canadian Borrower and all of their affiliates, Subsidiaries, shareholders,
directors, employees or agents shall, acting as trustee for Agent, receive, as
the property of

 

- 51 -



--------------------------------------------------------------------------------

 

Agent, any monies, checks, notes, drafts or any other payment relating to and/or
proceeds of Accounts or other Collateral which come into their possession or
under their control and immediately upon receipt thereof, shall deposit or cause
the same to be deposited in the Blocked Accounts or the Payment Accounts, or
remit the same or cause the same to be remitted, in kind, to Agent. In no event,
after an Event of Default exists or has occurred and is continuing, shall the
same be commingled with Canadian Borrower’s own funds. Canadian Borrower agrees
to reimburse Agent on demand for any amounts owed or paid to any bank at which a
Blocked Account or Payment Account is established or any other bank or person
involved in the transfer of funds to or from the Blocked Accounts or the Payment
Accounts arising out of Agents’ payments to or indemnification of such bank or
person. The obligation of each US Borrower to reimburse Agent for such amounts
pursuant to this Section 5.3 shall survive the termination or non-renewal of
this Agreement.

 

5.4 Payments

 

  (a) Non-Priority Event. Agent shall apply payments received or collected from
Canadian Borrower or for the account of Canadian Borrower (including the
monetary proceeds of collections or of realization upon any Collateral other
than with respect to the Tranche B Loan Priority Collateral but including, in
the absence of a continuing Priority Event, collections with respect to proceeds
of SMTC Mex Holdings Inventory sold in the ordinary course of its business) as
follows:

 

  (i) first, to the payment in full of any fees, indemnities and expense
reimbursements due to Canadian Lenders, Agent and Tranche B Agent;

 

  (ii) second, to the payment in full of interest and letter of credit fees due
in respect of any Loans, Special Agent Advances, Special Tranche B Agent
Advances and Letter of Credit Accommodations;

 

  (iii) third, to the payment or prepayment in full of principal in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (iv) fourth, to the payment or prepayment in full of principal due in respect
of the Revolving Loans, Term Loan, Letter of Credit Accommodations and the
amount of the Mark to Market Exposure of any Hedge Agreement of Canadian
Borrower not exceeding US$3,000,000 in the aggregate to the extent that an
Availability Reserve has been taken with respect to such Mark to Market
Exposure;

 

  (v) fifth, to the payment in full of principal due in respect of the Tranche B
Loan; and

 

- 52 -



--------------------------------------------------------------------------------

  (vi) sixth, to pay or prepay any other Obligations (including other Hedging
Liabilities) then due including holding as cash collateral in the amount equal
to one hundred ten (110%) percent of the amount of the amount of the Letter of
Credit Accommodations plus the amount of fees and expenses payable in connection
therewith through the end of the latest expiration date thereof;

provided that, in each instance set forth above in Section 5.4(a) so long as no
Priority Event has occurred and is continuing, this Section 5.4(a) shall not be
deemed to apply to any payment by Canadian Borrower specified by Canadian
Borrower to be for the payment of specific Obligations then due and payable (or
prepayable) under and in accordance with the provisions of this Agreement.

 

  (b) Priority Event.

 

  (i) Revolving Loan Priority Collateral: Notwithstanding anything to the
contrary contained in Section 5.4(a) above, at any time on and after a Priority
Event and for so long as the same is continuing, Agent shall apply payments
received or collected from Canadian Borrower or for the account of Canadian
Borrower arising from monetary proceeds of collections or of realization upon
the Revolving Loan Priority Collateral including any Account of SMTC Mex
Holdings arising from the sale of SMTC Mex Holdings Inventory sold in the
ordinary course of business before the occurrence of a Priority Event as
follows:

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action, to the payment in full
of all costs and expenses of such Persons with respect to such Enforcement
Action, the collection of the Loans and disposition of and realization upon the
Collateral including the Mexican Obligor Collateral;

 

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

  (C) third, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans, Term Loan, Letter of Credit
Accommodations, Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Term Loan, Letter of Credit Accommodations and the amount of
the Mark to Market Exposure of any Hedge Agreement of Canadian Borrower not
exceeding US$3,000,000 in the aggregate to the extent that an Availability
Reserve has been taken with respect to such Mark to Market Exposure;

 

- 53 -



--------------------------------------------------------------------------------

  (F) sixth, to pay or prepay pro rata any other Obligations (other than with
respect to the Tranche B Loan) whether or not then due, in such order and manner
as Agent determines including holding cash collateral in the amount equal to one
hundred ten (110%) percent of the amount of the Letter of Credit Accommodations
plus the amount of fees and expenses payable in connection therewith through the
end of the latest expiration date thereof;

 

  (G) seventh, to the payment in full of any fees, indemnities and expense
reimbursements due in respect of the Tranche B Loan;

 

  (H) eighth, to the payment in full of interest due in respect of the Tranche B
Loan;

 

  (I) ninth, to the payment in full of principal due in respect of the Tranche B
Loan; and

 

  (J) tenth, to pay or prepay pro rata any other Obligations (other than with
respect to Revolving Loans, Term Loan, Letter of Credit Accommodations and
Hedging Liabilities) whether or not then due in such order and manner as Tranche
B Agent determines;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Tranche B Lenders in
respect of the Tranche B Loan pursuant to clauses (G), (H), (I) and (J) above at
a time when any of the US Obligations owing to US Revolving Lender under the US
Financing Agreements remain outstanding, then Tranche B Lenders receiving such
payment shall purchase from US Revolving Lender having US Obligations
outstanding under the US Financing Agreements, a junior participation interest
in US Revolving Lender’s US Obligations under the US Financing Agreements (the
“Junior Participation”) in the aggregate amount of the payment received by
Tranche B Lenders in respect of the Tranche B Loan and US Revolving Lender
hereby agrees to sell to Tranche B Lenders its pro rata share of the Junior
Participation. The terms and provisions of the Junior Participation shall be set
forth in a junior participation agreement, in form and substance reasonably
acceptable to Agent and Tranche B Agent, which agreement shall provide, among
other things, that the payment priority of amounts payable to Tranche B Lenders
in respect of the Junior Participation shall be the same as the payment priority
of amounts payable to US Tranche B Lenders in respect of the US Tranche B Loan.

 

  (ii) Tranche B Loan Priority Collateral. Notwithstanding anything to the
contrary contained in Section 5.4(a) and 5.4(b)(i) above, whether or not a
Priority Event has occurred and is continuing, Agent shall apply payments
received or collected from Canadian Borrower or for the account of Canadian
Borrower arising from monetary proceeds of collections or of realization upon
the Tranche B Loan Priority Collateral as follows (provided that, Accounts of
SMTC Mex Holdings arising from the sale of SMTC Mex Holdings Inventory sold in
the ordinary course of business before the occurrence of a Priority Event shall
not be Tranche B Loan Priority Collateral and prior to the occurrence of a
Priority Event, collections or realizations relating to the Tranche B Loan
Priority Collateral shall not include proceeds of SMTC Mex Holdings Inventory
sold in the ordinary course of its business):

 

  (A) first, in the event of Agent (or its assignee, designee, affiliates or
agents) commencing and/or pursuing an Enforcement Action with respect to the
Tranche B Loan Priority Collateral, to the payment in full of all costs and
expenses of such Persons with respect to such Enforcement Action and disposition
of and realization upon the Tranche B Loan Priority Collateral;

 

- 54 -



--------------------------------------------------------------------------------

  (B) second, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Tranche B Agent and Tranche B Lenders;

 

  (C) third, to the pro rata payment in full of interest due in respect of the
Tranche B Loan, Special Agent Advances and Special Tranche B Agent Advances;

 

  (D) fourth, to the pro rata payment in full of principal due in respect of
Special Agent Advances and Special Tranche B Agent Advances;

 

  (E) fifth, to the payment in full of principal due in respect of the Tranche B
Loan;

 

  (F) sixth, to pay or prepay pro rata payment any other Obligations (other than
with respect to Revolving Loans, Term Loan, Letter of Credit Accommodations and
Hedging Liabilities) whether or not then due in such order and manner as Tranche
B Agent determines;

 

  (G) seventh, to the pro rata payment in full of any fees, indemnities and
expense reimbursements due to Agent and Revolving Lender;

 

  (H) eighth, to the pro rata payment in full of interest and letter of credit
fees due in respect of any Revolving Loans, Term Loan and Letter of Credit
Accommodations;

 

  (I) ninth, to the pro rata payment in full of principal due in respect of any
Revolving Loans, Term Loan, Letter of Credit Accommodations and Hedging
Liabilities; and

 

  (J)

tenth, to pay or prepay pro rata any other Obligations (other than with respect
to the Tranche B Loan) whether or not then due, in such order and manner as
Agent determines including holding as cash collateral in the amount equal to one
hundred ten (110%) percent of the amount of the amount of the Letter of Credit
Accommodations plus the amount of fees and expenses payable in connection
therewith through the end of the

 

- 55 -



--------------------------------------------------------------------------------

 

latest expiration date thereof;

provided, that in the event that, after the occurrence and during the
continuance of a Priority Event, any payment is made to Revolving Lender in
respect of the Revolving Loan and Term Loan pursuant to clauses (G), (H), (I) or
(J) above at a time when any of the US Obligations owing to US Tranche B Lenders
under the US Financing Agreements remain outstanding, then Revolving Lender
receiving such payment shall purchase from US Tranche B Lenders having US
Obligations outstanding under the US Financing Agreement, a junior participation
interest in US Tranche B Lenders’ US Obligations under the US Financing
Agreements (the “Junior Participation”) in the aggregate amount of the payment
received by Revolving Lender in respect of the Revolving Loan and Term Loan and
each US Tranche B Lender hereby agrees to sell to Revolving Lender its pro rata
share of the Junior Participation. The terms and provisions of the Junior
Participation shall be set forth in a junior participation agreement, in form
and substance reasonably acceptable to the Agent and Tranche B Agent, which
agreement shall provide, among other things, that the payment priority of
amounts payable to Revolving Lender in respect of the Junior Participation shall
be the same as the payment priority of amounts payable to US Revolving Lender in
respect of the US Revolving Loan.

 

  (c) All Obligations shall be payable to the Payment Account as provided in
Section 5.3 or such other place as Agent may designate from time to time. All
payments with respect to the Obligations must be made in US Dollars. At Agent’s
option, all principal, interest, fees, costs, expenses and other charges
provided for in this Agreement or the other Financing Agreements may be charged
directly to the loan account(s) of Canadian Borrower. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Agent, Tranche B Agent or any Canadian Lender is required to
surrender or return such payment or proceeds to any Person for any reason, then
the Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by such Agent,
Tranche B Agent or Canadian Lender. Canadian Borrower shall be liable to pay to
such Agent, Tranche B Agent or Canadian Lender, and does hereby indemnify and
hold such Agent, Tranche B Agent or Lender harmless for, the amount of any
payments or proceeds surrendered or returned. Agent shall, upon receipt of any
payment for the account of Tranche B Agent and/or Tranche B Lenders under this
Agreement (including payments with respect to interest, principal and mandatory
and voluntary prepayments of the Tranche B Loan pursuant to Sections 2.3
and 5.4) promptly, and in any event within three (3) Business Days of Agent’s
receipt of such payment, transfer such payment to Tranche B Agent for the
benefit of Tranche B Lenders. This Section 5.4 shall remain effective
notwithstanding any contrary action which may be taken by such Agent, Tranche B
Agent or Canadian Lenders in reliance upon such payment or proceeds. This
Section 5.4 shall survive the payment of the Obligations and the termination of
this Agreement.

 

- 56 -



--------------------------------------------------------------------------------

5.5 Authorization to Make Loans and Letter of Credit Accommodations

Agent, Tranche B Agent and Canadian Lenders, as the case may be, are authorized
to make the Loans and provide the Letter of Credit Accommodations based upon
written instructions received from anyone purporting to be an officer of
Canadian Borrower or other authorized person or, at the discretion of Agent, if
such Revolving Loans are necessary to satisfy any Obligations. All requests for
Loans or Letter of Credit Accommodations hereunder shall specify the date on
which the requested advance is to be made or Letter of Credit Accommodations
established (which day shall be a Business Day) and the amount of the requested
Loan. Requests received after 11:00 a.m. Toronto, Ontario time on any day shall
be deemed to have been made as of the opening of business on the immediately
following Business Day. All Loans and Letter of Credit Accommodations under this
Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, Canadian Borrower when deposited to the
credit of Canadian Borrower or otherwise disbursed or established in accordance
with the instructions of Canadian Borrower or in accordance with the terms and
conditions of this Agreement.

 

5.6 Use of Proceeds

 

  (a) Canadian Borrower shall use the initial proceeds of the Revolving Loans
provided by Revolving Lender to Canadian Borrower hereunder only for:
(a) payments to each of the persons listed in the disbursement direction letter
furnished by Canadian Borrower to Revolving Lender and approved by Revolving
Lender on or about the Closing Date and (b) costs, expenses and fees in
connection with the preparation, negotiation, execution and delivery of this
Agreement and the other Financing Agreements and US Financing Agreements. All
other Revolving Loans and the Term Loan made or Letter of Credit Accommodations
provided by Revolving Lender to Canadian Borrower pursuant to the provisions
hereof shall be used by Canadian Borrower only for general operating, working
capital and other proper corporate purposes of Canadian Borrower not otherwise
prohibited by the terms hereof and approved by Revolving Lender.

 

  (b) Canadian Borrower shall use the initial proceeds of the Tranche B Loan
provided by Tranche B Lenders to Canadian Borrower hereunder only for:
(a) refinancing existing indebtedness owed by Canadian Borrower as set out in
the disbursement direction letter furnished by Canadian Borrower to Tranche B
Agent and approved by Tranche B Agent on or about August 3, 2007, (b) pay fees
and expenses relating to the Tranche B Loan and the transactions contemplated
thereby, and (c) provide for the ongoing working capital of Canadian Borrower.

 

  (c) None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose of purchasing or carrying any margin security or for the
purposes of reducing or retiring any indebtedness which was originally incurred
to purchase or carry any margin security or for any other purpose which might
cause any of the Loans to be considered a “purpose credit” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, as
amended.

 

- 57 -



--------------------------------------------------------------------------------

5.7 Obligations Several; Independent Nature of Canadian Lenders’ Rights

The obligation of each Canadian Lender hereunder is several, and no Canadian
Lender shall be responsible for the obligation or commitment of any other
Canadian Lender hereunder. Nothing contained in this Agreement or any of the
other Financing Agreements and no action taken by Canadian Lenders pursuant
hereto or thereto shall be deemed to constitute Canadian Lenders to be a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Canadian Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Canadian
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Canadian Lender to be
joined as an additional party in any proceeding for such purpose.

Section 6 Collateral Reporting and Covenants

 

6.1 Collateral Reporting

Canadian Borrower shall provide Agent and Tranche B Agent with the following
documents in a form satisfactory to Required Lenders: (a) on a regular basis as
required by Agent, a schedule of Accounts, sales made, credits issued and cash
received; (b) on a monthly basis within twenty (20) days after each month end or
more frequently as Required Lenders may request, (i) perpetual inventory reports
reconciled to the financial statements for such month, (ii) inventory reports by
category, (iii) agings of accounts payable reconciled to the financial
statements for such month, (iv) a reporting of all Chubb Insurance Company of
Canada insured accounts receivable with a statement of any changes or deletions
with respect thereto, (v) an officer’s certificate from a senior officer of
Canadian Borrower confirming that all amounts due and payable by Canadian
Borrower and any Obligors in respect of (A) all indebtedness for borrowed money,
and (B) all rents payable in respect of Leased Real Property, have been paid on
the dates such amounts were due and payable and (vi) a duly completed and
executed Borrowing Base Certificate together with any information which Agent
requests in connection therewith, which Borrowing Base Certificate shall, in no
event, be deemed to limit, impair or otherwise affect the rights of Agent
contained in this Agreement and in the event of any conflict or inconsistency
between the calculations made in the Borrowing Base Certificate and those made
by Agent, although Agent shall be under no obligation to make its own
calculations, those made by Agent shall be binding and conclusive on Canadian
Borrower absent manifest error; and (vii) an officer’s certificate from a senior
officer of Canadian Borrower setting forth all due but unpaid tax obligations as
of such time; (c) on a weekly basis (or more frequently as Required Lenders may
request), within one (1) Business Day following the end of each calendar week,
an accounts receivable aged trial balance; (d) upon Agent’s request, (i) copies
of customer statements and credit memos, remittance advices and reports, and
copies of deposit slips and bank statements, (ii) copies of shipping and
delivery documents, and (iii) copies of purchase orders, invoices and delivery
documents for Inventory and Equipment acquired by Canadian Borrower; (e) agings
of accounts receivable on a monthly basis within twenty (20) days after month
end or more frequently as Agent may request; and (f) such other reports as to
the Collateral as Required Lenders shall request from time to time. If any of
Canadian Borrower’s records or reports of the Collateral are prepared or
maintained by an accounting service, contractor, shipper or other agent,
Canadian Borrower hereby irrevocably authorizes such service, contractor,
shipper or agent to deliver such records, reports, and related documents to
Agent and to follow Agent’s instructions with respect to further services at any
time that an Event of Default exists or has occurred and is continuing.

 

- 58 -



--------------------------------------------------------------------------------

6.2 Accounts Covenants

 

  (a) Canadian Borrower shall notify Agent and Tranche B Agent promptly of:
(i) any material delay in Canadian Borrower’s performance of any of its
obligations to any account debtor or the assertion of any claims, offsets,
defences or counterclaims by any account debtor, or any disputes with account
debtors, or any settlement, adjustment or compromise thereof; (ii) all material
adverse information relating to the financial condition of any account debtor;
and (iii) any event or circumstance which, to Canadian Borrower’s knowledge,
would cause Agent to consider any then existing Accounts as no longer
constituting Eligible Accounts. No credit, discount, allowance or extension or
agreement for any of the foregoing shall be granted to any account debtor
without Agent’s consent, except in the ordinary course of Canadian Borrower’s
business in accordance with practices and policies previously disclosed in
writing to Agent and Tranche B Agent. So long as no Event of Default exists or
has occurred and is continuing, Canadian Borrower shall settle, adjust or
compromise any claim, offset, counterclaim or dispute with any account debtor.
At any time that an Event of Default exists or has occurred and is continuing,
Agent shall, at its option, have the exclusive right to settle, adjust or
compromise any claim, offset, counterclaim or dispute with account debtors or
grant any credits, discounts or allowances.

 

  (b) Without limiting the obligation of Canadian Borrower to deliver any other
information to Canadian Lenders, Tranche B Agent or Agent, Canadian Borrower
shall promptly report to Agent and Tranche B Agent any return of Inventory by
any one account debtor if the Inventory so returned in such case has a value in
excess of US$50,000. At any time that Inventory is returned, reclaimed or
repossessed, the Account (or portion thereof) which arose from the sale of such
returned, reclaimed or repossessed Inventory shall not be deemed an Eligible
Account. In the event any account debtor returns Inventory when an Event of
Default exists or has occurred and is continuing, Canadian Borrower shall, upon
Agent’s request: (i) hold the returned Inventory in trust for Agent;
(ii) segregate all returned Inventory from all of its other property;
(iii) dispose of the returned Inventory solely according to Agent’s
instructions; (iv) not issue any credits, discounts or allowances with respect
thereto without Agent’s prior written consent; and (v) inform Agent and Tranche
B Agent of any and all such action.

 

  (c)

With respect to each Account: (i) the amounts shown on any invoice delivered to
Agent or Tranche B Agent or schedule thereof delivered to Agent or Tranche B
Agent shall be true and complete; (ii) no payments shall be made thereon except
payments immediately delivered to Agent pursuant to the terms of this Agreement;
(iii) no credit, discount, allowance or extension or agreement for any of the
foregoing shall be granted to any account debtor except as reported to Agent and
Tranche B Agent in accordance with this Agreement and except for credits,
discounts, allowances or extensions made or

 

- 59 -



--------------------------------------------------------------------------------

 

given in the ordinary course of Canadian Borrower’s business in accordance with
practices and policies previously disclosed in writing to Agent and Tranche B
Agent; (iv) there shall be no set-offs, deductions, contras, defences,
counterclaims or disputes existing or asserted with respect thereto except as
reported to Agent and Tranche B Agent in accordance with the terms of this
Agreement; and (v) none of the transactions giving rise thereto will violate any
applicable foreign, federal, provincial, state, municipal or local laws or
regulations, all documentation relating thereto will be legally sufficient under
such laws and regulations and all such documentation will be legally enforceable
in accordance with its terms.

 

  (d) Agent shall have the right at any time or times, in Agent’s name or in the
name of a nominee of Agent, to verify the validity, amount or any other matter
relating to any Account or other Collateral, by mail, telephone, facsimile
transmission or otherwise.

 

  (e) Canadian Borrower shall deliver or cause to be delivered to Agent, with
appropriate endorsement and assignment, with full recourse to Canadian Borrower,
all chattel paper and instruments which Canadian Borrower now owns or may at any
time acquire immediately upon Canadian Borrower’s receipt thereof, except as
Required Lenders may otherwise agree.

 

  (f) Agent may, at any time or times that an Event of Default exists or has
occurred and is continuing: (i) notify any or all account debtors that the
Accounts have been assigned to Agent and that Agent has a Lien therein and Agent
may direct any or all accounts debtors to make payment of Accounts directly to
Agent; (ii) extend the time of payment of, compromise, settle or adjust for
cash, credit, return of merchandise or otherwise, and upon any terms or
conditions, any and all Accounts or other obligations included in the Collateral
and thereby discharge or release the account debtor or any other party or
parties in any way liable for payment thereof without affecting any of the
Obligations; (iii) demand, collect or enforce payment of any Accounts or such
other obligations, but without any duty to do so, and Agent shall not be liable
for its failure to collect or enforce the payment thereof nor for the negligence
of its agents or attorneys with respect thereto; and (iv) take whatever other
action Agent, Tranche B Agent and/or Canadian Lenders may deem necessary or
desirable for the protection of its interests. At any time that an Event of
Default exists or has occurred and is continuing, at Agent’s request, all
invoices and statements sent to any account debtor shall state that the Accounts
and such other obligations have been assigned to Agent and are payable directly
and only to Agent and Canadian Borrower shall deliver to Agent such originals of
documents evidencing the sale and delivery of goods or the performance of
services giving rise to any Accounts as Agent may require.

 

- 60 -



--------------------------------------------------------------------------------

6.3 Inventory Covenants

With respect to the Inventory: (a) Canadian Borrower shall at all times maintain
inventory records satisfactory to Agent, keeping correct and accurate records
itemizing and describing the kind, type, quality and quantity of Inventory,
Canadian Borrower’s cost therefor and daily withdrawals therefrom and additions
thereto; (b) Canadian Borrower shall conduct a physical count of the Inventory
at least once each year, but at any time or times as Agent may request on or
after an Event of Default, and promptly following such physical inventory shall
supply Agent and Tranche B Agent with a report in the form and with such
specificity as may be satisfactory to Agent concerning such physical count;
(c) Canadian Borrower shall not remove any Inventory from the locations set
forth or permitted herein, without the prior written consent of Agent, except
for sales of Inventory in the ordinary course of Canadian Borrower’s business
and except to move Inventory directly from one location set forth or permitted
herein to another such location; (d) upon Agent’s and Tranche B Agent’s request,
Canadian Borrower shall, at its expense, but no more than once in any six
(6) month period, but at any time or times as Agent may request on or after an
Event of Default, deliver or cause to be delivered to Agent and Tranche B Agent
written reports or appraisals as to the Inventory in form, scope and methodology
acceptable to Required Lenders and by an appraiser acceptable to Required
Lenders, addressed to Agent or upon which Agent is expressly permitted to rely;
(e) Canadian Borrower shall produce, use, store and maintain the Inventory, with
all reasonable care and caution and in accordance with applicable standards of
any insurance and in conformity with applicable laws; (f) Canadian Borrower
assumes all responsibility and liability arising from or relating to the
production, use, sale or other disposition of the Inventory; (g) Canadian
Borrower shall not sell Inventory to any customer on approval, or any other
basis which entitles the customer to return or may obligate Canadian Borrower to
repurchase such Inventory; (h) Canadian Borrower shall keep the Inventory in
good and marketable condition; (i) Canadian Borrower shall not, without prior
written notice to Agent and Tranche B Agent, acquire or accept any Inventory on
consignment or approval and (j) none of the Inventory or other Collateral
constitutes farm products or the proceeds thereof.

 

6.4 Equipment Covenants

With respect to the Equipment: (a) Canadian Borrower shall keep the Equipment in
good order, repair, running and marketable condition (ordinary wear and tear
excepted); (b) Canadian Borrower shall use the Equipment with all reasonable
care and caution and in accordance with applicable standards of any insurance
and in conformity with all applicable laws; (c) the Equipment is and shall be
used in Canadian Borrower’s business and not for personal, family, household or
farming use; (d) Canadian Borrower shall not remove any Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment repaired or maintained in the ordinary course of the business of
Canadian Borrower or to move Equipment directly from one location set forth or
permitted herein to another such location and except for the movement of motor
vehicles used by or for the benefit of Canadian Borrower in the ordinary course
of business; (e) the Equipment is now and shall remain personal property and
Canadian Borrower shall not permit any of the Equipment to be or become a part
of or affixed to real property; (f) Canadian Borrower assumes all responsibility
and liability arising from the use of the Equipment; and (g) Canadian Borrower
shall, at its expense, at any time or times as Agent may request on or after an
Event of Default has occurred and is continuing, deliver or cause to be
delivered to Agent and Tranche B Agent written reports and appraisals as to the
Equipment in form, scope and methodology acceptable to Required Lenders and by
an appraiser acceptable to Required Lenders, addressed to Agent or upon which
Agent is expressly permitted to rely.

 

- 61 -



--------------------------------------------------------------------------------

6.5 Power of Attorney

Canadian Borrower hereby irrevocably designates and appoints Agent (and all
persons designated by Agent) as Canadian Borrower’s true and lawful
attorney-in-fact, and authorizes Agent, in Canadian Borrower’s or Agent’s name,
to: (a) at any time a Default or an Event of Default exists or has occurred and
is continuing: (i) demand payment on Accounts or other proceeds of Inventory or
other Collateral, (ii) enforce payment of Accounts by legal proceedings or
otherwise, (iii) exercise all of Canadian Borrower’s rights and remedies to
collect any Account or other Collateral, (iv) sell or assign any Account upon
such terms, for such amount and at such time or times as Agent deems advisable,
(v) settle, adjust, compromise, extend or renew an Account, (vi) discharge and
release any Account, (vii) prepare, file and sign Canadian Borrower’s name on
any proof of claim in bankruptcy or other similar document against an account
debtor, (viii) notify the post office authorities to change the address for
delivery of Canadian Borrower’s mail to an address designated by Agent, and open
and dispose of all mail addressed to Canadian Borrower, and (ix) do all acts and
things which are necessary, in Agent’s determination, to fulfill Canadian
Borrower’s obligations under this Agreement and the other Financing Agreements
and US Financing Agreements; and (b) at any time to: (i) take control in any
manner of any item of payment or proceeds thereof, (ii) have access to any
lockbox or postal box into which Canadian Borrower’s mail is deposited,
(iii) endorse Canadian Borrower’s name upon any items of payment or proceeds
thereof and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse Canadian Borrower’s name upon any chattel paper,
document, instrument, invoice, or similar document or agreement relating to any
Account or any goods pertaining thereto or any other Collateral including any
warehouse or other receipts, or bills of lading and other negotiable or
non-negotiable documents, (v) sign Canadian Borrower’s name on any verification
of Accounts and notices thereof to account debtors, (vi) execute in Canadian
Borrower’s name and file any PPSA or other financing statements or amendments
thereto relating to the Collateral, and (vii) as required by Agent in its
reasonable credit judgment, clear Inventory, the purchase of which was financed
with Letter of Credit Accommodations, through Canadian Customs or foreign export
control authorities in Canadian Borrower’s name, Agent’s name or the name of
Agent’s designee, and to sign and deliver to customs officials powers of
attorney in Canadian Borrower’s name for such purpose, and to complete in
Canadian Borrower’s or Agent’s name, any order, sale or transaction, obtain the
necessary documents in connection therewith and collect the proceeds thereof.
Canadian Borrower hereby releases Agent, Tranche B Agent and/or Canadian Lenders
and their respective officers, employees and designees from any liabilities
arising from any act or acts under this power of attorney and in furtherance
thereof, whether of omission or commission, except as a result of Agent’s,
Tranche B Agent’s and/or a Lender’s own gross negligence or willful misconduct
as determined pursuant to a final non-appealable order of a court of competent
jurisdiction.

 

6.6 Right to Cure

Agent may, at its option: (a) cure any default by Canadian Borrower under any
agreement with a third party or pay or bond on appeal any judgment entered
against Canadian Borrower; (b) discharge taxes, Liens or other encumbrances at
any time levied on or existing with respect to the Collateral; and (c) pay any
amount, incur any expense or perform any act which, in Agent’s judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Agent with respect thereto. Agent

 

- 62 -



--------------------------------------------------------------------------------

may add any amounts so expended to the Obligations and charge Canadian
Borrower’s account therefor, such amounts to be repayable by Canadian Borrower
on demand. Agent shall be under no obligation to effect such cure, payment or
bonding and shall not, by doing so, be deemed to have assumed any obligation or
liability of Canadian Borrower. Any payment made or other action taken by Agent
under this Section shall be without prejudice to any right to assert an Event of
Default hereunder and to proceed accordingly.

 

6.7 Access to Premises

From time to time as requested by Tranche B Agent and/or Agent or its designee,
at the cost and expense of Canadian Borrower: (a) Tranche B Agent and/or Agent
or its designee shall have complete access to all of Canadian Borrower’s
premises during normal business hours and after notice to Canadian Borrower, or
at any time and without notice to Canadian Borrower if an Event of Default
exists or has occurred and is continuing, for the purposes of inspecting,
verifying and auditing the Collateral and all of Canadian Borrower’s books and
records, including the Records; (b) Canadian Borrower shall promptly furnish to
Tranche B Agent and/or Agent or its designee such copies of such books and
records or extracts therefrom as Tranche B Agent and/or Agent or its designee
may request, and (c) Tranche B Agent and/or Agent or its designee shall be
permitted to use during normal business hours such of Canadian Borrower’s
personnel, equipment, supplies and premises as may be necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Accounts and realization of other Collateral.

Section 7 Representations And Warranties

Canadian Borrower hereby represents and warrants to Agent, Tranche B Agent and
Canadian Lenders the following (which shall survive the execution and delivery
of this Agreement), the truth and accuracy of which are a continuing condition
of the making of Loans and providing Letter of Credit Accommodations by Agent,
Tranche B Agent and Canadian Lenders to Canadian Borrower:

 

7.1 Corporate Existence, Power and Authority; Subsidiaries

Canadian Borrower is a corporation duly incorporated, validly existing and duly
organized under the laws of its jurisdiction of incorporation and is duly
qualified or registered as a foreign or extra-provincial corporation in all
provinces, states or other jurisdictions where the nature and extent of the
business transacted by it or the ownership of assets makes such qualification
necessary, except for those jurisdictions in which the failure to so qualify
would not have a material adverse effect on Canadian Borrower’s financial
condition, results of operation or business or the rights of Agent in or to any
of the Collateral. The execution, delivery and performance of this Agreement,
the other Financing Agreements and US Financing Agreements and the transactions
contemplated hereunder and thereunder are all within Canadian Borrower’s
corporate powers, have been duly authorized, are not in contravention of law or
the terms of Canadian Borrower’s certificate of incorporation, by-laws, or other
organizational documentation, or any indenture, agreement or undertaking to
which Canadian Borrower is a party or by which Canadian Borrower or its property
is bound and will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any Lien

 

- 63 -



--------------------------------------------------------------------------------

upon any of its property or assets. This Agreement and the other Financing
Agreements and US Financing Agreements constitute legal, valid and binding
obligations of Canadian Borrower enforceable in accordance with their respective
terms. Canadian Borrower does not have any Subsidiaries or affiliates except as
set forth on the Information Certificate.

 

7.2 Financial Statements; No Material Adverse Change

All financial statements relating to Canadian Borrower which have been or may
hereafter be delivered by Canadian Borrower to Agent and Tranche B Agent have
been prepared in accordance with GAAP and fairly present the financial condition
and the results of operation of Canadian Borrower as at the dates and for the
periods set forth therein. Except as disclosed in any interim financial
statements furnished by Canadian Borrower to Agent and Tranche B Agent prior to
the date of this Agreement, there has been no material adverse change in the
assets, liabilities, properties and condition, financial or otherwise, of
Canadian Borrower, since the date of the most recent audited financial
statements furnished by Canadian Borrower to Agent and Tranche B Agent prior to
the date of this Agreement.

 

7.3 Name; State of Organization; Chief Executive Office; Collateral Locations

 

  (a) The exact legal name of Canadian Borrower is as set forth on the signature
page of this Agreement and in its Information Certificate. Canadian Borrower has
not, during the five (5) years prior to the date of this Agreement, been known
by or used any other corporate or fictitious name or been a party to any merger
or consolidation, or acquired all or substantially all of the assets of any
Person, or acquired any of its property or assets out of the ordinary course of
business, except as set forth in its Information Certificate.

 

  (b) Canadian Borrower is an organization of the type and organized in the
jurisdiction set forth in its Information Certificate. Its Information
Certificate accurately sets forth the organizational identification number of
Canadian Borrower or accurately states that Canadian Borrower has none and
accurately sets forth the federal employer identification number of Canadian
Borrower.

 

  (c) The chief executive office of Canadian Borrower and Canadian Borrower’s
Records concerning Accounts are located only at the address set forth below and
its only other places of business and the only other locations of Collateral, if
any, are the addresses set forth in the Information Certificate, subject to the
right of Canadian Borrower to establish new locations in accordance with
Section 8.2 below. The Information Certificate correctly identifies the chief
executive office of each Obligor and all other places of business and other
locations, if any, at which any Obligor maintains any Collateral. The
Information Certificate also correctly identifies any of such locations which
are not owned by Canadian Borrower or any Obligor and sets forth the owners
and/or operators thereof and to the best of Canadian Borrower’s knowledge, the
holders of any mortgages on such locations.

 

- 64 -



--------------------------------------------------------------------------------

7.4 Priority of Liens; Title to Properties

The Liens granted to Agent under this Agreement and the other Financing
Agreements constitute valid and perfected first priority Liens in and upon the
Collateral subject only to the Liens indicated on Schedule 7.4 hereto (except to
the extent that Agent and Tranche B Agent require the discharge thereof prior to
the advance of the initial Loans and Letter of Credit Accommodations hereunder)
and the other Liens permitted under Section 8.8 hereof. Canadian Borrower has
good and marketable title to all of its properties and assets subject to no
Liens of any kind, except those granted to Agent and such others as are
specifically listed on Schedule 7.4 hereto (except to the extent that Agent and
Tranche B Agent require the discharge thereof prior to the advance of the
initial Loans and Letter of Credit Accommodations hereunder) or permitted under
Section 8.8 hereof.

 

7.5 Tax Returns

Canadian Borrower has filed, or caused to be filed, in a timely manner all tax
returns, reports and declarations which are required to be filed by it (without
requests for extension except as previously disclosed in writing to Agent and
Tranche B Agent). All information in such tax returns, reports and declarations
is complete and accurate in all material respects. Canadian Borrower has paid or
caused to be paid all taxes due and payable or claimed due and payable in any
assessment received by it, except taxes the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to Canadian Borrower and with respect to which adequate reserves have
been set aside on its books. Adequate provision has been made for the payment of
all accrued and unpaid federal, provincial, municipal, local, foreign and other
taxes whether or not yet due and payable and whether or not disputed.

 

7.6 Litigation

Except as set forth on the Information Certificate, there is no present
investigation by any governmental agency pending, or to the best of Canadian
Borrower’s knowledge threatened, against or affecting Canadian Borrower, its
assets or business and there is no action, suit, proceeding or claim by any
Person pending, or to the best of Canadian Borrower’s knowledge threatened,
against Canadian Borrower or its assets or goodwill, or against or affecting any
transactions contemplated by this Agreement, which if adversely determined
against Canadian Borrower would result in any material adverse change in the
assets, business or prospects of Canadian Borrower or would impair the ability
of Canadian Borrower to perform its obligations hereunder or under any of the
other Financing Agreements to which it is a party or of Agent, Tranche B Agent
and/or Canadian Lenders to enforce any Obligations or realize upon any
Collateral.

 

7.7 Compliance with Other Agreements and Applicable Laws

 

  (a) Canadian Borrower is not in default in any material respect, under, or in
violation, in any material respect, of any of the terms of, any agreement,
contract, instrument, lease or other commitment to which it is a party or by
which it or any of its assets are bound and Canadian Borrower is in compliance
in all material respects with all applicable provisions of laws, rules,
regulations, licenses, permits, approvals and orders of any foreign, federal,
provincial or local governmental authority (including all Environmental Laws).

 

- 65 -



--------------------------------------------------------------------------------

  (b) Canadian Borrower has obtained all material permits, licenses, approvals,
consents, certificates, orders or authorizations of any governmental authority
required for the lawful conduct of its business (the “Permits”). All of the
Permits are valid and subsisting and in full force and effect. There are no
actions, claims or proceedings pending or to the best of Canadian Borrower’s
knowledge, threatened that seek the revocation, cancellation, suspension or
modification of any of the Permits.

 

7.8 Bank Accounts

All of the deposit accounts, investment accounts or other accounts in the name
of or used by Canadian Borrower maintained at any bank or other financial
institution are set forth on Schedule 7.8 hereto, subject to the right of
Canadian Borrower to establish new accounts in accordance with Section 8.14
below.

 

7.9 Accuracy and Completeness of Information

All information furnished by or on behalf of Canadian Borrower in writing to
Agent, Tranche B Agent or Canadian in connection with this Agreement or any of
the other Financing Agreements or US Financing Agreements or any transaction
contemplated hereby or thereby, including all information on the Information
Certificate is true and correct in all material respects on the date as of which
such information is dated or certified and does not omit any material fact
necessary in order to make such information not misleading. No event or
circumstance has occurred which has had or could reasonably be expected to have
a material adverse affect on the business, assets or prospects of Canadian
Borrower, which has not been fully and accurately disclosed to Agent and Tranche
B Agent in writing.

 

7.10 Status of Pension Plans

 

  (a) The Pension Plans (if any) are duly registered under all applicable
provincial pension benefits legislation.

 

  (b) All obligations of Canadian Borrower (including fiduciary, funding,
investment and administration obligations) required to be performed in
connection with any Pension Plans or the funding agreements therefor have been
performed in a timely fashion. There are no outstanding disputes concerning the
assets held pursuant to any such funding agreement.

 

  (c) All contributions or premiums required to be made by Canadian Borrower to
any Pension Plans have been made in a timely fashion in accordance with the
terms of such Pension Plans and applicable laws and regulations.

 

  (d) All employee contributions to any Pension Plans required to be made by way
of authorized payroll deduction have been properly withheld by Canadian Borrower
and fully paid into such Pension Plans in a timely fashion.

 

- 66 -



--------------------------------------------------------------------------------

  (e) All reports and disclosures relating to any Pension Plans required by any
applicable laws or regulations have been filed or distributed in a timely
fashion.

 

  (f) There have been no improper withdrawals, or applications of, the assets of
any Pension Plans.

 

  (g) No amount is owing by any Pension Plans under the ITA or any provincial
taxation statute.

 

  (h) Pension Plans are fully funded both on an ongoing basis and on a solvency
basis (using actuarial assumptions and methods which are consistent with the
valuations last filed with the applicable governmental authorities and which are
consistent with generally accepted actuarial principles).

 

  (i) Canadian Borrower, after diligent inquiry, has neither any knowledge, nor
any grounds for believing, that any Pension Plans are the subject of an
investigation, any other proceeding, an action or a claim (other than claims for
benefits in the ordinary course). There exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.

 

7.11 Environmental Compliance

 

  (a) Canadian Borrower has not generated, used, stored, treated, transported,
manufactured, handled, produced or disposed of any Hazardous Materials, on or
off its premises (whether or not owned by it) in any manner which at any time
violates any applicable Environmental Law in any material respect or any
license, permit, certificate, approval or similar authorization thereunder and
the operations of Canadian Borrower comply in all material respects with all
Environmental Laws and all licenses, permits, certificates, approvals and
similar authorizations thereunder.

 

  (b) There has been no investigation, proceeding, complaint, order, directive,
claim, citation or notice by any governmental authority or any other person nor
is any pending or to the best of Canadian Borrower’s knowledge threatened, with
respect to any non-compliance with or violation of the requirements of any
Environmental Law by Canadian Borrower or the release, spill or discharge,
threatened or actual, of any Hazardous Material or the generation, use, storage,
treatment, transportation, manufacture, handling, production or disposal of any
Hazardous Materials or any other environmental, health or safety matter, which
affects Canadian Borrower or their business, operations or assets or any
properties at which Canadian Borrower has transported, stored or disposed of any
Hazardous Materials.

 

  (c) Canadian Borrower has no material liability (contingent or otherwise) in
connection with a release, spill or discharge, threatened or actual, of any
Hazardous Materials or the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials.

 

- 67 -



--------------------------------------------------------------------------------

  (d) Canadian Borrower has all licenses, permits, certificates, approvals or
similar authorizations required to be obtained or filed in connection with the
operation of its business under any Environmental Law and all of such licenses,
permits, certificates, approvals or similar authorizations are valid and in full
force and effect.

 

7.12 Intellectual Property

Canadian Borrower owns or licenses or otherwise has the right to use all
intellectual property necessary for the operation of its business as presently
conducted or proposed to be conducted. As of the Closing Date, Canadian Borrower
does not have any intellectual property registered, or subject to pending
applications, in the Canadian Intellectual Property Office or any similar office
or agency in the US or Canada, any State or Province thereof, any political
subdivision thereof or in any other country, other than those described in the
Information Certificate and has not granted any licenses with respect thereto
other than as set forth in the Information Certificate. No event has occurred
which permits or would permit after notice or passage of time or both, the
revocation, suspension or termination of such rights. No product, process,
method, substance or other intellectual property or goods bearing or using any
intellectual property presently contemplated to be sold by or employed by
Canadian Borrower infringes any patent, trademark, service mark, trade name,
copyright, license or other intellectual property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting Canadian Borrower contesting its right to sell or use any such
intellectual property. The Information Certificate sets forth all of the
agreements or other arrangements of Canadian Borrower pursuant to which Canadian
Borrower has a license or other right to use any trademarks, logos, designs,
representations or other intellectual property owned by another person as in
effect on the Closing Date and the dates of the expiration of such agreement or
other arrangements of Canadian Borrower as in effect on the Closing Date
(collectively, together with such agreement or other arrangement as may be
entered into by Canadian Borrower after the Closing Date, collectively, the
“License Agreements” and individually, a “License Agreement”). No trademark,
service mark, copyright or other intellectual property at any time used by
Canadian Borrower which is owned by another person, or owned by Canadian
Borrower subject to any security interest, lien, collateral assignment, pledge
or other encumbrance in favour of any person other than Agent, is affixed to any
Eligible Inventory, except (a) to the extent permitted under the terms of the
License Agreement(s) listed in the Information Certificate (if any); and (b) to
the extent the sale of Inventory to which such intellectual property is affixed
is permitted to be sold by Canadian Borrower under applicable law.

 

7.13 Subsidiaries; Affiliates; Capitalization; Solvency

 

  (a) Canadian Borrower does not have any direct or indirect Subsidiaries or
Affiliates and is not engaged in any joint venture or partnership except as set
forth in the Information Certificate.

 

  (b)

Canadian Borrower is the record and beneficial owner of all of the issued and
outstanding shares in the capital of each of the Subsidiaries listed in the
Information Certificate as being owned by Canadian Borrower and there are no
proxies,

 

- 68 -



--------------------------------------------------------------------------------

 

irrevocable or otherwise, with respect to such shares and no equity securities
of any of the Subsidiaries are or may become required to be issued by reason of
any options, warrants, rights to subscribe to, calls or commitments of any kind
or nature and there are no contracts, commitments, understandings or
arrangements by which any Subsidiary is or may become bound to issue additional
shares or securities convertible into or exchangeable for such shares.

 

  (c) The issued and outstanding shares in the capital of Canadian Borrower is
directly and beneficially owned and held by the persons indicated in the
Information Certificate, and in each case all of such shares have been duly
authorized and are fully paid and non-assessable, free and clear of all claims,
liens, pledges and encumbrances of any kind, except as disclosed in writing to
Agent and Tranche B Agent prior to the Closing Date.

 

  (d) Canadian Borrower is Solvent and will continue to be Solvent after the
creation of the Obligations, the Liens of Agent and the other transactions
contemplated hereunder.

 

7.14 Survival of Warranties; Cumulative

All representations and warranties contained in this Agreement or any of the
other Financing Agreements and US Financing Agreements shall survive the
execution and delivery of this Agreement and shall be deemed to have been made
again to Agent, Tranche B Agent and Canadian Lenders on the date of each
additional borrowing or other credit accommodation hereunder and shall be
conclusively presumed to have been relied on by Agent, Tranche B Agent and
Canadian Lenders regardless of any investigation made or information possessed
by Agent, Tranche B Agent and/or Canadian Lenders. The representations and
warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which Canadian Borrower shall now or hereafter
give, or cause to be given, to Agent, Tranche B Agent and/or Canadian Lenders.

 

7.15 Inactive Subsidiaries

No Inactive Subsidiary (a) has any assets (other than intercompany receivables),
(b) has any liabilities (other than intercompany liabilities) or (c) engages in
any material business activities.

 

7.16 Labour Disputes

 

  (a) Set forth on Schedule 7.16 hereto is a list (including dates of
termination) of all collective bargaining or similar agreements between or
applicable to Canadian Borrower and any union, labour organization or other
bargaining agent in respect of the employees of Canadian Borrower or its
Subsidiaries on the Closing Date.

 

  (b)

There is (i) no significant unfair labour practice complaint pending against
Canadian Borrower or, to the best of Canadian Borrower’s knowledge, threatened
against it and no significant grievance or arbitration proceeding arising out of
or under any collective bargaining agreement is pending on the Closing Date
against Canadian Borrower or, to best of Canadian

 

- 69 -



--------------------------------------------------------------------------------

 

Borrower’s knowledge, threatened against it, (ii) no significant strike, labour
dispute, slowdown or stoppage pending against Canadian Borrower or, to the best
of Canadian Borrower’s knowledge, threatened against Canadian Borrower and
(iii) to the best knowledge of Canadian Borrower, no union representation
question existing with respect to the employees of Canadian Borrower and no
union organizing activity taking place with respect to any of the employees of
Canadian Borrower. Canadian Borrower has not incurred any liability or
obligation under any labour or similar state law, which remains unpaid or
unsatisfied. The hours worked and payments made to employees or Canadian
Borrower has not been in violation of any employment statute or any other
applicable legal requirements. All material payments due from Canadian Borrower
on account of wages and employee health and welfare insurance and other benefits
have been paid or accrued as a liability on the books of Canadian Borrower.

 

7.17 Intentionally Deleted.

Section 8 Affirmative and Negative Covenants

 

8.1 Maintenance of Existence

 

  (a) Canadian Borrower shall at all times preserve, renew and keep in full,
force and effect its corporate existence and rights and franchises with respect
thereto and maintain in full force and effect all permits, licenses, trademarks,
tradenames, approvals, authorizations, leases and contracts necessary to carry
on the business as presently or proposed to be conducted. Canadian Borrower
shall give Agent and Tranche B Agent thirty (30) days prior written notice of
any proposed change in its or any Obligor’s corporate name, which notice shall
set forth the new name and Canadian Borrower shall deliver to Agent and Tranche
B Agent a certified copy of the Articles of Amendment of Canadian Borrower
providing for the name change immediately following its filing.

 

  (b) Canadian Borrower shall not change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Agent and Tranche B Agent shall have received
not less than thirty (30) days’ prior written notice from Canadian Borrower of
such proposed change, which notice shall set forth such information with respect
thereto as Required Lenders may require and Agent and Tranche B Agent shall have
received such agreements as Required Lenders may reasonably require in
connection therewith. Canadian Borrower shall not change its type of
organization, jurisdiction of organization or other legal structure.

 

8.2 New Collateral Locations

Canadian Borrower may open any new location within Canada provided Canadian
Borrower (a) gives Agent and Tranche B Agent thirty (30) days prior written
notice of the intended opening of any such new location and (b) executes and
delivers, or causes

 

- 70 -



--------------------------------------------------------------------------------

to be executed and delivered, to Agent and Tranche B Agent such agreements,
documents, and instruments as Required Lenders may deem necessary or desirable
to protect their interests in the Collateral at such location, including PPSA
and other financing statements and such other evidence as Required Lenders may
require for the perfection of Agent’s first priority Liens.

 

8.3 Compliance with Laws, Regulations, Etc.

 

  (a) Canadian Borrower shall at all times, comply in all material respects with
all laws, rules, regulations, licenses, permits, approvals and orders applicable
to it and duly observe in all material respects all requirements of any federal,
provincial, municipal or local governmental authority, including all statutes,
rules, regulations, orders, permits and stipulations relating to environmental
pollution and employee health and safety, including all of the Environmental
Laws except for any matter that Canadian Borrower is contesting in good faith by
appropriate proceedings diligently pursued and which is not reasonably expected
to have a material adverse effect on Canadian Borrower or its property,
operations, business, prospects or conditions (financial or otherwise).

 

  (b) Canadian Borrower shall establish and maintain, at its expense, a system
to assure and monitor its continued compliance with all Environmental Laws in
all of its operations, which system shall include annual reviews of such
compliance by its employees or agents of Canadian Borrower who are familiar with
the requirements of the Environmental Laws. Copies of all environmental surveys,
audits, assessments, feasibility studies and results of remedial investigations
shall be promptly furnished, or caused to be furnished, by Canadian Borrower to
Agent and Tranche B Agent. Canadian Borrower shall take prompt and appropriate
action to respond to any non-compliance with any of the Environmental Laws and
shall regularly report to Agent and Tranche B Agent on such response.

 

  (c) Canadian Borrower shall give both oral and written notice to Agent and
Tranche B Agent immediately upon Canadian Borrower’s receipt of any notice of,
or Canadian Borrower’s otherwise obtaining knowledge of, (i) the occurrence of
any event involving the release, spill or discharge, threatened or actual, of
any Hazardous Material where notice of such occurrence would be required to be
given by Canadian Borrower to an applicable governmental authority or any other
person under Environmental Laws or (ii) any investigation, proceeding,
complaint, order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any Environmental Law by Canadian Borrower
or (B) the release, spill or discharge, threatened or actual, of any Hazardous
Material or (C) the generation, use, storage, treatment, transportation,
manufacture, handling, production or disposal of any Hazardous Materials or
(D) any other environmental, health or safety matter, which affects Canadian
Borrower or its business, operations or assets or any properties at which
Canadian Borrower transported, stored or disposed of any Hazardous Materials.

 

  (d)

Without limiting the generality of the foregoing, whenever Required Lenders
determine that there is material non-compliance, or any condition which requires
any action by or on behalf of Canadian Borrower in order to avoid any

 

-71-



--------------------------------------------------------------------------------

 

material non-compliance, with any Environmental Law, Canadian Borrower shall, at
such Required Lenders’ request, and Canadian Borrower’s expense: (i) cause an
independent environmental engineer acceptable to such Required Lenders to
conduct such tests of the site where Canadian Borrower’s non-compliance or
alleged non-compliance with such Environmental Laws has occurred as to such
non-compliance and prepare and deliver to Agent and Tranche B Agent a report as
to such non-compliance setting forth the results of such tests, a proposed plan
for responding to any environmental problems described therein, and an estimate
of the costs thereof and (ii) provide to Agent and Tranche B Agent a
supplemental report of such engineer whenever the scope of such non-compliance,
or Canadian Borrower’s response thereto or the estimated costs thereof, shall
change in any material respect.

 

  (e) Canadian Borrower shall indemnify and hold harmless Canadian Lenders,
Tranche B Agent, Agent and their respective directors, officers, employees,
agents, invitees, representatives, successors and assigns, from and against any
and all losses, claims, damages, liabilities, costs, and expenses (including
legal fees and expenses) directly or indirectly arising out of or attributable
to the use, generation, manufacture, reproduction, storage, release, threatened
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of Canadian Borrower and the
preparation and implementation of any closure, remedial or other required plans.

All covenants and indemnifications in this Section 8.3 shall survive the payment
of the Obligations and the termination or non-renewal of this Agreement.

 

8.4 Payment of Taxes and Claims

Canadian Borrower shall duly pay and discharge all taxes, assessments,
contributions and governmental charges upon or against it or its properties or
assets, except for taxes the validity of which are being contested in good faith
by appropriate proceedings diligently pursued and available to Canadian Borrower
and with respect to which adequate reserves have been set aside on its books.

 

8.5 Insurance

Canadian Borrower shall at all times, maintain with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated. Said policies of
insurance shall be satisfactory to Required Lenders as to form, amount and
insurer. Canadian Borrower shall furnish certificates, policies or endorsements
to Agent and Tranche B Agent as Agent and Required Lenders shall require as
proof of such insurance, and, if Canadian Borrower fails to do so, each of Agent
and Tranche B Agent is authorized, but not required, to obtain such insurance at
the expense of Canadian Borrower. All policies shall provide for at least thirty
(30) days prior written notice to Agent of any cancellation

 

-72-



--------------------------------------------------------------------------------

or reduction of coverage and that Agent may act as attorney for Canadian
Borrower in obtaining, and at any time an Event of Default exists or has
occurred and is continuing, adjusting, settling, amending and canceling such
insurance. Canadian Borrower shall cause Agent to be named as a loss payee and
an additional insured (but without any liability for any premiums) under such
insurance policies and Canadian Borrower shall obtain non-contributory lender’s
loss payable endorsements to all insurance policies in form and substance
satisfactory to Required Lenders. Such lender’s loss payable endorsements shall
specify that the proceeds of such insurance shall be payable to Agent as its
interests may appear and further specify that Agent shall be paid regardless of
any act or omission by Canadian Borrower or any of its affiliates. Such proceeds
shall applied in accordance with Section 2.3 and Section 5.4 of this Agreement,
as applicable.

 

8.6 Financial Statements and Other Information

 

  (a) Canadian Borrower shall keep proper books and records in which true and
complete entries shall be made of all dealings or transactions of or in relation
to the Collateral and the business of Canadian Borrower and its Subsidiaries in
accordance with GAAP and Canadian Borrower shall furnish or cause to be
furnished to Agent and Tranche B Agent:

 

  (i) within twenty (30) days after the end of each fiscal month or within
forth-five (45) days after the end of a fiscal month that is the month end of a
fiscal quarter of SMTC Corporation, monthly unaudited financial statements of
Canadian Borrower and US Borrowers and unaudited consolidating financial
statements of SMTC Corporation (including in each case balance sheets,
statements of income and loss, statements of cash flow, statements of
shareholders’ equity, sales backlog reports and sales and profitability reports
for the ten (10) largest customers of SMTC and its Subsidiaries), all in
reasonable detail, fairly presenting the financial position and the results of
the operations of US Borrowers, Canadian Borrower and SMTC Corporation and their
respective Subsidiaries as of the end of and through such fiscal month;

 

  (ii)

within forty-five (45) days after the end of each fiscal quarter of SMTC
Corporation, quarterly unaudited financial statements of Canadian Borrower and
US Borrowers and unaudited consolidating financial statements of SMTC
Corporation (including in each case balance sheets, statements of income and
loss, statements of cash flow, statements of shareholders’ equity, sales backlog
reports and sales and profitability reports for the ten (10) largest customers
of SMTC and its Subsidiaries), all in reasonable detail, fairly presenting the
financial position and the results of the operations of US Borrowers, Canadian
Borrower and SMTC Corporation and their respective Subsidiaries as of the end of
and through such fiscal quarter together with a certificate of the chief
financial officer of Canadian Borrower in form and content satisfactory to
Canadian Lenders (each, an “Officer’s Compliance Certificate”) setting out the
Total Leverage Ratio for the calculation of the Applicable Margin and compliance
with

 

- 73 -



--------------------------------------------------------------------------------

 

Sections 8.19, 8.23, 8.24 and 8.25 each as at the end of the most recent fiscal
quarter of SMTC Corporation, and the calculations used to determine such ratio
and compliance and attaching the financial statements used to determine such
ratio and compliance;

 

  (iii) within ninety (90) days after the end of each fiscal year of SMTC
Corporation, audited consolidated financial statements of SMTC Corporation
(which includes US Borrowers, Canadian Borrower and their respective
Subsidiaries (including in each case balance sheets, statements of income and
loss, statements of changes in financial position and statements of
shareholders’ equity)), and the accompanying notes thereto, all in reasonable
detail, fairly presenting the financial position and the results of the
operations of the applicable Person and its Subsidiaries as of the end of and
for such fiscal year, together with the unqualified opinion of independent
chartered accountants, which accountants shall be an independent accounting firm
selected by SMTC Corporation and acceptable to Canadian Lenders, that such
financial statements have been prepared in accordance with GAAP, and present
fairly the results of operations and financial condition of the applicable
Person and its Subsidiaries as of the end of and for the fiscal year then ended;

 

  (iv) not less than sixty (60) days prior to the end of each fiscal year of
SMTC Corporation, annual financial projections for the next fiscal year of SMTC
Corporation and its Subsidiaries, which shall be approved by Canadian Lenders
and shall include a projected consolidated balance sheet, income statement and
statement of cash flow, prepared on a monthly basis for such fiscal year,
proposed budgets for operating and capital expenditures, acquisitions and
related financing costs for SMTC Corporation and its Subsidiaries, details of
all management salaries and bonuses, and such other information as may be
requested by Agent and Tranche B Agent; and

 

  (v) not less than thirty (30) days prior to the end of each fiscal quarter of
SMTC Corporation, quarterly financial projections for the next fiscal quarter of
SMTC Corporation and its Subsidiaries, which shall be approved by Canadian
Lenders and shall include a projected consolidated balance sheet, income
statement and statement of cash flow, prepared on a monthly basis for such
fiscal quarter, proposed budgets for operating and capital expenditures,
acquisitions and related financing costs for SMTC Corporation and its
Subsidiaries, details of all management salaries and bonuses, and such other
information as may be requested by Agent and Tranche B Agent.

 

  (b) Canadian Borrower shall promptly notify Agent and Tranche B Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to the Collateral or any other property which is
security for the Obligations or which would result in any material adverse
change in its business, properties, assets, goodwill or condition, financial or
otherwise and (ii) the occurrence of any Default or Event of Default.

 

- 74 -



--------------------------------------------------------------------------------

  (c) Canadian Borrower shall promptly after the sending or filing thereof
furnish or cause to be furnished to Agent and Tranche B Agent copies of all
reports which it sends to its shareholders generally and copies of all reports
and registration statements which it files with any provincial securities
commission or securities exchange.

 

  (d) Canadian Borrower shall furnish or cause to be furnished to Agent and
Tranche B Agent such budgets, forecasts, projections and other information
respecting the Collateral and the business of Canadian Borrower, as Agent and
Tranche B Agent may, from time to time, request. Agent and Tranche B Agent are
hereby authorized to deliver a copy of any financial statement or any other
information relating to the business of Canadian Borrower to (i) any court or
other government agency as required or requested by such court or other
government agency or if Agent and Tranche B Agent reasonably believe it is
compelled to do so by any court decree, subpoena or legal or administrative
order or process or (ii) any participant or assignee or prospective participant
or assignee provided such prospective participant or assignee agrees to maintain
such information confidential and not disclose it to any other Person pursuant
to the terms of a confidentiality agreement satisfactory to Canadian Lenders and
entered into between Agent and such prospective participant or assignee or until
such prospective participant or assignee becomes a participant or assignee
pursuant to the terms of Section 11.4 hereof. Canadian Borrower hereby
irrevocably authorizes and directs all accountants or auditors to deliver to
Agent and Tranche B Agent, at Canadian Borrower’s expense, copies of the
financial statements of Canadian Borrower and any reports or management letters
prepared by such accountants or auditors on behalf of Canadian Borrower and to
disclose to Agent and Tranche B Agent such information as they may have
regarding the business of Canadian Borrower. Any documents, schedules, invoices
or other papers delivered to Agent and Tranche B Agent may be destroyed or
otherwise disposed of by Agent and Tranche B Agent one (1) year after the same
are delivered to Agent and Tranche B Agent, except as otherwise designated by
Canadian Borrower to Agent and Tranche B Agent in writing.

 

  (e) Canadian Borrower shall within five (5) Business Days after the end of
each month provide a certificate of its chief financial officer, in form and
content satisfactory to Canadian Lenders, certifying that it has paid in full:
(i) all rent and other amounts due and payable with respect to any Leased Real
Property during such month; and (ii) all payments and other amounts due and
payable with respect to any Pension Plan or any material contract during such
month.

 

- 75 -



--------------------------------------------------------------------------------

8.7 Sale of Assets, Consolidation, Amalgamation, Dissolution, Etc.

Canadian Borrower shall not, directly or indirectly, (a) amalgamate with any
other Person or permit any other Person to amalgamate with it or amalgamate into
or with or consolidate with any other Person or permit any other Person to merge
into or with or consolidate with it, or (b) sell, issue, assign, lease,
transfer, abandon or otherwise dispose of any shares or indebtedness to any
other Person or any of its assets to any other Person (except for (i) transfers
to an Obligor that has executed and delivered a general security agreement or
other similar security in favour of Agent granting it a first-ranking,
registered and enforceable Lien (as determined by Agent, as applicable) in
respect of all the undertaking, property and assets, present and future, real
and personal, of such Obligor, (ii) sales of Inventory in the ordinary course of
business and (iii) the disposition of worn-out or obsolete Equipment or
Equipment no longer used in the business of Canadian Borrower so long as (A) any
proceeds are paid to Agent and applied in accordance with Sections 2.3 and 5.4
of this Agreement, as applicable and (B) such sales do not involve Equipment
having an aggregate fair market value in excess of U$50,000 for all such
Equipment disposed of in the fiscal year of Canadian Borrower), or (c) form or
acquire any Subsidiaries, or (d) wind up, liquidate or dissolve or (e) agree to
do any of the foregoing.

 

8.8 Encumbrances

Canadian Borrower shall not create, incur, assume or suffer to exist any Lien of
any nature whatsoever on any of its assets or properties, including the
Collateral, except: (a) Liens of Agent; (b) Liens securing the payment of taxes,
either not yet overdue or the validity of which are being contested in good
faith by appropriate proceedings diligently pursued and available to Canadian
Borrower and with respect to which adequate reserves have been set aside on its
books; (c) non-consensual statutory Liens (other than Liens securing the payment
of taxes) arising in the ordinary course of Canadian Borrower’s business to the
extent: (i) such Liens secure indebtedness which is not overdue or (ii) such
Liens secure indebtedness relating to claims or liabilities which are fully
insured and being defended at the sole cost and expense and at the sole risk of
the insurer or being contested in good faith by appropriate proceedings
diligently pursued and available to Canadian Borrower, in each case prior to the
commencement of foreclosure or other similar proceedings and with respect to
which adequate reserves have been set aside on its books; (d) zoning
restrictions, easements, licenses, covenants and other restrictions affecting
the use of real property which do not interfere in any material respect with the
use of such real property or ordinary conduct of the business of Canadian
Borrower as presently conducted thereon or materially impair the value of the
real property which may be subject thereto; (e) Liens securing any Capital
Expenditures permitted by Section 8.25; and (f) the Liens set forth on
Schedule 7.4 hereto (except to the extent that Tranche B Agent and/or Agent
requires the discharge thereof prior to the advance of the initial Loans and
Letter of Credit Accommodations hereunder).

 

8.9 Indebtedness

Canadian Borrower shall not incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any obligations or indebtedness,
except (a) the Obligations; (b) trade obligations and normal accruals in the
ordinary course of business not yet due and payable, or with respect to which
Canadian Borrower is contesting in good faith the amount or validity thereof by
appropriate proceedings diligently pursued and available to Canadian Borrower,
and with respect to which adequate reserves have been set aside on its books;
(c) purchase money indebtedness (including capital leases) to the extent not
incurred or secured by Liens

 

- 76 -



--------------------------------------------------------------------------------

(including capital leases) in violation of any other provision of this
Agreement; and (d) the indebtedness set forth on Schedule 8.9 hereto; provided,
that, (i) Canadian Borrower may only make regularly scheduled payments of
principal and interest in respect of such indebtedness in accordance with the
terms of the agreement or instrument evidencing or giving rise to such
indebtedness as in effect on the Closing Date, (ii) Canadian Borrower shall not,
directly or indirectly, (A) amend, modify, alter or change the terms of such
indebtedness or any agreement, document or instrument related thereto as in
effect on the Closing Date, or (B) redeem, retire, defease, purchase or
otherwise acquire such indebtedness, or set aside or otherwise deposit or invest
any sums for such purpose, and (iii) Canadian Borrower shall furnish to Agent
and Tranche B Agent all notices or demands in connection with all such
indebtedness either received by Canadian Borrower or on its behalf, promptly
after the receipt thereof, or sent by Canadian Borrower or on its behalf,
concurrently with the sending thereof, as the case may be.

 

8.10 Loans, Investments, Guarantees, Etc.

Canadian Borrower shall not, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the shares or indebtedness or all or a
substantial part of the assets or property of any person, or guarantee, assume,
endorse, or otherwise become responsible for (directly or indirectly) the
indebtedness, performance, obligations or dividends of any Person or agree to do
any of the foregoing, except: (a) the endorsement of instruments for collection
or deposit in the ordinary course of business; (b) investments in:
(i) short-term direct obligations of the Canadian Government, (ii) negotiable
certificates of deposit issued by any bank satisfactory to Agent, payable to the
order of Canadian Borrower or to bearer and delivered to Agent, and
(iii) commercial paper rated A1 or P1; provided, that, as to any of the
foregoing, unless waived in writing by Required Lenders, Canadian Borrower shall
take such actions as are deemed necessary by Required Lenders to perfect the
security interest of Agent in such investments; (c) the loans, advances and
guarantees set forth on Schedule 8.10 hereto; provided, that, as to such loans,
advances and guarantees, (i) Canadian Borrower shall not, directly or
indirectly, (A) amend, modify, alter or change the terms of such loans, advances
or guarantees or any agreement, document or instrument related thereto, or
(B) as to such guarantees, redeem, retire, defease, purchase or otherwise
acquire the obligations arising pursuant to such guarantees, or set aside or
otherwise deposit or invest any sums for such purpose, and (ii) Canadian
Borrower shall furnish to Agent and Tranche B Agent all notices or demands in
connection with such loans, advances or guarantees or other indebtedness subject
to such guarantees either received by Canadian Borrower or on its behalf,
promptly after the receipt thereof, or sent by Canadian Borrower or on its
behalf, concurrently with the sending thereof, as the case may be; (d) loans to
SMTC Corporation and/or HTM not to exceed the amount, and to the extent such
amount has not already been paid as dividends or loans to SMTC Corporation
and/or HTM as provided, and for the purposes set forth, in Section 8.11 of this
Agreement and Sections 8.10 and 8.11 of the US Loan Agreement, required in any
fiscal year of SMTC Corporation to allow (i) SMTC Corporation to pay its
consolidated income taxes payable and (ii) SMTC Corporation and HTM to pay their
respective administrative costs (being the legal and audit fees and insurance
costs payable by SMTC Corporation on behalf of its Subsidiaries) consistent with
past practice (as disclosed in writing to Agent prior to the Closing Date) up to
US$2,500,000 in the aggregate per fiscal year of SMTC Corporation;

 

- 77 -



--------------------------------------------------------------------------------

(e) loans, advances, investments, purchases, repurchases, guarantees,
assumptions, endorsements or responsibilities up to US$250,000 (less any amount
used by US Borrowers in accordance with Section 8.10(e) of the US Loan
Agreement) in the aggregate per fiscal year of SMTC Corporation provided that
(i) prior to any such action Total Excess Availability is greater than
US$3,000,000 immediately after giving effect to such action or the average Total
Excess Availability is greater than US$3,000,000 for the fifteen (15) days
immediately preceding such action and (ii) any unused portion of such US$250,000
permitted amount may not be carried over to the next succeeding fiscal year of
SMTC Corporation; and (f) Agent, Tranche B Agent and US Lenders acknowledge that
SMTC Corporation and its indirect subsidiary SMTC Asia Limited propose to enter
into a joint venture agreement (a draft of which has been provided to Agent and
marked “Draft (7): July 7, 2008”) with Alco Holdings Limited and its indirect
subsidiary Commusonic Industries Limited pursuant to which the parties thereto
will agree to jointly pursue the formation of a company to be located in Hong
Kong and named SMTC Alco Limited with its objective being to establish and
operate a manufacturing facility in Chang An, Guangdong Province, People’s
Republic of China and US Borrowers agree to cause SMTC Asia Limited to provide
Agent with such guarantees, and first-ranking security over its property as
Agent my request together with applicable certificates, resolutions and opinions
related thereto, all in form and substance satisfactory to Agent it its sole
discretion.

 

8.11 Dividends and Redemptions

Canadian Borrower shall not, directly or indirectly, declare or pay any
dividends on account of any shares of Canadian Borrower now or hereafter
outstanding, or set aside or otherwise deposit or invest any sums for such
purpose, or redeem, retire, defease, purchase or otherwise acquire any shares of
any class (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration other than common shares or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing; provided,
however, that Canadian Borrower may pay dividends to SMTC Corporation and/or HTM
not to exceed the amount, and to the extent such amount has not already been
provided by way of loans or dividends to SMTC Corporation and/or HTM as
provided, and for the purposes set forth, in Section 8.10, of this Agreement and
Sections 8.10 and 8.11 of the Canadian Loan Agreement, required in any fiscal
year of SMTC Corporation to allow (i) SMTC Corporation to pay its consolidated
income taxes payable with respect to its investment in Canadian Borrower and
(ii) SMTC Corporation and HTM to pay their respective administrative costs
(being the legal and audit fees and insurance costs payable by SMTC Corporation
on behalf of its Subsidiaries) consistent with past practice (as disclosed in
writing prior to the Closing Date) up to US$2,500,000 in the aggregate per
fiscal year of SMTC Corporation.

 

8.12 Transactions with Affiliates

Canadian Borrower shall not, directly or indirectly, (a) purchase, acquire or
lease any property from, or sell, transfer or lease any property to, any
officer, director, agent or other person affiliated with Canadian Borrower,
except in the ordinary course of and pursuant to the reasonable requirements of
Canadian Borrower’s business and upon fair and reasonable terms no less
favorable to the Canadian Borrower than Canadian Borrower would obtain in a
comparable arm’s length transaction with an unaffiliated person or (b) make any
payments of management, consulting or other fees for management or similar
services, or of any indebtedness owing to any officer, employee, shareholder,
director or other person affiliated with Canadian Borrower except reasonable
compensation to officers, employees and directors for services rendered to
Canadian Borrower in the ordinary course of business.

 

- 78 -



--------------------------------------------------------------------------------

8.13 Intellectual Property

In the event Canadian Borrower obtains or applies for any material intellectual
property rights or obtains any material licenses with respect thereto, Canadian
Borrower shall immediately notify Agent and Tranche B Agent thereof and shall
provide to Agent and Tranche B Agent copies of all written materials including
applications and licenses with respect to such intellectual property rights. At
Agent’s or Tranche B Agent’s request, Canadian Borrower shall promptly execute
and deliver to Agent an intellectual property security agreement granting to
Agent a perfected Lien in such intellectual property rights in form and
substance satisfactory to Required Lenders.

 

8.14 Additional Bank Accounts

Canadian Borrower shall not, directly or indirectly, open, establish or maintain
any deposit account, investment account or any other account with any bank or
other financial institution, other than the Blocked Accounts and the accounts
set forth in Schedule 7.8 hereto, except: (a) as to any new or additional
Blocked Accounts and other such new or additional accounts which contain any
Collateral or proceeds thereof, with the prior written consent of Required
Lenders and subject to such conditions thereto as Required Lenders may establish
and (b) as to any accounts used by Canadian Borrower to make payments of
payroll, taxes or other obligations to third parties, after prior written notice
to Agent and Tranche B Agent.

 

8.15 Applications under the Companies’ Creditors Arrangement Act or BIA

Canadian Borrower acknowledges that its business and financial relationships
with Agent, Tranche B Agent and Canadian Lenders are unique from its
relationship with any other of its creditors. Canadian Borrower agrees that it
shall not file any plan of arrangement (a “Plan of Arrangement”) under the CCAA
or under the BIA which provides for, or would permit directly or indirectly,
Agent, Tranche B Agent and Canadian Lenders to be classified with any other
creditor of Canadian Borrower for purposes of such Plan of Arrangement or
otherwise.

 

8.16 Operation of Pension Plans

 

  (a) Canadian Borrower shall administer the Pension Plans in accordance with
the requirements of the applicable pension plan texts, funding agreements, the
ITA and applicable provincial pension benefits legislation.

 

  (b) Canadian Borrower shall deliver to Agent and Tranche B Agent an
undertaking of the funding agent for each of the Pension Plans stating that the
funding agent will notify Agent and Tranche B Agent within 7 days of Canadian
Borrower’s failure to make any required contribution to the applicable Pension
Plan.

 

- 79 -



--------------------------------------------------------------------------------

  (c) Canadian Borrower shall promptly provide Agent and Canadian Lenders with
any documentation relating to any of the Pension Plans as Agent and Canadian
Lenders may request. Canadian Borrower shall notify Agent and Canadian Lenders
within 30 days of (i) a material increase in the liabilities of any of the
Pension Plans, (ii) the establishment of a new registered pension plan, and
(iii) commencing payment of contributions to a Pension Plan to which Canadian
Borrower had not previously been contributing.

 

8.17 Costs and Expenses

Canadian Borrower shall pay to Canadian Lenders, Tranche B Agent and/or Agent on
demand all costs, expenses, filing fees and taxes paid or payable in connection
with the preparation, negotiation, execution, delivery, recording,
administration, collection, liquidation, enforcement and defense of the
Obligations, Canadian Lenders’, Tranche B Agent’s and Agent’s rights in the
Collateral, this Agreement and the other Financing Agreements and all other
documents related hereto or thereto, including any amendments, supplements or
consents which may hereafter be contemplated (whether or not executed) or
entered into in respect hereof and thereof, including: (a) all costs and
expenses of filing or recording (including PPSA financing statements and other
similar filing and recording fees and taxes, documentary taxes, intangibles
taxes and mortgage recording taxes and fees, if applicable); (b) all insurance
premiums, appraisal fees and search fees; (c) costs and expenses of remitting
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining the Blocked Accounts, if any, and the Payment Accounts, together
with Agent’s customary charges and fees with respect thereto; (d) charges, fees
or expenses charged by any bank or issuer in connection with the Letter of
Credit Accommodations; (e) costs and expenses of preserving and protecting the
Collateral; (f) costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the Liens of Agent, selling or otherwise
realizing upon the Collateral, and otherwise enforcing the provisions of this
Agreement and the other Financing Agreements or defending any claims made or
threatened against Canadian Lenders, Tranche B Agent and/or Agent arising out of
the transactions contemplated hereby and thereby (including preparations for and
consultations concerning any such matters); (g) (x) all out-of-pocket expenses
and costs heretofore and from time to time hereafter incurred by Canadian
Lenders, Tranche B Agent and/or Agent during the course of periodic audits,
inspections, appraisals, valuations and field examinations of the Collateral and
Canadian Borrower’s operations, plus (y) a per diem charge at the rate of US$800
per person per day for Agent’s examiners in the field and office; and (h) the
reasonable fees and disbursements of counsel (including legal assistants) to
Canadian Lenders, Tranche B Agent and Agent in connection with any of the
foregoing.

 

8.18 Further Assurances

At the request of Tranche B Agent or the Agent at any time and from time to
time, Canadian Borrower shall, at its expense, duly execute and deliver, or
cause to be duly executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the Liens and the priority
thereof in the Collateral and to otherwise effectuate the provisions or purposes
of this Agreement or any of the other Financing Agreements. Agent and Tranche B
Agent may at any time and from time to time request a certificate from an
officer of Canadian Borrower representing that all conditions precedent to the
making of Loans and providing Letter of Credit Accommodations

 

- 80 -



--------------------------------------------------------------------------------

contained herein are satisfied. In the event of such request by Agent or Tranche
B Agent, Canadian Lenders shall cease to make any further Loans or provide any
further Letter of Credit Accommodations until Agent or Tranche B Agent, as
applicable, has received such certificate and, in addition, Canadian Lenders
have determined that such conditions are satisfied. Where permitted by law,
Canadian Borrower hereby authorizes Agent to execute and file one or more PPSA
or other financing statements or notices signed only by Agent or its
representatives.

 

8.19 EBITDA

Canadian Borrower shall ensure that EBITDA for SMTC Corporation and its
Subsidiaries, calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis and in accordance with GAAP, shall not be
less than the amounts set forth in the table below:

 

End of Fiscal Quarter

   TTM EBITDA

September 2007

   US$ 11,000,000

December 2007

   US$ 11,000,000

March 2008

   US$ 11,000,000

June 2008

   US$ 8,500,000

September 2008

   US$ 8,500,000

December 2008

   US$ 8,500,000

March 2009

   US$ 8,500,000

June 2009

   US$ 10,000,000

September 2009

   US$ 10,000,000

December 2009

   US$ 11,000,000

March 2010

   US$ 12,000,000

June 2010

   US$ 12,000,000

September 2010

   US$ 12,000,000

December 2010

   US$ 12,000,000

March 2011

   US$ 12,000,000

June 2011

   US$ 12,000,000

September 2011

   US$ 12,000,000

December 2011

   US$ 12,000,000

March 2012

   US$ 12,000,000

Thereafter

   US$   12,000,000

For purposes of calculating the EBITDA covenant, the following amounts shall be
used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   EBITDA

December 2006

   US$ 4,485,000

March 2007

   US$ 4,399,000

June 2007

   US$   3,983,000

 

- 81 -



--------------------------------------------------------------------------------

8.20 Inactive Subsidiaries

Canadian Borrower shall not, without the prior written consent of Required
Lenders permit, or allow any of its Subsidiaries or affiliates to permit, any
Inactive Subsidiary to (a) acquire any assets (other than intercompany
receivables), (b) incur any liabilities (other than intercompany liabilities) or
(c) engage in any material business activities.

 

8.21 End of Fiscal Years; Fiscal Quarters

 

  (a) For financial reporting purposes, Canadian Borrower shall cause its, and
each of its Subsidiaries’ and affiliates’, fiscal year to end on December 31 of
each year (being the fiscal year end of SMTC Corporation).

 

  (b) For financial reporting purposes, Canadian Borrower shall cause its, and
each of its Subsidiaries’ or affiliates’, 13 week fiscal periods to end on the
same dates of each fiscal period end of SMTC Corporation.

 

8.22 Change in Business

Canadian Borrower shall not engage in any business other than the business of
Canadian Borrower on the Closing Date and any business reasonably related,
ancillary or complementary to the business in which Canadian Borrower is engaged
on the Closing Date.

 

8.23 Fixed Charge Coverage Ratio

Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries
maintain a Fixed Charge Coverage Ratio of not less than the ratios set forth in
the table below calculated at the end of each fiscal quarter on a consolidated
rolling four (4) fiscal quarter basis:

 

End of Fiscal Quarter

   Minimum
Fixed Charge
Coverage Ratio

September 2007

   1.20

December 2007

   1.20

March 2008

   1.20

June 2008

   1.00

September 2008

   1.00

December 2008

   1.00

March 2009

   1.00

June 2009

   1.10

September 2009

   1.10

December 2009

   1.20

March 2010

   1.20

June 2010

   1.20

September 2010

   1.20

 

- 82 -



--------------------------------------------------------------------------------

December 2010

   1.20

March 2011

   1.20

June 2011

   1.20

September 2011

   1.20

December 2011

   1.20

March 2012

   1.20

Thereafter

   1.20

For purposes of calculating the Fixed Charge Coverage Ratio, the following
amounts shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   Interest Expense    Scheduled
Principal
Payments    Capital
Expenditures    EBITDA

December 2006

   US$ 1,995,000    US$ 768,000    US$ 534,000    US$ 4,485,000

March 2007

   US$ 1,682,000    US$ 768,000    US$ 309,000    US$ 4,399,000

June 2007

   US$   1,582,000    US$   768,000    US$   1,162,000    US$   3,983,000

 

8.24 Maximum Total Debt

Canadian Borrower shall ensure that the outstanding Total Debt of SMTC
Corporation and its Subsidiaries under this Agreement, the Canadian Loan
Agreement and Capital Leases shall not exceed the applicable number set forth in
the table below times trailing twelve (12) month EBITDA of SMTC Corporation and
its Subsidiaries calculated at the end of each month in the table below on a
consolidated basis in accordance with GAAP:

 

End of Month

   Maximum
Total
Debt

September 2007

   3.50x

October 2007

   3.75x

November 2007

   3.50x

December 2007

   3.50x

January 2008

   3.75x

February 2008

   3.50x

March 2008

   3.50x

April 2008

   3.75x

May 2008

   3.50x

June 2008

   3.50x

September 2008

   3.50x

December 2008

   3.50x

March 2009

   3.50x

 

- 83 -



--------------------------------------------------------------------------------

June 2009

   3.30x

September 2009

   3.30x

December 2009

   3.00x

March 2010

   3.00x

June 2010

   3.00x

September 2010

   3.00x

December 2010

   3.00x

March 2011

   3.00x

June 2011

   3.00x

September 2011

   3.00x

December 2011

   3.00x

March 2012

   3.00x

June 2012

   3.00x

For purposes of calculating the Maximum Total Debt covenant, the following
amounts of EBITDA shall be used in respect of the applicable fiscal quarter:

 

Fiscal Quarter Ending

   EBITDA

December 2006

   US$ 4,485,000

March 2007

   US$ 4,399,000

June 2007

   US$   3,983,000

On the first test date, the Chief Financial Officer shall certify and provide a
certificate which shall provide the monthly EBITDA from September 2006 until
July 2007.

 

8.25 Maximum Capital Expenditures

Canadian Borrower shall ensure that SMTC Corporation and its Subsidiaries do
not, directly or indirectly, make or commit to make, whether through purchase,
capital leases or otherwise, Capital Expenditures in an aggregate amount in
excess of the amounts set forth below calculated on a fiscal year basis at the
end of each fiscal year in accordance with GAAP. Fifty (50%) percent of the
unused portion of the Capital Expenditure amount set forth below may be carried
over for expenditure in the next succeeding fiscal year, however any Capital
Expenditure made pursuant to this sentence during any fiscal year shall be
deemed made first in respect of amounts permitted for such fiscal year as
provided below and second in respect of amounts carried over from the prior
fiscal year.

 

End of Fiscal Year

   Maximum
Capital
Expenditure for
Fiscal Year

December 2007

   US$ 4,000,000

December 2008

   US$   3,000,000

 

- 84 -



--------------------------------------------------------------------------------

December 2009

   US$ 4,000,000

December 2010

   US$ 5,000,000

December 2011

   US$ 5,000,000

Thereafter

   US$   5,000,000

For purposes of calculating the Maximum Capital Expenditures, the following
amounts of Capital Expenditures shall be used in respect of the applicable
fiscal quarter:

 

Fiscal Quarter Ending

   Capital
Expenditures

March 2007

   US$ 309,000

June 2007

   US$   1,162,000

 

8.26 After Acquired Real Property

If Canadian Borrower hereafter acquires any Real Property, fixtures or any other
property with a fair market value in an amount equal to or greater than
US$100,000 (or if a Default or Event of Default exists, then regardless of the
fair market value of such assets), without limiting any other rights of Agent or
Tranche B Agent, or duties or obligations of Canadian Borrower, promptly upon
Agent’s or Tranche B Agent’s request, Canadian Borrower shall execute and
deliver to Agent a mortgage, deed of trust or deed to secure debt, as Required
Lenders may determine, in form and substance satisfactory to Required Lenders
and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Agent a first and only lien and mortgage on and security interest in such
Real Property, fixtures or other property (except as Canadian Borrower would
otherwise be permitted to incur hereunder) and such other agreements, documents
and instruments as Required Lenders may require in connection therewith.

Section 9 EVENTS OF DEFAULT AND REMEDIES

 

9.1 Events of Default

The occurrence or existence of any one or more of the following events are
referred to herein individually as an “Event of Default”, and collectively as
“Events of Default”:

 

  (a) Canadian Borrower (i) fails to pay when due any of the Obligations or
(ii) fails to perform any of the terms, covenants, conditions or provisions
contained in this Agreement or any of the other Financing Agreements and, with
respect to the covenants in Sections 8.3, 8.6, 8.13, 8.14, 8.16, 8.18 and 8.26
of this Agreement, such failure continues for a period of three (3) Business
Days after written notice thereof has been provided by Agent to the Canadian
Borrower;

 

- 85 -



--------------------------------------------------------------------------------

  (b) any representation, warranty or statement of fact made by Canadian
Borrower to Canadian Lenders, Tranche B Agent and/or Agent in this Agreement,
the other Financing Agreements or any other agreement, schedule, confirmatory
assignment or otherwise shall when made or deemed made be false or misleading in
any material respect;

 

  (c) any Obligor revokes, terminates or fails to perform any of the terms,
covenants, conditions or provisions of any guarantee, endorsement or other
agreement of such party in favour of Canadian Lenders, Tranche B Agent and/or
Agent and, except in relation to the payment of monetary obligations pursuant to
any guarantee, endorsement or other agreement and the revocation or termination
thereof by any such Obligor, and such failure continues for a period of three
(3) Business Days after written notice thereof has been provided by Agent to
such Obligor;

 

  (d) any judgment for the payment of money is rendered against Canadian
Borrower or any Obligor in excess of US$100,000 in any one case or in excess of
US$250,000 in the aggregate and shall remain undischarged or unvacated for a
period in excess of thirty (30) days or execution shall at any time not be
effectively stayed, or any judgment other than for the payment of money, or
injunction, attachment, garnishment or execution is rendered against Canadian
Borrower or any Obligor or any of their assets;

 

  (e) any Obligor (being a natural person or a general partner of an Obligor
which is a partnership) dies or Canadian Borrower or any Obligor, which is a
partnership, limited liability company, limited partnership, limited liability
partnership or a corporation, dissolves or suspends or discontinues doing
business;

 

  (f) Canadian Borrower or any Obligor is not Solvent, makes an assignment for
the benefit of creditors, proposes to make, makes or sends notice of a bulk sale
or calls a meeting of its creditors or principal creditors;

 

  (g) a petition, case or proceeding under the BIA or CCAA or any bankruptcy
laws of Canada or similar laws of any foreign jurisdiction now or hereafter in
effect or under any insolvency, arrangement, reorganization, moratorium,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed or commenced against Canadian Borrower or any Obligor or all or any part
of its properties and such petition or application is not dismissed within
thirty (30) days after the date of its filing or Canadian Borrower or any
Obligor shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of, any
such action or proceeding or the relief requested is granted sooner;

 

  (h)

a petition, case or proceeding under the BIA or CCAA or any bankruptcy laws of
Canada or similar laws of any foreign jurisdiction now or hereafter in effect or
under any insolvency, arrangement, reorganization, moratorium, receivership,

 

- 86 -



--------------------------------------------------------------------------------

 

readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at a law or equity) is filed or
commenced by Canadian Borrower or any Obligor for all or any part of its
property including if Canadian Borrower or any Obligor shall:

 

  (i) apply for or consent to the appointment of a receiver, trustee or
liquidator of it or of all or a substantial part of its property and assets;

 

  (ii) be unable, or admit in writing its inability, to pay its debts as they
mature, or commit any other act of bankruptcy;

 

  (iii) make a general assignment for the benefit of creditors;

 

  (iv) file a voluntary petition or assignment in bankruptcy or a proposal
seeking a reorganization, compromise, moratorium or arrangement with its
creditors;

 

  (v) take advantage of any insolvency or other similar law pertaining to
arrangements, moratoriums, compromises or reorganizations, or admit the material
allegations of a petition or application filed in respect of it in any
bankruptcy, reorganization or insolvency proceeding; or

 

  (vi) take any corporate action for the purpose of effecting any of the
foregoing;

 

  (i) any default by Canadian Borrower or any Obligor under any agreement,
document or instrument relating to any indebtedness for borrowed money owing to
any person other than Canadian Lenders, or any capitalized lease obligations,
contingent indebtedness in connection with any guarantee, letter of credit,
indemnity or similar type of instrument in favour of any person other than
Canadian Lenders, in any case in an amount in excess of US$100,000, which
default continues for more than the applicable cure period, if any, with respect
thereto, or any default (other than a default of a non-material nature as
determined by Agent, acting reasonably) by Canadian Borrower or any Obligor
under any material contract, lease, license or other obligation to any person
other than Canadian Lenders, which default continues for more than the
applicable cure period, if any, with respect thereto;

 

  (j) any change in Control of Canadian Borrower;

 

  (k) the indictment or threatened indictment of Canadian Borrower or any
Obligor under any criminal statute, or commencement or threatened commencement
of criminal or civil proceedings against Canadian Borrower or any Obligor,
pursuant to which statute or proceedings the penalties or remedies sought or
available include forfeiture of any of the property of Canadian Borrower or such
Obligor;

 

  (l) any loss of a material customer, permit, franchise or licence where such
loss would reasonably be expected to have a Material Adverse Effect;

 

- 87 -



--------------------------------------------------------------------------------

  (m) any damage to or destruction, theft or seizure of Collateral (other than
Collateral subject to full replacement insurance subject to the first priority,
valid and perfected Lien in favour of Agent) where such damage, destruction,
theft or seizure would reasonably be expected to have a Material Adverse Effect;

 

  (n) the unenforceability of, or inability to collect, an Account or Accounts
in excess of US$250,000 in any one case or US$500,000 in the aggregate;

 

  (o) any environmental or pension liability where such liability would
reasonably be expected to have a Material Adverse Effect;

 

  (p) any strike, labour dispute, walkout or stoppage which causes for more than
fifteen (15) days the cessation or substantial curtailment of revenue producing
acts of Canadian Borrower or any Obligor;

 

  (q) there shall be an event of default (howsoever defined) under any of the
other Financing Agreements or US Financing Agreements (other than an event of
default arising solely from the occurrence of a Material Adverse Effect under
and as defined in the US Loan Agreement);

 

  (r) there shall be a material breach of or failure to comply with the
provisions of any intercreditor agreement or subordination agreement with
respect to Canadian Borrower or any Obligor by any party thereto other than
Agent, Tranche B Agent or Canadian Lenders (or any affiliate thereof or any
person that does not deal at arm’s length therewith);

 

  (s) a requirement from the Minister of National Revenue for payment pursuant
to Section 224 or any successor section of the ITA or Section 317, or any
successor section or any other Person in respect of Canadian Borrower of the
Excise Tax Act (Canada) or any comparable provision of similar legislation shall
have been received by Canadian Lenders, Tranche B Agent and/or Agent or any
other Person in respect of Canadian Borrower or otherwise issued in respect of
Canadian Borrower in an amount in excess of US$50,000; or

 

  (t) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Agent, Tranche B Agent and Canadian
Lenders) in accordance with its terms, or any such party shall challenge the
enforceability hereof or thereof, or shall assert in writing, or take any action
or fail to take any action based on the assertion that any material provision
hereof or of any of the other Financing Agreements has ceased to be or is
otherwise not valid, binding or enforceable in accordance with its terms.

 

- 88 -



--------------------------------------------------------------------------------

9.2 Remedies

 

  (a) At any time an Event of Default exists or has occurred and is continuing,
Canadian Lenders, Tranche B Agent and Agent shall have all rights and remedies
provided to them in this Agreement and the other Financing Agreements, the PPSA
and other applicable law, all of which rights and remedies may be exercised
without notice to or consent by Canadian Borrower or any Obligor, except as such
notice or consent is expressly provided for hereunder or required by applicable
law. All rights, remedies and powers granted to Canadian Lenders, Tranche B
Agent and Agent hereunder, under any of the other Financing Agreements, the PPSA
or other applicable law, are cumulative, not exclusive and enforceable, in
Canadian Lender’s, Tranche B Agent’s or Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by Canadian Borrower of this Agreement or
any of the other Financing Agreements. Canadian Lenders and Agent may, at any
time or times, proceed directly against Canadian Borrower or any Obligor to
collect the Obligations without prior recourse to the Collateral.

 

  (b)

Without limiting the foregoing and except as provided in paragraph (g) below, at
any time an Event of Default exists or has occurred and is continuing, Agent
may, in its discretion and without limitation, (i) accelerate the payment of all
Obligations (other than Hedging Liabilities) and demand immediate payment
thereof to Agent (provided, that, upon the occurrence of any Event of Default
described in Sections 9.1(g) and 9.1(h), all Obligations (other than Hedging
Liabilities) shall automatically become immediately due and payable), (ii) with
or without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral and carry on the business of Canadian Borrower,
(iii) require Canadian Borrower, at Canadian Borrower’s expense, to assemble and
make available to Agent any part or all of the Collateral at any place and time
designated by Agent, (iv) collect, foreclose, receive, appropriate, set-off and
realize upon any and all Collateral, (v) remove any or all of the Collateral
from any premises on or in which the same may be located for the purpose of
effecting the sale, foreclosure or other disposition thereof or for any other
purpose, (vi) sell, lease, transfer, assign, deliver or otherwise dispose of any
and all Collateral (including entering into contracts with respect thereto,
public or private sales at any exchange, broker’s board, at any office of
Canadian Lenders, Tranche B Agent and/or Agent or elsewhere) at such prices or
terms as Agent may determine, at its discretion, for cash, upon credit or for
future delivery, with Canadian Lenders, Tranche B Agent and/or Agent having the
right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
Canadian Borrower, which right or equity of redemption is hereby expressly
waived and released by Canadian Borrower,

 

- 89 -



--------------------------------------------------------------------------------

 

(vii) borrow money and use the Collateral directly or indirectly in carrying on
Canadian Borrower’s business or as security for loans or advances for any such
purposes, (viii) grant extensions of time and other indulgences, take and give
up security, accept compositions, grant releases and discharges, and otherwise
deal with Canadian Borrower, debtors of Canadian Borrower, sureties and others
as Agent may see fit without prejudice to the liability of Canadian Borrower or
Agent’s right to hold and realize the security interest created under any
Financing Agreement, and/or (ix) terminate this Agreement. If any of the
Collateral is sold or leased by Agent upon credit terms or for future delivery,
the Obligations shall not be reduced as a result thereof until payment therefor
is finally collected by Agent. If notice of disposition of Collateral is
required by law, ten (10) days prior notice (or such longer notice as required
by applicable law) by Agent to Canadian Borrower designating the time and place
of any public sale or the time after which any private sale or other intended
disposition of Collateral is to be made, shall be deemed to be reasonable notice
thereof and Canadian Borrower waives any other notice. In the event Agent
institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, Canadian Borrower waives the posting of
any bond which might otherwise be required. At any time an Event of Default
exists or has occurred and is continuing, upon Agent’s request, Canadian
Borrower will furnish cash collateral to Agent for the Letter of Credit
Accommodations. Such cash collateral shall be in the amount equal to one hundred
and ten (110%) percent of the amount of the Letter of Credit Accommodations plus
the amount of any fees and expenses payable in connection therewith through the
end of the latest expiration date of such Letter of Credit Accommodations.

 

  (c) Agent shall apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in such order as set out
in Section 5.4, whether or not then due. Canadian Borrower shall remain liable
to Agent, Tranche B Agent and Canadian Lenders for the payment of any deficiency
with interest at the highest rate provided for herein and all costs and expenses
of correction or enforcement including legal costs and expenses.

 

  (d) Without limiting the foregoing, upon the occurrence of a Default or an
Event of Default, Agent, Tranche B Agent and Canadian Lenders, as applicable,
may, at their option, without notice, (i) cease making Loans or arranging Letter
of Credit Accommodations or reduce the lending formulas or amounts of Loans and
Letter of Credit Accommodations available to Canadian Borrower and/or
(ii) terminate any provision of this Agreement providing for any future Loans or
Letter of Credit Accommodations to be made by Agent, Tranche B Agent and
Canadian Lenders to Canadian Borrower.

 

  (e)

Agent may appoint, remove and reappoint any person or persons, including an
employee or agent of Canadian Lenders, Tranche B Agent and/or Agent to be a
receiver (the “Receiver”) which term shall include a receiver and manager of, or
agent for, all or any part of the Collateral. Any such Receiver shall, as far as
concerns responsibility for his acts, be deemed

 

- 90 -



--------------------------------------------------------------------------------

 

to be the agent of Canadian Borrower and not of Canadian Lenders, Tranche B
Agent or Agent, and Canadian Lenders, Tranche B Agent and Agent shall not in any
way be responsible for any misconduct, negligence or non-feasance of such
Receiver, his employees or agents. Except as otherwise directed by Agent, all
money received by such Receiver shall be received in trust for and paid to Agent
to be applied in accordance with Section 5.4. Such Receiver shall have all of
the powers and rights of Canadian Lenders, Tranche B Agent and/or Agent
described in this Section 9.2. Agent may, either directly or through its agents
or nominees, exercise any or all powers and rights of a Receiver.

 

  (f) Canadian Borrower shall pay all costs, charges and expenses incurred by
Canadian Lenders, Tranche B Agent and Agent or any Receiver or any nominee or
agent of Canadian Lenders, Tranche B Agent or Agent, whether directly or for
services rendered (including reasonable solicitor’s costs on a solicitor and his
own client basis, auditor’s costs, other reasonable legal expenses and Receiver
remuneration) in enforcing this Agreement or any other Financing Agreement and
in enforcing or collecting Obligations and all such expenses together with any
money owing as a result of any borrowing permitted hereby shall be a charge on
the proceeds of realization and shall be secured hereby.

 

  (g) Notwithstanding anything to the contrary contained herein, except as
Tranche B Agent shall otherwise agree, Agent shall demand payment of the
Obligations and commence and pursue such other Enforcement Actions as Agent in
good faith deems appropriate within ninety (90) days (as such period shall be
extended by the number of days Agent is stayed from commencing and pursuing
Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the BIA or CCAA or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt by Agent of a Tranche B Loan Action Default Notice;
provided, that:

 

  (i) subject to sub-paragraph (ii) through (viii) below and Section 9.2(j),
Agent shall demand payment of the Obligations in respect of the Tranche B Loan
and pursue such other Enforcement Actions as Tranche B Agent may reasonably
specify against or relating to the Tranche B Loan Priority Collateral, including
the Mexican Obligor Collateral, as Tranche B Agent in good faith deems
appropriate under the circumstances within ten (10) days (as such period shall
be extended by the number of days Agent is stayed from commencing and pursuing
Enforcement Actions pursuant to any insolvency or bankruptcy proceeding
including under the BIA or CCAA or any other similar proceeding in any
jurisdiction or an order or stay of any court or governmental authority) after
the date of the receipt of by Agent of the Tranche B Loan Action Default Notice
specifying such action;

 

  (ii) such Tranche B Loan Action Default has not been waived or cured;

 

  (iii) in the good faith determination of Agent, taking an Enforcement Action
is permitted under the terms of this Agreement and applicable law;

 

- 91 -



--------------------------------------------------------------------------------

  (iv) taking an Enforcement Action shall not result in any liability of Agent,
Tranche B Agent or Canadian Lenders or their respective affiliates to Canadian
Borrower or any other person;

 

  (v) Agent shall be entitled to all of the benefits of Sections 12.2, 12.3
and 12.5 hereof;

 

  (vi) Agent shall not be required to take an Enforcement Action within the
ninety (90) day period provided above (or the ten (10) day period as is
applicable in the case of a Tranche B Loan Action Default Notice specifying an
Enforcement Action against or relating to the Tranche B Loan Priority
Collateral) so long as Agent shall, at its option, either (A) appoint Tranche B
Loan Agent, as an agent of Agent for purposes of exercising the rights of Agent
to take an Enforcement Action or (B) resign as Agent and appoint Tranche B Agent
as the new Agent, in each case, subject to the terms of this Agreement (other
than the forty-five (45) day notice period in Section 12.12). Tranche B Agent,
as the new Agent appointed by Agent pursuant to this Section 9.2(g)(vi), agrees
to indemnify Agent (to the extent not reimbursed by Canadian Borrower hereunder
and without limiting any obligations of Canadian Borrower hereunder) for any and
all claims of any kind and nature whatsoever that may be imposed on, incurred by
or asserted against Agent to the extent caused by the gross negligence or
willful misconduct of Tranche B Agent as the new Agent hereunder as determined
by a final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement; and

 

  (vii) Agent shall not be required to continue any Enforcement Action so long
as Agent shall, at its option, either (A) appoint Tranche B Agent, as an agent
of Agent for purposes of exercising the rights of Agent to take an Enforcement
Action or (B) resign as Agent and appoint Tranche B Agent as the new Agent, in
each case, subject to the terms of this Agreement (other than the forty-five
(45) day notice period in Section 12.12). Tranche B Agent, as the new Agent
appointed by Agent pursuant to this Section 9.2(g)(vii), agrees to indemnify
Agent (to the extent not reimbursed by Canadian Borrower hereunder and without
limiting any obligations of Canadian Borrower hereunder) for any and all claims
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against Agent to the extent caused by the gross negligence or willful
misconduct of Tranche B Agent as the new Agent hereunder as determined by a
final non-appealable judgment of a court of competent jurisdiction. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

 

- 92 -



--------------------------------------------------------------------------------

  (h) Notwithstanding anything to the contrary contained herein but subject to
the rights of Agent pursuant to Section 9.2(i) and except as Tranche B Agent
shall otherwise agree, Agent shall not commence and pursue Enforcement Actions
against the Tranche B Loan Priority Collateral for ninety (90) days from the
date of the occurrence of an Event of Default.

 

  (i) Rights of Access and Use.

 

  (i) In the event that Tranche B Agent or Agent shall acquire control or
possession of any of the Tranche B Loan Priority Collateral or shall, through
the exercise of remedies under this Agreement, sell any of the Tranche B Loan
Priority Collateral to any third party (a “Third Party Purchaser”) Tranche B
Agent shall permit Agent (or require as a condition of such sale to the Third
Party Purchaser that the Third Party Purchaser agree to permit Agent), at its
option and in accordance with applicable law:

 

  (A) to enter any or all of the Tranche B Loan Priority Collateral under such
control or possession (or sold to a Third Party Purchaser) consisting of real
property during normal business hours in order to inspect, remove or take any
action with respect to the Revolving Loan Priority Collateral or to enforce
Agent’s rights with respect thereto, including the examination and removal of
Revolving Loan Priority Collateral and the examination and duplication of the
books and records of any Obligor related to the Revolving Loan Priority
Collateral or to otherwise handle, deliver, ship, transport, deal with or
dispose of any Revolving Loan Priority Collateral, such right to include the
right to conduct one or more public or private sales or auctions thereon; and

 

  (B) use any of the Tranche B Loan Priority Collateral under such control or
possession (or sold to a Third Party Purchaser) consisting of equipment
(including computers or other data processing equipment related to the storage
or processing of records, documents or files pertaining to the Revolving Loan
Priority Collateral) to handle, deal with or dispose of any Revolving Loan
Priority Collateral pursuant to the rights of Agent and Revolving Lenders as set
forth in this Agreement, the personal property security statute of any
applicable jurisdiction and other applicable law. Tranche B Agent or any Tranche
B Lender shall not have any responsibility or liability for the acts or
omissions of Agent or Revolving Lender, and Agent and Revolving Lender shall not
have any responsibility or liability for the acts or omissions of Tranche B
Agent or any Tranche B Lender, in each case arising in connection with such
other’s use and/or occupancy of any of the Tranche B Loan Priority Collateral.

 

- 93 -



--------------------------------------------------------------------------------

  (ii) The rights of Agent and Revolving Lender as set forth in
Section 9.2(i)(i)(A) or (B) above as to the Tranche B Loan Priority Collateral
shall be irrevocable and shall continue at Agent’s option for a period of one
hundred twenty (120) days from the date that Tranche B Agent or Agent acquires
possession or control of any of the Tranche B Loan Priority Collateral:

 

  (A) except, that such one hundred twenty (120) day period shall be reduced by
the number of days, if any, that Agent has entered or used the Tranche B Loan
Priority Collateral as described in Section 9.2(i)(i)(A)or (B) above, to the
extent prior to the date that Agent or Tranche B Agent has control or possession
of such Tranche B Loan Priority Collateral, or has sold such Tranche B Loan
Priority Collateral to a Third Party Purchaser; and

 

  (B) provided, that if Agent or Tranche B Agent has entered into an agreement
for the sale of all or substantially all of the Tranche B Loan Priority
Collateral consisting of equipment and real property in a bona fide arm’s length
transaction with an unaffiliated person, the rights of Agent set forth in
Section 9.2(i)(i)(A) and (B) above shall only continue until the later of the
date thirty (30) days after the date Agent enters into or receives written
notice from Tranche B Agent of such agreement, together with a copy thereof, as
duly authorized, executed and delivered by the parties thereto or the date that
the proposed purchaser shall require as a condition of such sale that possession
of the equipment and real property be given by Agent or Tranche B Agent to such
purchaser. In connection with any such sale, Agent and Tranche B Agent shall use
commercially reasonable efforts to cause such purchaser to not require as a
condition of the sale that possession of the equipment and real property be
given by Agent or Tranche B Agent to such purchaser prior to the end of the one
hundred twenty (120) day period provided for above or if such period is not
acceptable to the purchaser, then the longest period equal to or greater than
the thirty (30) day period provided for above which may be acceptable (provided
that such efforts by Agent and/or Tranche B Agent shall not be required if in
the good faith determination of Tranche B Agent such efforts will result in an
adverse change in the terms of the proposed sale or have a reasonable likelihood
of causing the sale not to occur). The time periods set forth in this
Section 9.2(i) shall be tolled during the pendency of any proceeding of Canadian
Borrower or Obligor under the BIA or CCAA or other proceedings pursuant to which
both Agent and Tranche B Agent are effectively stayed from enforcing their
rights against the Collateral. In no event shall Tranche B Agent take any action
to interfere, limit or restrict the rights of Agent or Revolving Lender or the
exercise of such rights by Agent or Revolving Lender to have access to or to use
any of such Tranche B Loan Priority Collateral under such possession or control
pursuant to Section 9.2(i) prior to the expiration of such periods.

 

- 94 -



--------------------------------------------------------------------------------

  (j) Non-Exclusive License to Use Intellectual Property. In addition to and not
in limitation of the provisions of Section 9.2(i) above for the purpose of
enabling Agent and Revolving Lender to exercise rights and remedies at such time
as Agent shall be lawfully entitled to exercise such rights and remedies,
(a) subject to the time periods set forth in Section 9.2(i) and the provisions
of Section 9.2(i), Tranche B Agent, on behalf of Tranche B Lenders, hereby gives
its written consent (given without any representation, warranty or obligation
whatsoever) to any grant by Canadian Borrower and Obligors to Agent and
Revolving Lender of a non-exclusive royalty-free license to use any Intellectual
Property that is deemed necessary by Agent and Revolving Lender to sell, lease
or otherwise dispose of or realize upon any Revolving Loan Priority Collateral,
and (b) to the extent that Tranche B Agent has become the owner of any
Intellectual Property of Canadian Borrower or Obligor through the exercise of
remedies and to the extent permitted by the terms of such Intellectual Property,
Tranche B Agent, on behalf of Tranche B Lenders, hereby grants to Agent, for
itself and the benefit of Revolving Lender, an irrevocable, non-exclusive
royalty-free license (given without any representation, warranty or obligation
whatsoever) to use any such Intellectual Property that is necessary to sell,
lease or otherwise dispose of or realize upon any Revolving Loan Priority
Collateral. The license granted under this Section 9.2(j) shall continue for the
period of one hundred twenty (120) days from the date Tranche B Agent becomes
the owner of the Intellectual Property (the “Initial License Period”).
Thereafter, such Initial License Period shall be continue uninterrupted so long
as Tranche B Agent continues to own the Intellectual Property. If, at any time,
Tranche B Agent sells or transfers the Intellectual Property, the license shall
continue for the Initial License Period; except that with respect to any
inventory owned and in transit to Canadian Borrower prior to the commencement of
the Initial License Period, which in-transit inventory is received by Canadian
Borrower and included in the Borrowing Base during the Initial License Period,
then, with respect to such inventory, the Initial License Period shall be
extended for a period of sixty (60) days.

 

  (k) Duties of Agent in Possession. Agent and Revolving Lender hereby
acknowledge that, during the period any Tranche B Loan Priority Collateral shall
be under control or possession of Tranche B Agent, Tranche B Agent shall not be
obligated to take any action to protect or to procure insurance with respect to
any Revolving Loan Priority Collateral that may be located on or in the Tranche
B Loan Priority Collateral, it being understood that the Tranche B Agent shall
have no responsibility for loss or damage to the Revolving Loan Priority
Collateral (other than as a result of the gross negligence or willful misconduct
of the Tranche B Agent, Tranche B Lenders or their agents, as determined by a
final non-appealable judgment of a court of competent jurisdiction) and that all
risk of loss or damage to the Revolving Loan Priority Collateral shall remain
with Agent and Revolving Lender; provided that to the extent insurance obtained
by Tranche B Agent provides coverage for risks relating to access to or use of
the Revolving Loan Priority Collateral, Agent will be made an additional named
insured thereunder.

 

- 95 -



--------------------------------------------------------------------------------

  (l) Payments by Agent. During the actual occupation and control by Agent, its
agents or representatives, of the real property constituting Tranche B Loan
Priority Collateral during the access and use period permitted by Section 9.2(i)
above, Agent shall be (a) obligated to pay to Tranche B Agent all utilities,
taxes and all other maintenance and operating costs of such real property during
any such period of actual occupation and control by Agent, (b) obligated to
maintain insurance for such real property, substantially similar to the
insurance maintained by Canadian Borrower or any Obligor on such real property,
naming Tranche B Agent as mortgagee, loss payee and additional insured, if such
insurance is not otherwise in effect and (c) obligated to repair at its expense
any physical damage to such real property resulting from any act or omission of
Agent or its agents or representatives pursuant to such access, occupancy, use
or control of such equipment or real property, and to leave the premises in a
condition substantially similar to the condition of such premises prior to the
date of the commencement of the use thereof by Agent.

 

  (m) Indemnification by Agent and Revolving Lender. Agent and Revolving Lender
shall indemnify and hold harmless Tranche B Agent and any Third Party Purchaser
from and against (a) any loss, liability, claim, damage or expense (including
fees and expenses of legal counsel) arising out of any claim asserted by any
third party as a result of any acts or omissions by Agent, or any of its agents
or representatives, in connection with the exercise by Agent of the rights of
access set forth in Sections 9.2(i) above; except that, Agent and Revolving
Lenders shall not have any obligation under this Section 9.2(m) to indemnify
Tranche B Agent or any Third Party Purchaser with respect to a matter covered
hereby resulting from the gross negligence or willful misconduct of Tranche B
Agent or any Third Party Purchaser as determined pursuant to a final,
non-appealable judgment of a court of competent jurisdiction, (b) any damage to
any Tranche B Loan Priority Collateral (including any damage to real property
constituting Tranche B Loan Priority Collateral) caused by any act of Agent or
its agents or representatives, and (c) any injury resulting from any release of
hazardous materials on such real property or arising in connection with the
investigation, removal, clean-up and/or remediation of any hazardous material at
such real property caused by the access, occupancy, use or control of such real
property by Agent, or any of its agents or representatives. In no event shall
Agent or Revolving Lender have any liability to Tranche B Agent or any Third
Party Purchaser pursuant to this Section 9.2(m) or otherwise as a result of any
condition on or with respect to the Tranche B Loan Priority Collateral existing
prior to the date of the exercise by Agent of its rights under Section 9.2(i)
(except to the extent of any injury to any person on the real property
constituting Tranche B Loan Priority Collateral or damage to any Tranche B Loan
Priority Collateral as a result of such condition that would not have occurred
but for the exercise by Agent of its rights of access set forth in
Section 9.2(i) above) and Agent or Revolving Lender shall have no duty or
liability to maintain the Tranche B Loan Priority Collateral in a condition or
manner better than that in which it was maintained prior to the access and/or
use thereof by Agent or Revolving Lender.

 

- 96 -



--------------------------------------------------------------------------------

Section 10 Jury Trial Waiver; Other Waivers And Consents; Governing Law

 

10.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

 

  (a) The validity, interpretation and enforcement of this Agreement and the
other Financing Agreements and any dispute arising out of the relationship
between the parties hereto, whether in contract, tort, equity or otherwise,
shall be governed by the internal laws of the Province of Ontario and the
federal laws of Canada applicable therein without giving effect to principles of
conflicts of laws, but excluding any rule of law that would cause the
application of the law of any jurisdiction other than the laws of the Province
of Ontario and the federal laws of Canada applicable therein, except to the
extent that the law of another jurisdiction is specified in a Financing
Agreement (including the Mexican Security Documents) to be the governing law for
that Financing Agreement.

 

  (b) Canadian Borrower, Agent, Tranche B Agent and Canadian Lenders irrevocably
consent and submit to the non-exclusive jurisdiction of the Superior Court of
Justice (Ontario) and waive any objection based on venue or forum non conveniens
with respect to any action instituted therein arising under this Agreement or
any of the other Financing Agreements (other than the Mexican Security
Documents) or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements (other than the Mexican Security Documents) or the transactions
related hereto or thereto, in each case whether now existing or hereafter
arising, and whether in contract, tort, equity or otherwise, and agree that any
dispute with respect to any such matters shall be heard only in the courts
described above (except that Canadian Lenders, Tranche B Agent and/or Agent
shall have the right to bring any action or proceeding against Canadian Borrower
or its property in the courts of any other jurisdiction which Canadian Lenders,
Tranche B Agent or Agent deems necessary or appropriate in order to realize on
the Collateral or to otherwise enforce their respective rights against Canadian
Borrower or its property).

 

  (c) To the extent permitted by law, Canadian Borrower hereby waives personal
service of any and all process upon it and consents that all such service of
process may be made by registered mail (return receipt requested) directed to
its address set forth on the signature pages hereof and service so made shall be
deemed to be completed five (5) days after the same shall have been so deposited
in the Canadian mails, or, at Agent’s option, by service upon Canadian Borrower
in any other manner provided under the rules of any such courts. Within thirty
(30) days after such service, Canadian Borrower shall appear in answer to such
process, failing which Canadian Borrower shall be deemed in default and judgment
may be entered by Agent against Canadian Borrower for the amount of the claim
and other relief requested.

 

- 97 -



--------------------------------------------------------------------------------

  (d) CANADIAN BORROWER, AGENT, TRANCHE B AGENT AND CANADIAN LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION (i) ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS
OR (ii) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF
THE PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. CANADIAN BORROWER, AGENT, TRANCHE B AGENT AND CANADIAN LENDERS EACH
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT CANADIAN
BORROWER, AGENT, TRANCHE B AGENT OR CANADIAN LENDERS MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

  (e) Canadian Lenders, Tranche B Agent and/or Agent shall not have any
liability to Canadian Borrower (whether in tort, contract, equity or otherwise)
for losses suffered by Canadian Borrower in connection with, arising out of, or
in any way related to the transactions or relationships contemplated by this
Agreement or any other Financing Agreement, or any act, omission or event
occurring in connection herewith, unless it is determined by a final and
non-appealable judgment or court order binding on Canadian Lenders, Tranche B
Agent and/or Agent that the losses were the result of acts or omissions
constituting gross negligence or willful misconduct.

 

  (f) Canadian Borrower hereby expressly waives all rights of notice and hearing
of any kind prior to the exercise of rights by Agent or Tranche B Agent from and
after the occurrence of an Event of Default to repossess the Collateral with
judicial process or to replevy, attach or levy upon the Collateral or other
security for the Obligations. Subject to applicable law, Canadian Borrower
waives the posting of any bond otherwise required of Agent or Tranche B Agent in
connection with any judicial process or proceeding to obtain possession of,
replevy, attach or levy upon the Collateral or other security for the
Obligations, to enforce any judgment or other court order entered in favour of
Agent or Tranche B Agent, or to enforce by specific performance, temporary
restraining order, preliminary or permanent injunction, this Agreement or any
other Financing Agreement.

 

  (g) Canadian Borrower: (i) certifies that neither Agent, Tranche B Agent or
Canadian Lenders nor any representative, agent or attorney acting for or on
behalf of Agent, Tranche B Agent or Canadian Lenders has represented, expressly
or otherwise, that Agent, Tranche B Agent and Canadian Lenders would not, in the
event of litigation, seek to enforce any of the

 

- 98 -



--------------------------------------------------------------------------------

 

waivers provided for in this Agreement or any of the other Financing Agreements
and (ii) acknowledges that in entering into this Agreement and the other
Financing Agreements, Agent, Tranche B Agent and Canadian Lenders are relying
upon, among other things, the waivers and certifications set forth in this
Section 10.1 and elsewhere herein and therein.

 

10.2 Waiver of Notices

Canadian Borrower hereby expressly waives demand, presentment, protest and
notice of protest and notice of dishonour with respect to any and all
instruments and commercial paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any
kind or nature whatsoever with respect to the Obligations, the Collateral and
this Agreement, except such as are expressly provided for herein. No notice to
or demand on Canadian Borrower which Agent may elect to give or shall give at
the direction of Required Lenders shall entitle Canadian Borrower to any other
or further notice or demand in the same, similar or other circumstances.

 

10.3 Amendments and Waivers

 

  (a) Subject to the second sentence of this Section 10.3(a) and 10.3(c),
neither this Agreement nor any provision hereof shall be amended, modified,
waived or discharged orally or by course of conduct, but only by a written
agreement signed by Required Lenders, and as to amendments and modifications
(other than with respect to any provision of Section 12), as also signed by an
authorized officer of Canadian Borrower. No amendment, modification, waiver or
discharge shall, unless in writing and signed by each Canadian Lender directly
affected thereby:

 

  (i) increase the principal amount of a Canadian Lender’s Loans or commitments
(which action shall be deemed to affect those Canadian Lenders whose Loans or
commitments are increased);

 

  (ii) reduce the principal of, rate of interest on or fees payable with respect
to a Canadian Lender’s Obligations;

 

  (iii) extend any scheduled payment date or final maturity date of the
principal amount of any Obligations of a Canadian Lender;

 

  (iv) waive, forgive, defer, extend or postpone any payment of interest or fees
of a Canadian Lender;

 

  (v) release or permit Canadian Borrower or any Obligor to sell or otherwise
dispose of all the Collateral (which action shall be deemed to directly affect
all Canadian Lenders); and

 

  (vi) amend or waive this second sentence of Section 10.3(a).

 

- 99 -



--------------------------------------------------------------------------------

  (b) Agent, Tranche B Agent and Canadian Lenders shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Agent, Tranche B Agent or any
Canadian Lender of any right, power and/or remedy on any one occasion shall not
be construed as a bar to or waiver of any such right, power and/or remedy which
Agent, Tranche B Agent or any Canadian Lender would otherwise have on any future
occasion, whether similar in kind or otherwise.

 

  (c) The consent of Agent or Tranche B Agent, as applicable, shall be required
for any amendment, waiver or consent affecting the rights or duties of Agent or
Tranche B Agent hereunder or under any of the other Financing Agreements, in
addition to the consent of Required Lenders otherwise required by this
Section 10.3 and the exercise by Agent of any of its rights hereunder with
respect to Availability Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 10.3.

 

10.4 Waiver of Counterclaim

Canadian Borrower waives all rights to interpose any claims, deductions, setoffs
or counterclaims of any nature (other than compulsory counterclaims) in any
action or proceeding with respect to this Agreement, the Obligations, the
Collateral or any matter arising therefrom or relating hereto or thereto.

 

10.5 Indemnification

Canadian Borrower shall jointly and severally indemnify and hold Canadian
Lenders, Tranche B Agent and Agent, and their respective directors, agents,
employees and counsel (each, an “Indemnified Person”), harmless from and against
any and all losses, claims, damages, liabilities, costs or expenses (including
attorneys’ fees and expenses) imposed on, incurred by or asserted against any of
them in connection with any litigation, investigation, claim or proceeding
commenced or threatened related to the negotiation, preparation, execution,
delivery, enforcement, performance or administration of this Agreement, any
other Financing Agreements, or any undertaking or proceeding related to any of
the transactions contemplated hereby or any act, omission, event or transaction
related or attendant thereto, including amounts paid in settlement, court costs,
and the fees and expenses of counsel; provided, however, that Canadian Borrower
shall not be liable for any indemnification to an Indemnified Person to the
extent such losses, claims, damages, liabilities, costs or expenses results from
that Indemnified Person’s gross negligence or willful misconduct as determined
by a final and non-appealable judgment or court order binding on such
Indemnified Person (but without limiting the obligations of Canadian Borrower as
to any other Indemnified Person). To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section may be unenforceable
because it violates any law or public policy, Canadian Borrower shall pay the
maximum portion which it is permitted to pay under applicable law to the
Indemnified Persons in satisfaction of indemnified matters under this Section.
To the extent permitted by applicable law, Canadian Borrower shall not assert,
and Canadian Borrower hereby waive, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any of the other Financing Agreements
or any undertaking or transaction contemplated hereby. All amounts due under
this Section shall be payable upon demand. The foregoing indemnity shall survive
the payment of the Obligations and the termination or non-renewal of this
Agreement.

 

- 100 -



--------------------------------------------------------------------------------

Section 11 Term Of Agreement; Miscellaneous

 

11.1 Term

 

  (a) This Agreement and the other Financing Agreements shall become effective
as of the date set forth on the first page hereof and shall continue in full
force and effect for a term ending on the Maturity Date. Upon the Maturity Date
or any other effective date of termination of the Financing Agreements following
an Event of Default, Canadian Borrower shall pay to Agent, in full, all
outstanding and unpaid Obligations and shall furnish cash collateral to Agent in
such amounts as Agent determines is necessary to secure Canadian Lenders,
Tranche B Agent and Agent from loss, cost, damage or expense, including legal
fees and expenses, in connection with any contingent Obligations, including
issued and outstanding Letter of Credit Accommodations and checks or other
payments provisionally credited to the Obligations and/or as to which Canadian
Lenders, Tranche B Agent and/or Agent has not yet received final and
indefeasible payment. Such payments in respect of the Obligations and cash
collateral shall be remitted by wire transfer in US Dollars to such bank account
of Agent, as Agent may, in its discretion, designate in writing to Canadian
Borrower for such purpose. Interest shall be due until and including the next
Business Day, if the amounts so paid by Canadian Borrower to the bank account
designated by Agent are received in such bank account later than 12:00 noon,
Toronto time.

 

  (b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge Canadian Borrower of its respective duties, obligations and
covenants under this Agreement or the other Financing Agreements until all
Obligations have been fully and finally discharged and paid, and Agent’s
continuing Lien in the Collateral and the rights and remedies of Canadian
Lenders, Tranche B Agent and/or Agent hereunder, under the other Financing
Agreements and applicable law, shall remain in effect until all such Obligations
have been fully and finally discharged and paid. Accordingly, Canadian Borrower
waives any rights it may have under the PPSA to demand the filing of termination
statements with respect to the Collateral and Agent shall not be required to
send such termination statements to Canadian Borrower, or to file them with any
filing office, unless and until this Agreement shall have been terminated in
accordance with its terms and all Obligations paid and satisfied in full in
immediately available funds.

 

11.2 Notices

All notices, requests and demands hereunder shall be in writing and (a) made to
Canadian Lenders, Tranche B Agent and Agent at their respective addresses set
forth below and to Canadian Borrower at its chief executive office set forth
below, or to such other

 

- 101-



--------------------------------------------------------------------------------

address as either party may designate by written notice to the other in
accordance with this provision, and (b) deemed to have been given or made: if
delivered in person, immediately upon delivery; if by facsimile transmission or
electronic transmission, immediately upon sending and upon confirmation of
receipt; if by nationally recognized overnight courier service with instructions
to deliver the next Business Day, one (1) Business Day after sending; and if by
registered mail, return receipt requested, five (5) days after mailing.

 

11.3 Partial Invalidity

If any provision of this Agreement is held to be invalid or unenforceable, such
invalidity or unenforceability shall not invalidate this Agreement as a whole,
but this Agreement shall be construed as though it did not contain the
particular provision held to be invalid or unenforceable and the rights and
obligations of the parties shall be construed and enforced only to such extent
as shall be permitted by applicable law.

 

11.4 Successors and Assignment

 

  (a) This Agreement, the other Financing Agreements and any other document
referred to herein or therein shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and their respective successors and
assigns, except that Canadian Borrower may not assign its rights under this
Agreement, the other Financing Agreements and any other document referred to
herein or therein without the prior written consent of Agent, Tranche B Agent
and Canadian Lenders.

 

  (b) Revolving Lender may sell, assign, sub-participate or otherwise transfer
its rights under this Agreement and the other Financing Agreements to any Person
and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer, the same rights and benefits as it would have it
would have if it were Revolving Lender hereunder except as provided by the terms
of such sale, assignment, sub-participation and transfer; provided that
(i) Revolving Lender shall not sell, assign, sub-participate or otherwise
transfer such rights without the prior written consent of Agent and Tranche B
Agent (which consent may not be unreasonably withheld or delayed and which
consent shall not be required in connection with any sale, assignment,
sub-participation or transfer to an affiliate of Revolving Lender) and
(ii) prior notice thereof is provided to Canadian Borrower (except with respect
to sub-participations).

 

  (c)

Each Tranche B Lender may sell, assign, sub-participate or otherwise transfer
its rights under this Agreement and the other Financing Agreements to any Person
and such Person shall have, to the extent of such sale, assignment,
sub-participation and transfer the same rights and benefits as it would have it
would have if it were a Tranche B Lender hereunder except as provided by the
terms of such sale, assignment, sub-participation or transfer; provided,
however, that, (i) a Tranche B Lenders shall not sell or assign such rights
without the prior written consent of Agent (which consent may not be
unreasonably withheld or delayed and which consent shall not be required in
connection with any sale, assignment,

 

- 102 -



--------------------------------------------------------------------------------

 

sub-participation or transfer to an affiliate of such Tranche B Lender or an
Approved Fund) and (ii) prior notice thereof is provided to Canadian Borrower
(except with respect to sales, assignments or transfers to affiliates of Tranche
B Lender or an Approved Fund or sub-participations provided that (1) Canadian
Borrower may continue to deal solely and directly with such Tranche B Lender
until such notice has been delivered to Canadian Borrower and (2) the failure of
such Tranche B Lender to notify Canadian Borrower of such sale, assignment,
sub-participation or transfer shall not affect the legality, validity or binding
effect of such sale, assignment, sub-participation or transfer which shall be
effective on the date such sale, assignment, sub-participation or transfer is
recorded in the Register).

 

  (d) Any Canadian Lender may pledge or grant a security interest in its rights
under this Agreement and the Other Financing Agreements to any Person; provided,
however, that such pledge or grant of security interest shall not (A) release
such Canadian Lender from any of its obligations hereunder or (B) substitute any
such pledgee or grantee for such Canadian Lender as a party hereto unless such
Canadian Lender complies with Sections 11.4(b) and 11.4(c) above, as applicable.

 

  (e) Agent shall, on behalf of and acting solely for this purpose as the
non-fiduciary agent of Canadian Borrower, maintain a register of the names and
addresses of Canadian Lenders and the principal amount (and stated interest
thereon) of their respective Loans or commitments (the “Register”) and Canadian
Lenders shall advise Agent accordingly so that Agent can maintain an updated and
current Register. In the case of an assignment by a Canadian Lender to any
Approved Funds or affiliate (a “Related Party Assignment”) the assigning
Canadian Lender shall maintain a comparable register on behalf of, and acting
solely for this purpose as a non-fiduciary agent of, Canadian Borrower (the
“Related Party Register”). The entries in the Register (or, in the case of a
Related Party Assignment, the Related Party Register) shall be conclusive and
binding for all purposes, absent manifest error, and Canadian Borrower,
Obligors, Agent, Tranche B Agent and Canadian Lenders may treat each Person
whose name is recorded in the Register (and any Canadian Lender that makes a
Related Party Assignment shall treat each Person whose name is recorded in the
Related Party Register) as a Canadian Lender hereunder for all purposes of this
Agreement. The Register and Related Party Register shall be available for
inspection by Canadian Borrower and any Canadian Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

  (f)

An obligation under this Agreement or any other Financing Agreement may be
assigned or sold in whole or in part only by registration of such assignment or
sale on the Register or Related Party Register. Any assignment or sale of all or
part of such Obligations may be effected only by registration of such assignment
or sale on the Register (or Related Party Register). Prior to the registration
of assignment or sale of any Obligations, Agent and Canadian Borrower shall
treat the Person in whose name such Loan is registered as the owner thereof for
the purpose of receiving all payments thereon and

 

- 103 -



--------------------------------------------------------------------------------

 

for all other purposes, notwithstanding notice to the contrary. In the event
that any Canadian Lender sells participations in an Obligation, the selling
Canadian Lender shall maintain a register on which it enters the name of all
participants in the Obligation (the “Participant Register”) and the principal
amount (and stated interest thereon) of the portion of the Obligation which is
the subject of the participation. An Obligation may be participated in whole or
in part only by registration of such participation on the Participant Register.
Any participation of such Obligation may be effected only by the registration of
such participation on the Participant Register.

 

  (g) Subject to Section 11.14, Canadian Borrower agrees that each participant
shall be entitled to the benefits of Section 2.5 of this Agreement with respect
to its participation in any portion of the Loans.

 

  (h) Canadian Borrower hereby acknowledges that any Tranche B Lender and each
of its affiliates and Approved Funds may sell or securitize its share of the
Tranche B Loan (a “Securitization”) through the pledge of such share as
collateral security for loans to such Tranche B Lender or its Affiliates or
Approved Funds or through the sale of such share or the issuance of direct or
indirect interests in such share, which loans to such Tranche B Lender or its
affiliates or Approved Funds or direct or indirect interests will be rated by
Moody’s, S&P or one or more other rating agencies (the “Rating Agencies”).
Canadian Borrower agree to cooperate with such Tranche B Lender and its
affiliates and Approved Funds to effect the Securitization including by
(a) amending this Agreement and the other Financing Agreements and executing
such additional documents, as reasonably requested by such Tranche B Lender in
connection with the Securitization, provided that (i) any such amendment or
additional documentation does not impose material additional costs on Canadian
Borrower, and (ii) any such additional documentation does not materially
adversely affect the rights, or increase the obligations, of Canadian Borrower
under the Financing Agreements or change or affect in a manner adverse to
Canadian Borrower the financial terms of the Tranche B Loan, (b) providing such
information as may be reasonably requested by such Tranche B Lender in
connection with the rating of the Tranche B Loan or the Securitization, and
(c) providing in connection with any rating of the Tranche B Loan a certificate
(i) agreeing to indemnify such Tranche B Lender and any of its affiliates and
Approved Funds, any of the Rating Agencies, or any party providing credit
support or otherwise participating in the Securitization (collectively, the
“Securitization Parties”) for any losses, claims, damages or liabilities (the
“Securitization Liabilities”) to which such Tranche B Lender or any of its
affiliates or Approved Funds, or such Securitization Parties, may become subject
insofar as the Securitization Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Financing Agreement or in any writing delivered by or on behalf of Canadian
Borrower to such Tranche B Lender or Tranche B Agent in connection with any
Financing Agreement or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading, and such indemnity shall survive any
transfer by such Tranche B Lender or its successors or assigns of its share of
the Tranche B Loan, and (ii) agreeing to reimburse such Tranche B Lender and its
Affiliates and Approved Funds, and such Securitization Parties, for any legal or
other expenses reasonably incurred by such Persons in connection with defending
the Securitization Liabilities.

 

- 104 -



--------------------------------------------------------------------------------

11.5 Entire Agreement

This Agreement, the other Financing Agreements, any supplements hereto or
thereto, and any instruments or documents delivered or to be delivered in
connection herewith or therewith represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto and thereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written. In the event of any inconsistency
between the terms of this Agreement and any schedule or exhibit hereto, the
terms of this Agreement shall govern.

 

11.6 Headings

The division of this Agreement into Sections and the insertion of headings and a
table of contents are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.

 

11.7 Judgment Currency

To the extent permitted by applicable law, the obligations of Canadian Borrower
in respect of any amount due under this Agreement shall, notwithstanding any
payment in any other currency (the “Other Currency”) (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
currency in which it is due (the “Agreed Currency”) that Agent may, in
accordance with normal banking procedures, purchase with the sum paid in the
Other Currency (after any premium and costs of exchange) on the Business Day
immediately after the day on which Agent receives the payment. If the amount in
the Agreed Currency that may be so purchased for any reason falls short of the
amount originally due, Canadian Borrower shall pay all additional amounts, in
the Agreed Currency, as may be necessary to compensate for the shortfall. Any
obligation of Canadian Borrower not discharged by that payment shall, to the
extent permitted by applicable law, be due as a separate and independent
obligation and, until discharged as provided in this Section, continue in full
force and effect.

 

11.8 Interpretative Provisions

 

  (a) All terms used herein which are defined in the PPSA shall have the
meanings given therein unless otherwise defined in this Agreement.

 

  (b)

All financial computations hereunder shall be computed unless otherwise
specifically provided herein, in accordance with GAAP as consistently applied
and using the same method for inventory valuation as used in the preparation of
the financial statements of SMTC Corporation most recently received by Agent and
Tranche B Agent prior to the Closing Date.

 

- 105 -



--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained in GAAP or any
interpretations or other pronouncements by the Financial Accounting Standards
Board or otherwise, the term “unqualified opinion” as used herein to refer to
opinions or reports provided by accountants shall mean an opinion or report that
is not only unqualified but also does not include any explanation, supplemental
comment or other comment concerning the ability of the applicable person to
continue as a going concern or the scope of the audit.

 

  (c) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 

  (d) The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

 

  (e) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

 

  (f) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to all parties, and are the
products of all parties. Accordingly, this Agreement and the other Financing
Agreements shall not be construed against Agent, Tranche B Agent or Canadian
Lenders merely because of Agent’s, Tranche B Agent’s or Canadian Lenders’
involvement in their preparation.

 

11.9 Counterparts

This Agreement or any of the other Financing Agreements may be executed in any
number of counterparts, each of which shall be an original, but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this Agreement or any of the other Financing Agreements
by telefacsimile shall have the same force and effect as the delivery of an
original executed counterpart of this Agreement or any of such other Financing
Agreements. Any party delivering an executed counterpart of any such agreement
by telefacsimile shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of such agreement.

 

11.10 Tranche B Lenders Purchase Option

 

  (a)

Notice of Exercise. Upon the occurrence and during the continuance of a Priority
Event, Tranche B Lenders shall have the option at any time upon five
(5) Business Days’ prior written notice to Agent and Revolving Lender to
purchase on a

 

- 106 -



--------------------------------------------------------------------------------

 

pro rata basis all of the Obligations (other than those already owing to Tranche
Lenders) from Revolving Lender. Such Tranche B Lender represents and warrants to
the Agent and the Revolving Lender that no approval of any court or other
regulatory or governmental authority is required for a sale pursuant to this
Section. Such notice shall be irrevocable.

 

  (b) Purchase and Sale. On the date specified by Tranche B Lenders in such
notice in Section 11.10(a) (which shall not be less than five (5) Business Days,
nor more than twenty (20) days, after the receipt by Agent of the notice from
Tranche B Lenders of its election to exercise such option), Revolving Lender
shall sell to Tranche B Lenders, and Tranche B Lenders shall purchase on a pro
rata basis from Revolving Lender, all of the Obligations (other than those
already owing to Tranche B Lenders); provided that, Revolving Lender, shall
retain all rights to be indemnified or held harmless by Canadian Borrower and
Obligors in accordance with the terms hereof and the other Financing Agreements.

 

  (c) Payment of Purchase Price. Upon the date of such purchase and sale,
Tranche B Lenders shall:

 

  (i) pay to Revolving Lender as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Tranche B Lenders) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

  (ii) furnish cash collateral to Agent and Revolving Lender in a manner and in
such amounts as each determines is reasonably necessary to secure them in
connection with any issued and outstanding Letter of Credit Accommodations (but
not in any event in an amount greater than one hundred ten (110%) percent of the
aggregate undrawn face amount of such Letter of Credit Accommodations);

 

  (iii) agree to reimburse Agent and Revolving Lender for any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any checks or other payments provisionally credited to the
Obligations (other than those already owing to Tranche B Lenders), and/or as to
which Agent and Revolving Lender has not yet received final payment and for any
other amounts which Agent and Revolving Lender may be required to pay to any
bank or other financial institution that is a party to a Deposit Account Control
Agreement (and, in each case, all of such payments shall be made without offset,
deduction or defense);

 

  (iv)

agree to reimburse Agent and Revolving Lender in respect of indemnification
obligations of Canadian Borrower and Obligors under this Agreement and the other
Financing Agreements as to matters or circumstances known to Tranche B Agent or
Tranche B Lenders at the time of the purchase and sale which would reasonably be
expected to

 

- 107 -



--------------------------------------------------------------------------------

 

result in any loss, cost, damage or expense (including reasonably legal fees and
expenses) to Agent or Revolving Lender, provided that in no event will Tranche B
Lenders have any liability for such amounts in excess of proceeds of Collateral
received by Tranche B Lenders;

 

  (v) agree to indemnify and hold harmless Agent and Revolving Lender from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party as a direct result of any acts by Tranche B Lender or Tranche B Agent
occurring after the date of such purchase ; and

 

  (vi) such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account of Agent and Revolving Lender as
each may designate in writing to Tranche B Agent for such purpose. Interest
shall be calculated to but excluding the Business Day on which such purchase and
sale shall occur if the amounts so paid by Tranche B Lenders to the bank
accounts designated are received in such bank accounts prior to 1:00 p.m.
(Toronto time) and interest shall be calculated to and including such Business
Day if the amounts so paid by Tranche B Lenders to the bank accounts designated
are received in such bank accounts later than 1:00 p.m.(Toronto time).

 

  (d) Limitation on Representations and Warranties. Such purchase and sale shall
be expressly made without representation or warranty of any kind by Agent or
Revolving Lender or their respective affiliates as to the Obligations owing to
any of them or otherwise and without recourse to Agent or Revolving Lender or
their respective affiliates, except that Revolving Lender shall represent and
warrant: (i) the amount of its portion of the Obligations being purchased,
(ii) that it owns its portion of the Obligations free and clear of any Liens and
(iii) it has the right to assign such Obligations and the assignment is duly
authorized.

 

  (e)

Notice of Exercise of Remedies. Agent agrees that it will give Tranche B Agent
five (5) Business Days’ prior written notice of its intention to commence the
exercise of any enforcement right or remedy against the Collateral and/or to
accelerate all or any material portion of the Obligations, except that such
period of prior written notice may be less (but in any event concurrently with
exercise thereof) as to any portion of the Collateral to the extent that in the
good faith determination of Agent there are events or circumstances that
imminently threaten the value of such Collateral or the ability of Agent to
exercise its rights with respect to such Collateral, including the removal,
diversion, concealment, abscondment, destruction or waste thereof. In the event
that during such five (5) Business Day period (or such lesser period as provided
above), Tranche B Lenders shall send to Revolving Lender and Agent the
irrevocable notice of Tranche B Lenders’ intention to exercise the purchase
option given under this Section 11.10, Agent shall not commence any foreclosure
or other action to sell or otherwise realize upon the Collateral or accelerate
all or any material portion of the

 

- 108 -



--------------------------------------------------------------------------------

 

Obligations (provided that continuing collection of accounts receivable and
other actions permitted under this Agreement and other Financing Agreements
shall not be prohibited hereunder); provided that the purchase and sale with
respect to the Obligations provided for herein shall have closed within five
(5) Business Days thereafter and Agent and Revolving Lender shall have received
payment in full of the Obligations as provided for herein within such five
(5) Business Day period.

 

11.11 Revolving Lender Purchase Option

 

  (a) Notice of Exercise. Upon the occurrence and during the continuance of a
Priority Event, Revolving Lender shall have the option at any time upon five
(5) Business Days’ prior written notice to Tranche B Agent and Tranche B Lenders
to purchase all of the Obligations (other than those already owing to Revolving
Lender) from Tranche B Lenders. Such Revolving Lender represents and warrants to
the Tranche B Agent and the Tranche B Lender that no approval of any court or
other regulatory or governmental authority is required for a sale pursuant to
this Section. Such notice shall be irrevocable.

 

  (b) Purchase and Sale. On the date specified by Revolving Lender in such
notice in Section 11.11(a) (which shall not be less than five (5) Business Days,
nor more than twenty (20) days, after the receipt by Tranche B Agent of the
notice from Revolving Lender of its election to exercise such option), Tranche B
Lenders shall sell to Revolving Lender, and Revolving Lender shall purchase from
Tranche B Lenders, all of the Obligations (other than those already owing to
Revolving Lender); provided that, Tranche B Lenders shall retain all rights to
be indemnified or held harmless by Canadian Borrower and Obligors in accordance
with the terms hereof and the other Financing Agreements.

 

  (c) Payment of Purchase Price. Upon the date of such purchase and sale,
Revolving Lender shall:

 

  (i) pay to Tranche B Lenders as the purchase price therefor the full amount of
all the Obligations (other than those already owing to Revolving Lender) then
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys’ fees and legal expenses related thereto);

 

  (ii) agree to reimburse Tranche B Agent and Tranche B Lenders in respect of
indemnification obligations of Canadian Borrower and Obligors under this
Agreement and the other Financing Agreements as to matters or circumstances
known to Agent or Revolving Lenders at the time of the purchase and sale which
would reasonably be expected to result in any loss, cost, damage or expense
(including reasonably legal fees and expenses) to Tranche B Agent or Tranche B
Lenders, provided that in no event will Revolving Lenders have any liability for
such amounts in excess of proceeds of Collateral received by Revolving Lenders;

 

- 109 -



--------------------------------------------------------------------------------

  (iii) agree to indemnify and hold harmless Tranche B Agent and Tranche B
Lenders from and against any loss, liability, claim, damage or expense
(including reasonable fees and expenses of legal counsel) arising out of any
claim asserted by a third party as a direct result of any acts by Revolving
Lender or Agent occurring after the date of such purchase; and

 

  (iv) such purchase price shall be remitted by wire transfer in federal funds
to such bank account of Tranche B Agent and Tranche B Lenders as each may
designate in writing to Agent for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by Revolving Lender to the bank accounts designated are
received in such bank accounts prior to 1:00 p.m. (Toronto time) and interest
shall be calculated to and including such Business Day if the amounts so paid by
Revolving Lender to the bank accounts designated are received in such bank
accounts later than 1:00 p.m.(Toronto time).

 

  (d) Limitation on Representations and Warranties. Such purchase and sale shall
be expressly made without representation or warranty of any kind by Tranche B
Agent or Tranche B Lenders or their respective affiliates as to the Obligations
owing to any of them or otherwise and without recourse to Tranche B Agent or
Tranche B Lenders or their respective affiliates, except that each Tranche B
Lender shall represent and warrant: (i) the amount of its portion of the
Obligations being purchased, (ii) that it owns its portion of the Obligations
free and clear of any Liens and (iii) it has the right to assign such
Obligations and the assignment is duly authorized.

 

11.12 Competing Purchase Options

The first party to provide the other with the irrevocable notice in
Section 11.10(a) and 11.11(a) shall have the right to exercise the applicable
purchase options set forth in Section 11.10 and 11.12.

 

11.13 US Obligation Purchase Requirement

Tranche B Lenders and Revolving Lender agree that if Tranche B Lenders or
Revolving Lender exercise their purchase option as set forth in Section 11, then
the exercising party shall be required to also exercise their similar purchase
option under the US Loan Agreement.

 

11.14 Limitation on Gross Up for Withholding Tax

Notwithstanding anything to the contrary in this Agreement, where any Tranche B
Lender or any Revolving Lender has sold, assigned, sub-participated or otherwise
transferred its rights under this Agreement (including under Section 11.4, 11.10
and 11.11) and the other Financing Agreements to another Person, such other
Person shall be entitled to the benefits of Section 2.5, but only to the extent
that:

 

  (i) such benefits would have been available to the original Tranche B Lender
or Revolving Lender, as applicable, at the time of such transfer; or

 

- 110 -



--------------------------------------------------------------------------------

  (ii) such entitlement to the benefits arises or results from a Change in Law
occurring after the date such Person acquired its rights under this Agreement.

provided that the restrictions in paragraphs (i) and (ii) above shall not apply
and assignees, participants and transferees shall be entitled to the full
benefits of Section 2.5 in respect of any sale, assignment, sub-participation or
other transfer occurring at any time that an Event of Default exists or has
occurred and is continuing.

 

11.15 Tranche B Agent and Tranche B Lender

Notwithstanding any other term of this Agreement or the Financing Agreements, as
of the Closing Date and as a result of the Tranche B Loan Payout and the
Resignation there exists no Tranche B Loan, Tranche B Agent or Tranche B Lender
and no party hereto and their respective successors and assigns shall have any
obligations or duties to “Tranche B Agent” or “Tranche B Lender” and there shall
exist no “Tranche B Agent” or “ Tranche B Lender” without the prior written
consent of Agent and Revolving Lender, each such consent to be in its sole
respective discretion, and without notice to Canadian Borrower.

Section 12 THE AGENT AND THE TRANCHE B AGENT

 

12.1 Appointment, Powers and Immunities

Each Canadian Lender irrevocably designates, appoints and authorizes Wachovia to
act as Agent hereunder and under the other Financing Agreements with such powers
as are specifically delegated to Agent by the terms of this Agreement and of the
other Financing Agreements, together with such other powers as are reasonably
incidental thereto. Each Tranche B Lender irrevocably designates, appoints and
authorizes Monroe to act as Tranche B Agent hereunder and under the other
Financing Agreements with such powers as are specifically delegated to Tranche B
Agent by the terms of this Agreement and of the other Financing Agreements,
together with such other powers as are reasonably incidental thereto. Each of
Agent and Tranche B Agent (a) shall have no duties or responsibilities except
those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Canadian Lender; (b) shall not be
responsible to Canadian Lenders for any recitals, statements, representations or
warranties contained in this Agreement or in any of the other Financing
Agreements, or in any certificate or other document referred to or provided for
in, or received by any of them under, this Agreement or any other Financing
Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by Canadian Borrower or any Obligor or any other Person to perform any
of its obligations hereunder or thereunder; and (c) shall not be responsible to
Canadian Lenders for any action taken or omitted to be taken by it hereunder or
under any other Financing Agreement or under any other document or instrument
referred to or provided for herein or therein or in connection

 

- 111 -



--------------------------------------------------------------------------------

herewith or therewith, except for its own gross negligence or willful misconduct
as determined by a final non-appealable judgment of a court of competent
jurisdiction. Each of Agent and Tranche B Agent may employ agents and
attorneys-in-fact and delegate its obligations hereunder to such agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. Each of
Agent and Tranche B Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to it shall have been delivered to and acknowledged by it.

 

12.2 Reliance By Agent and Tranche B Agent

Each of Agent and Tranche B Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by it. As to any matters not expressly
provided for by this Agreement or any other Financing Agreement, Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
or thereunder in accordance with instructions given by Required Lenders, and
such instructions of Required Lenders and any action taken or failure to act
pursuant thereto shall be binding on all Canadian Lenders. As to any matters not
expressly provided for by this Agreement or any other Financing Agreement,
Tranche B Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder or thereunder in accordance with instructions
given by Required Tranche B Lenders, and such instructions of Required Tranche B
Lenders and any action taken or failure to act pursuant thereto shall be binding
on all Tranche B Lenders.

 

12.3 Events of Default

 

  (a)

Each of Agent and Tranche B Agent shall not be deemed to have knowledge or
notice of the occurrence of a Default or an Event of Default or other failure of
a condition precedent to the Loans and Letter of Credit Accommodations
hereunder, unless and until it has received written notice from a Lender, or
Canadian Borrower specifying such Default or Event of Default or any unfulfilled
condition precedent, and stating that such notice is a “Notice of Default or
Failure of Condition”. In the event that Agent or Tranche B Agent receives such
a Notice of Default or Failure of Condition, Agent or Tranche B Agent, as the
case may be, shall give prompt notice thereof to Canadian Lenders. Agent shall
(subject to Sections 9.2(d) and 12.7) take such action with respect to any such
Default or Event of Default or failure of condition precedent as it shall be
directed by Required Lenders; provided, that, unless and until Agent shall have
received such directions, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action with respect to or by reasons of such
Default, Event of Default or failure of condition precedent, as it shall deem
advisable in the best interest of Canadian Lenders. Without limiting the
foregoing, and notwithstanding the existence or occurrence and continuance of a
Default or an Event of Default or any other failure to satisfy any of the
conditions precedent set forth in Section 4 of this Agreement

 

- 112 -



--------------------------------------------------------------------------------

 

to the contrary, Required Lenders may, but shall have no obligation to, continue
to make Revolving Loans and issue or cause to be issued Letter of Credit
Accommodations from time to time if Required Lenders believe making such
Revolving Loans or issuing or causing to be issued such Letter of Credit
Accommodations is in the best interests of Canadian Lenders.

 

  (b) Except with the prior written consent of Agent, no Lender may assert or
exercise any enforcement right or remedy in respect of the Collateral.

 

12.4 Agents in their Individual Capacity

With respect to the Loans made and Letter of Credit Accommodations issued or
caused to be issued by Wachovia or Monroe and any successor acting as Agent or
Tranche B Agent, as the case may be, so long as Wachovia or Monroe, as the case
may be, shall be a Canadian Lender hereunder, it shall have the same rights and
powers hereunder as any other Canadian Lender and may exercise the same as
though it were not acting as Agent or Tranche B Agent, and the term “Canadian
Lender” or “Canadian Lenders” shall, unless the context otherwise indicates,
include Wachovia or Monroe, as the case may be, in its individual capacity as
Canadian Lender hereunder. Each of Wachovia and Monroe (and any successor acting
as Agent or Tranche B Agent) and its affiliates may (without having to account
therefor to any Canadian Lender) lend money to, make investments in and
generally engage in any kind of business with Canadian Borrower and any Obligor
(and any of their respective Subsidiaries or affiliates) as if it were not
acting as Agent or Tranche B Agent, and each of Wachovia and Monroe and its
affiliates may accept fees and other consideration from Canadian Borrower, any
Obligor and any of their respective Subsidiaries and affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Canadian Lenders.

 

12.5 Indemnification

Canadian Lenders agree to indemnify Agent (to the extent not reimbursed by
Canadian Borrower hereunder and without limiting any obligations of Canadian
Borrower hereunder) ratably, in accordance with their pro rata shares of the
Loans, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Agent arising out of or by reason of
any investigation in or in any way relating to or arising out of this Agreement
or any other Financing Agreement or any other documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
(including the costs and expenses that Agent is obligated to pay hereunder) or
the enforcement of any of the terms hereof or thereof or of any such other
documents; provided, that, no Canadian Lender shall be liable for any of the
foregoing to the extent it arises from the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction. The foregoing
indemnity shall survive the payment of the Obligations and the termination or
non-renewal of this Agreement.

Tranche B Lenders agree to indemnify Tranche B Agent (to the extent not
reimbursed by Canadian Borrower hereunder and without limiting any obligations
of Canadian Borrower hereunder) ratably, in accordance with their pro rata
shares of the Tranche B

 

- 113 -



--------------------------------------------------------------------------------

Loans and commitments, for any and all claims of any kind and nature whatsoever
that may be imposed on, incurred by or asserted against Tranche B Agent arising
out of or by reason of any investigation in or in any way relating to or arising
out of this Agreement or any other Financing Agreement or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Tranche B
Agent is obligated to pay hereunder) or the enforcement of any of the terms
hereof or thereof or of any such other documents; provided, that, no Tranche B
Lender shall be liable for any of the foregoing to the extent it arises from the
gross negligence or willful misconduct of the party to be indemnified as
determined by a final non-appealable judgment of a court of competent
jurisdiction. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

 

12.6 Non-Reliance on Agent, Tranche B Agent and Other Lenders

Each Canadian Lender agrees that it has, independently and without reliance on
Agent, Tranche B Agent or other Canadian Lenders, and based on such documents
and information as it has deemed appropriate, made its own credit analysis of
Canadian Borrower and Obligors and has made its own decision to enter into this
Agreement and that it will, independently and without reliance upon Agent,
Tranche B Agent or any other Canadian Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Financing Agreements and US Financing Agreements. Each of Agent
and Tranche B Agent shall not be required to keep itself informed as to the
performance or observance by Canadian Borrower or any Obligor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of Canadian Borrower or any Obligor. Each of Agent and
Tranche B Agent will use reasonable efforts to provide Canadian Lenders with any
information received by it from Canadian Borrower or any Obligor which is
required to be provided to Canadian Lenders or deemed to be requested by
Canadian Lenders hereunder and with a copy of any Notice of Default or Failure
of Condition received by it from Canadian Borrower or any Canadian Lender;
provided, that, it shall not be liable to any Canadian Lender for any failure to
do so, except to the extent that such failure is attributable to its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.

 

12.7 Failure to Act

Except for action expressly required of Agent or Tranche B Agent hereunder and
under the other Financing Agreements, Agent and Tranche B Agent, as the case may
be, shall in all cases be fully justified in failing or refusing to act
hereunder and thereunder unless it shall receive further assurances to its
satisfaction from Canadian Lenders of their indemnification obligations under
Section 12.5 hereof against any and all liability and expense that may be
incurred by it by reason of taking or continuing to take any such action.

 

- 114 -



--------------------------------------------------------------------------------

12.8 Concerning the Collateral and the Related Financing Agreements

Each Canadian Lender authorizes and directs Agent to enter into this Agreement
and the other Financing Agreements. Each Tranche B Lender authorizes and directs
Tranche B Agent to enter into this Agreement and the other Financing Agreements.
Each Canadian Lender agrees that any action taken by Agent in accordance with
the terms of this Agreement or the other Financing Agreements and the exercise
by Agent of its powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all
Canadian Lenders. Each Tranche B Lender agrees that any action taken by Tranche
B Agent in accordance with the terms of this Agreement or the other Financing
Agreements and the exercise by Tranche B Agent of its powers set forth therein
or herein, together with such other powers that are reasonably incidental
thereto, shall be binding upon all Tranche B Lenders.

 

12.9 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders

By signing this Agreement, each Canadian Lender:

 

  (a) is deemed to have requested that Agent furnish such Canadian Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to the Borrowing Base received by Agent (each
field audit or examination report and report with respect to the Borrowing Base
being referred to herein as a “Report” and collectively, “Reports”);

 

  (b) expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, or (ii) shall not
be liable for any information contained in any Report;

 

  (c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or any other party performing any audit or
examination will inspect only specific information regarding Canadian Borrower
and will rely significantly upon Canadian Borrower’s books and records, as well
as on representations of Canadian Borrower’s personnel; and

 

  (d) agrees to keep all Reports confidential and strictly for its internal use
and not to distribute or use any Report in any other manner.

 

12.10 Collateral Matters

 

  (a) Agent may, at its option, from time to time, at any time on or after an
Event of Default and for so long as the same is continuing or upon any other
failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special Agent
Advances”) which Agent, in its sole discretion, (i) deems necessary or desirable
either to preserve or protect the Collateral or any portion thereof; or (ii) to
enhance the likelihood or maximize the amount of repayment by Canadian Borrower
of the Loans and other Obligations; or (iii) to pay any other amount chargeable
to Canadian Borrower pursuant to the terms of this Agreement or any of the other
Financing Agreements consisting of costs, fees and expenses and payments to any
issuer of Letter of Credit Accommodations provided, that, the aggregate
principal amount of the Special Agent Advances and US Special Agent Advances
shall not exceed US$4,000,000. Special Agent Advances and US Special Agent
Advances shall be repayable on demand and be secured by the Collateral. Special
Agent Advances shall not constitute Loans but shall otherwise constitute
Obligations hereunder.

 

- 115 -



--------------------------------------------------------------------------------

  (b) Tranche B Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing, make such
disbursements and advances (“Special Tranche B Agent Advances”) which Tranche B
Agent, in its sole discretion, (i) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof; or (ii) to enhance
the likelihood or maximize the amount of repayment by Canadian Borrower of the
Loans and other Obligations; provided, that, the aggregate principal amount of
the Special Tranche B Agent Advances and the US Special Tranche B Agent Advances
shall not exceed US$2,150,000. Special Tranche B Agent Advances and the US
Special Tranche B Agent Advances shall be repayable on demand and be secured by
the Collateral. Special Tranche B Agent Advances shall not constitute Loans but
shall otherwise constitute Obligations hereunder.

 

  (c) Canadian Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any Lien upon any of the Collateral (i) upon payment
and satisfaction of all of the Obligations and delivery of cash collateral to
the extent required under Section 11.1 below, or (ii) constituting property
being sold or disposed of if Canadian Borrower certifies to Agent that the sale
or disposition is made in compliance with Section 8.7 hereof (and Agent may rely
conclusively on any such certificate, without further inquiry), or
(iii) constituting property in which Canadian Borrower did not own an interest
at the time the Lien was granted or at any time thereafter, or (iv) if required
or permitted under the terms of any of the other Financing Agreements, or
(v) approved, authorized or ratified in writing by all Canadian Lenders. Except
as provided above, Agent will not release any Lien upon any of the Collateral
without the prior written authorization of all of Canadian Lenders. Upon request
by Agent at any time, Canadian Lenders will promptly confirm in writing Agent’s
authority to release particular types or items of Collateral pursuant to this
Section.

 

  (d) Without any manner limiting Agent’s authority to act without any specific
or further authorization or consent by Canadian Lenders, each Canadian Lender
agrees to confirm in writing, upon request by Agent, the authority to release
Collateral conferred upon Agent under this Section. Agent shall (and is hereby
irrevocably authorized by Canadian Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to Agent upon any
Collateral to the extent set forth above; provided, that, (i) Agent shall not be
required to execute any such document on terms which, in Agent’s opinion, would
expose Agent to liability or create any obligations or entail any consequence
other than the release of such Liens without recourse or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Lien upon (or obligations of Canadian Borrower in respect of) the Collateral
retained by Canadian Borrower.

 

- 116 -



--------------------------------------------------------------------------------

  (e) Each of Agent and Tranche B Agent shall have no obligation whatsoever to
any Lender or any other Person to investigate, confirm or assure that the
Collateral exists or is owned by Canadian Borrower or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letter of Credit
Accommodations hereunder, or whether any particular reserves are appropriate, or
that the liens and security interests granted to Agent pursuant hereto or any of
the Financing Agreements or otherwise have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of the
rights, authorities and powers granted or available to Agent in this Agreement
or in any of the other Financing Agreements, it being understood and agreed that
in respect of the Collateral, or any act, omission or event related thereto,
each of Agent and Tranche B Agent may act in any manner it may deem appropriate,
in its discretion, given its own interest in the Collateral as a Canadian Lender
and that each of Agent and Tranche B Agent shall have no duty or liability
whatsoever to any other Canadian Lender.

 

12.11 Agency for Perfection

Each Lender hereby appoints Agent and each other Lender as agent and bailee for
the purpose of perfecting the security interests in and Liens upon the
Collateral in assets which, in accordance with the PPSA can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and each
Lender hereby acknowledges that it holds possession of any such Collateral for
the benefit of Agent as secured party. Should any Lender obtain possession of
any such Collateral, such Lender shall notify Agent thereof, and, promptly upon
Agent’s request therefor shall deliver such Collateral to Agent or in accordance
with Agent’s instructions.

 

12.12 Successor Agent and Tranche B Agent

Agent may resign as Agent upon forty-five (45) days’ notice to Canadian Lenders
and Canadian Borrower. If Agent resigns under this Agreement, Required Lenders
shall appoint a successor agent for Canadian Lenders. If no successor agent is
appointed prior to the effective date of the resignation of Agent, Agent may
appoint, after consulting with Tranche B Lenders and Canadian Borrower, a
successor agent. Upon the acceptance by the person so selected of its
appointment as successor agent hereunder, such successor agent shall succeed to
all of the rights, powers and duties of the retiring Agent and the term “Agent”
as used herein and in the other Financing Agreements shall mean such successor
agent and the retiring Agent’s appointment, powers and duties as Agent shall be
terminated. After any retiring Agent’s resignation hereunder as Agent, the
provisions of this Section 12 shall inure to its benefit as to any actions taken
or omitted by it while it was Agent under this Agreement. If no successor agent
has accepted appointment as Agent by the date which is forty-five (45) days
after the date of a retiring Agent’s notice of resignation, the retiring Agent’s
resignation shall nonetheless thereupon become effective and Canadian Lenders
shall perform all of the duties of Agent

 

- 117 -



--------------------------------------------------------------------------------

hereunder until such time, if any, as Required Lenders appoint a successor agent
as provided for above. In the event that all Obligations other than in respect
of the Tranche B Loan are fully paid and satisfied or Tranche B Lenders have
exercised their option to purchase Obligations owing to Revolving Lender as
provided in Section 11.10 hereof, (a) Agent may, at its option, appoint Tranche
B Agent as successor “Agent” hereunder and (b) Tranche B Agent shall have the
right, but not the obligation, upon written notice to Agent, to require Agent to
resign under this Section 12.12 (and in the case of the exercise by Tranche B
Lenders of their purchase option provided in Section 11.10 hereof, such
resignation to be effective immediately upon the effectiveness of the purchase
by Tranche B Lenders of the Obligations owing to Revolving Lender pursuant to
the purchase option granted to Tranche B Lenders set forth in Section 11.10
hereof).

Tranche B Agent may resign as Tranche B Agent upon forty-five (45) days’ notice
to Canadian Lenders and Canadian Borrower. If Tranche B Agent resigns under this
Agreement, Required Tranche B Lenders shall appoint a successor agent for
Tranche B Lenders. If no successor agent is appointed prior to the effective
date of the resignation of Tranche B Agent, Tranche B Agent may appoint, after
consulting with Tranche B Lenders and Canadian Borrower, a successor agent. Upon
the acceptance by the person so selected of its appointment as successor agent
hereunder, such successor agent shall succeed to all of the rights, powers and
duties of the retiring Tranche B Agent and the term “Tranche B Agent” as used
herein and in the other Financing Agreements shall mean such successor agent and
the retiring Tranche B Agent’s appointment, powers and duties as Tranche B Agent
shall be terminated. After any retiring Tranche B Agent’s resignation hereunder
as Tranche B Agent, the provisions of this Section 12 shall inure to its benefit
as to any actions taken or omitted by it while it was Tranche B Agent under this
Agreement. If no successor agent has accepted appointment as Tranche B Agent by
the date which is forty-five (45) days after the date of a retiring Tranche B
Agent’s notice of resignation, the retiring Tranche B Agent’s resignation shall
nonetheless thereupon become effective and Tranche B Lenders shall perform all
of the duties of Tranche B Agent hereunder until such time, if any, as Required
Tranche B Lenders appoint a successor agent as provided for above.

 

12.13 Existing Security held for Obligations

Agent and Canadian Lenders acknowledge, confirm and agree that, notwithstanding
any terms of the Financing Agreements, Agent shall hold the Existing Security
and Existing Security Agreements to the extent granted in its favour and a party
thereto, respectively, as agent for Canadian Lenders and as security for the
Obligations and shall apply the monetary proceeds of collections or of
realization upon any Collateral subject to the Existing Security in accordance
with Section 5.4 hereof.

Section 13 Acknowledgement and Restatement

 

13.1 Existing Obligations

Canadian Borrower hereby acknowledges, confirms and agrees that Canadian
Borrower is indebted to Agent, Revolving Lender, Tranche B Agent and Tranche B
Lender for outstanding loans and advances to Canadian Borrower under the Amended
and Restated Canadian Loan Agreement and in respect of Letter of Credit
Accommodations, together with all interest accrued and accruing thereon

 

- 118 -



--------------------------------------------------------------------------------

(to the extent applicable), and all fees, costs, expenses and other charges
relating thereto, all of which are unconditionally owing by Canadian Borrower to
Agent, Revolving Lender, Tranche B Agent and Tranche B Lender to the extent set
forth in the Amended and Restated Canadian Loan Agreement, without offset,
defense or counterclaim of any kind, nature or description whatsoever.

 

13.2 Acknowledgment of Security Interests

 

  (a) Canadian Borrower hereby acknowledges, confirms and agrees that Agent on
behalf of itself, Tranche B Agent and Canadian Lenders shall continue to have a
security interest in and Lien upon the Collateral heretofore granted to Agent
pursuant to the Original Canadian Loan Agreement, the Amended and Restated
Canadian Loan Agreement and Existing Security Agreements to secure the
Obligations, as well as any Collateral granted under this Agreement or under any
of the other Financing Agreements or otherwise granted to or held by Agent,
Tranche B Agent or any Canadian Lender.

 

  (b) The Liens and security interests of Agent in the Collateral shall be
deemed to be continuously granted and perfected from the earliest date of the
granting and perfection of such Liens and security interests to Agent, whether
under the Original Canadian Loan Agreement, the Amended and Restated Canadian
Loan Agreement, Existing Security Agreements, this Agreement or any of the other
Financing Agreements.

 

13.3 Amended and Restated Canadian Loan Agreement

Canadian Borrower hereby acknowledges, confirms and agrees that, subject to
Section 13.4 hereof: (a) the Amended and Restated Canadian Loan Agreement has
been duly executed and delivered by Canadian Borrower and is in full force and
effect as of the Closing Date; (b) the agreements and obligations of Canadian
Borrower contained in the Original Canadian Loan Agreement and the Amended and
Restated Canadian Loan Agreement constitute the legal, valid and binding
obligations of Canadian Borrower, enforceable against Canadian Borrower in
accordance with its terms and Canadian Borrower has no valid defense to the
enforcement of such obligations; and (c) Agent, Tranche B Agent and the Canadian
Lenders are entitled to all of the rights, remedies and benefits provided for in
or arising pursuant to the Original Canadian Loan Agreement and the Amended and
Restated Canadian Loan Agreement.

 

13.4 Restatement

 

  (a)

Except as otherwise stated in Section 13.2 hereof and this Section 13.4, as of
the Closing Date, the terms, conditions, agreements, covenants, representations
and warranties set forth in the Amended and Restated Canadian Loan Agreement are
simultaneously amended and restated in their entirety, and are amended and
restated, replaced and superseded by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Financing Agreements executed and/or delivered on or after the Closing
Date, except that nothing herein or in the other

 

- 119 -



--------------------------------------------------------------------------------

 

Financing Agreements shall impair or adversely affect the continuation of the
liability of Canadian Borrower for the Obligations heretofore incurred and the
security interests, Liens, and other interests in the Collateral heretofore
granted, pledged and/or assigned by Canadian Borrower to Agent, Tranche B Agent
or any Canadian Lender (whether directly, indirectly or otherwise).

 

  (b) The amendment and restatement contained herein shall not, in any manner,
be construed to constitute payment of, or impair, limit, cancel or extinguish,
or constitute a novation in respect of, the Obligations and other obligations,
liabilities and indebtedness of Canadian Borrower evidenced by or arising under
the Original Canadian Loan Agreement and the Amended and Restated Canadian Loan
Agreement, and the Liens and security interests of Agent securing such
Obligations and other obligations, liabilities and indebtedness, which shall not
in any manner be impaired, limited, terminated, waived or released, but shall
continue in full force and effect in favor of Agent for the benefit of itself,
Tranche B Agent and Canadian Lenders.

 

  (c) All loans, advances and other financial accommodations under the Amended
and Restated Canadian Loan Agreement and all other Obligations of Canadian
Borrower to Agent and Lenders outstanding and unpaid as of the Closing Date
pursuant to the Amended and Restated Canadian Loan Agreement or otherwise shall
be deemed Obligations of Canadian Borrower pursuant to the terms hereof. The
principal amount of the Revolving Loans and the amount of the Letter of Credit
Accommodations outstanding as of the Closing Date under the Amended and Restated
Canadian Loan Agreement shall be allocated to the Revolving Loans and Letter of
Credit Accommodations hereunder in such manner and in such amounts as Agent
shall determine in accordance with the terms hereof.

[SIGNATURE PAGE FOLLOWS]

 

- 120 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Revolving Lender, Agent and Canadian Borrower have caused
this Agreement to be duly executed as of the day and year first above written.

 

REVOLVING LENDER AND AGENT   CANADIAN BORROWER WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA)   SMTC MANUFACTURING CORPORATION OF CANADA/SOCIETE DE
FABRICATION SMTC DU CANADA By:   /s/ Niall Hamilton     By:   /s/ Jane Todd
Name:   Niall Hamilton     Name:   Jane Todd Title:   Senior Vice President    
Title:   Chief Financial Officer Address:   Address:

141 Adelaide Street West, Suite 1500

Toronto, Ontario, M5H 3L9

 

635 Hood Road

Markham, Ontario, L3R 4N6

Attention:  

Mr. Niall Hamilton

Senior Vice President

    Attention:  

Jane Todd

Chief Financial Officer

Fax: (416) 364-8165   Fax No: (905) 479-5326

 

- 121 -



--------------------------------------------------------------------------------

Each of the undersigned Obligors hereby:

 

  (a) acknowledges, confirms and agrees that such Obligor’s Financing Agreements
(as each of the same may have been amended, modified, supplemented, extended,
renewed, restated or replaced) remain in full force and effect as at the date
hereof in respect of the Obligations under this Agreement;

 

  (b) acknowledges and confirms that such Obligor has received a copy of the
Original Canadian Loan Agreement, the Amended and Restated Canadian Loan
Agreement and this Agreement and understands the terms thereof;

 

  (c) acknowledges and confirms that the representations and warranties set
forth in the Financing Agreements to which it is a party continue to be true and
correct as of the date hereof; and

 

  (d) acknowledges and confirms that it is in compliance with the covenants set
forth in the Financing Agreements to which it is a party as of the date hereof.

Dated August 7, 2008.

 

SMTC CORPORATION     RADIO COMPONENTES DE MEXICO, S.A. DE C.V.

By:

  /s/ Jane Todd    

By:

  /s/ Jane Todd

Name:

  Jane Todd    

Name:

  Jane Todd

Title:

  Chief Financial Officer    

Title:

  Chief Financial Officer

By:

  /s/ John Caldwell    

By:

  /s/ John Caldwell

Name:

  John Caldwell    

Name:

  John Caldwell

Title:

  Chief Executive Officer    

Title:

  Chief Executive Officer HTM HOLDINGS, INC.     SMTC NOVA SCOTIA COMPANY

By:

  /s/ Jane Todd    

By:

  /s/ Jane Todd

Name:

  Jane Todd    

Name:

  Jane Todd

Title:

  Chief Financial Officer    

Title:

  Chief Financial Officer

By:

  /s/ John Caldwell    

By:

  /s/ John Caldwell

Name:

  John Caldwell    

Name:

  John Caldwell

Title:

  Chief Executive Officer    

Title:

  Chief Executive Officer

 

- 122 -



--------------------------------------------------------------------------------

SMTC DE CHIHUAHUA, S.A. DE C.V.     SMTC MANUFACTURING CORPORATION OF CALIFORNIA

By:

  /s/ Jane Todd    

By:

  /s/ Jane Todd

Name:

  Jane Todd    

Name:

  Jane Todd

Title:

  Chief Financial Officer    

Title:

  Chief Financial Officer

By:

  /s/ John Caldwell    

By:

  /s/ John Caldwell

Name:

  John Caldwell    

Name:

  John Caldwell

Title:

  Chief Executive Officer    

Title:

  Chief Executive Officer SMTC HOLDINGS, LLC     SMTC MEX HOLDINGS, INC.

By:

  /s/ Jane Todd    

By:

  /s/ Jane Todd

Name:

  Jane Todd    

Name:

  Jane Todd

Title:

  Chief Financial Officer    

Title:

  Chief Financial Officer

By:

  /s/ John Caldwell    

By:

  /s/ John Caldwell

Name:

  John Caldwell    

Name:

  John Caldwell

Title:

  Chief Executive Officer    

Title:

  Chief Executive Officer

SMTC MANUFACTURING

CORPORATION OF MASSACHUSETTS

   

By:

  /s/ Jane Todd      

Name:

  Jane Todd    

Title:

  Chief Financial Officer    

By:

  /s/ John Caldwell      

Name:

  John Caldwell    

Title:

  Chief Executive Officer    

 

- 123 -